 


114 S2129 PCS: Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2016
U.S. Senate
2015-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
Calendar No. 248
114th CONGRESS 1st Session 
S. 2129 
IN THE SENATE OF THE UNITED STATES 
 
October 5, 2015 
Mr. Cochran (for himself, Mr. Moran, Mr. Alexander, and Ms. Collins) introduced the following bill; which was read the first time 
 

October 6, 2015
Read the second time and placed on the calendar

A BILL 
Making appropriations for Agriculture, Rural Development, Food and Drug Administration, Energy and Water Development, and Departments of Transportation, and Housing and Urban Development, and related programs for the fiscal year ending September 30, 2016, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as An Act Making Appropriations to Improve the Nation’s Infrastructure and for Other Purposes, 2016.  2.Table of contents The table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. References. 
Sec. 4. Statement of appropriations. 
Division A—Agriculture, Rural Development, Food and Drug Administration, and Related Agencies appropriations act, 2016
Division B—Energy and Water Development, and Related Agencies appropriations act, 2016 
Division C— Departments of Transportation, and Housing and Urban Development, and related agencies Appropriations Act, 2016  
3.References 
Except as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division.  4.Statement of Appropriations The following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2016. 
AAgriculture, Rural Development, Food and Drug Administration, and Related Agencies appropriations act, 2016 
I 
AGRICULTURAL PROGRAMS Production, Processing and Marketing Office of the Secretary (including transfers of funds)For necessary expenses of the Office of the Secretary, $46,055,000, of which not to exceed $5,051,000 shall be available for the immediate Office of the Secretary; not to exceed $502,000 shall be available for the Office of Tribal Relations; not to exceed $250,000 shall be available for the Military Veterans Agricultural Liaison; not to exceed $1,496,000 shall be available for the Office of Homeland Security and Emergency Coordination; not to exceed $1,209,000 shall be available for the Office of Advocacy and Outreach; not to exceed $25,928,000 shall be available for the Office of the Assistant Secretary for Administration, of which $25,124,000 shall be available for Departmental Administration to provide for necessary expenses for management support services to offices of the Department and for general administration, security, repairs and alterations, and other miscellaneous supplies and expenses not otherwise provided for and necessary for the practical and efficient work of the Department; not to exceed $3,869,000 shall be available for the Office of Assistant Secretary for Congressional Relations to carry out the programs funded by this Act, including programs involving intergovernmental affairs and liaison within the executive branch; and not to exceed $7,750,000 shall be available for the Office of Communications: Provided, That the Secretary of Agriculture is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent: Provided further, That not to exceed $11,000 of the amount made available under this paragraph for the immediate Office of the Secretary shall be available for official reception and representation expenses, not otherwise provided for, as determined by the Secretary: Provided further, That the amount made available under this heading for Departmental Administration shall be reimbursed from applicable appropriations in this Act for travel expenses incident to the holding of hearings as required by 5 U.S.C. 551–558: Provided further, That funds made available under this heading for the Office of the Assistant Secretary for Congressional Relations may be transferred to agencies of the Department of Agriculture funded by this Act to maintain personnel at the agency level: Provided further, That no funds made available under this heading for the Office of Assistant Secretary for Congressional Relations may be obligated after 30 days from the date of enactment of this Act, unless the Secretary has notified the Committees on Appropriations of both Houses of Congress on the allocation of these funds by USDA agency. Executive operations Office of the chief economistFor necessary expenses of the Office of the Chief Economist, $16,777,000, of which $4,000,000 shall be for grants or cooperative agreements for policy research under 7 U.S.C. 3155. national appeals divisionFor necessary expenses of the National Appeals Division, $13,317,000. Office of budget and program analysisFor necessary expenses of the Office of Budget and Program Analysis, $9,392,000. Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, $45,045,000, of which not less than $28,000,000 is for cybersecurity requirements of the Department. Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, $6,028,000. Office of the assistant secretary for civil rightsFor necessary expenses of the Office of the Assistant Secretary for Civil Rights, $898,000. Office of civil rightsFor necessary expenses of the Office of Civil Rights, $24,070,000. Agriculture buildings and facilities (including transfers of funds)For payment of space rental and related costs pursuant to Public Law 92–313, including authorities pursuant to the 1984 delegation of authority from the Administrator of General Services to the Department of Agriculture under 40 U.S.C. 121, for programs and activities of the Department which are included in this Act, and for alterations and other actions needed for the Department and its agencies to consolidate unneeded space into configurations suitable for release to the Administrator of General Services, and for the operation, maintenance, improvement, and repair of Agriculture buildings and facilities, and for related costs, $53,618,000, to remain available until expended, for buildings operations and maintenance expenses: Provided, That the Secretary may use unobligated prior year balances of an agency or office that are no longer available for new obligation to cover shortfalls incurred in prior or current year rental payments for such agency or office. Hazardous materials management (including transfers of funds)For necessary expenses of the Department of Agriculture, to comply with the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) and the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), $3,618,000, to remain available until expended: Provided, That appropriations and funds available herein to the Department for Hazardous Materials Management may be transferred to any agency of the Department for its use in meeting all requirements pursuant to the above Acts on Federal and non-Federal lands. Office of inspector generalFor necessary expenses of the Office of Inspector General, including employment pursuant to the Inspector General Act of 1978, $95,294,000, including such sums as may be necessary for contracting and other arrangements with public agencies and private persons pursuant to section 6(a)(9) of the Inspector General Act of 1978, and including not to exceed $125,000 for certain confidential operational expenses, including the payment of informants, to be expended under the direction of the Inspector General pursuant to Public Law 95–452 and section 1337 of Public Law 97–98. Office of the general counselFor necessary expenses of the Office of the General Counsel, $44,383,000. Office of ethicsFor necessary expenses of the Office of Ethics, $3,654,000. Office of the under secretary for research, education, and economicsFor necessary expenses of the Office of the Under Secretary for Research, Education, and Economics, $898,000. Economic research serviceFor necessary expenses of the Economic Research Service, $85,373,000. National agricultural statistics serviceFor necessary expenses of the National Agricultural Statistics Service, $168,108,000, of which up to $41,842,000 shall be available until expended for the Census of Agriculture: Provided, That amounts made available for the Census of Agriculture may be used to conduct Current Industrial Report surveys subject to 7 U.S.C. 2204g(d) and (f). Agricultural research service Salaries and expensesFor necessary expenses of the Agricultural Research Service and for acquisition of lands by donation, exchange, or purchase at a nominal cost not to exceed $100, and for land exchanges where the lands exchanged shall be of equal value or shall be equalized by a payment of money to the grantor which shall not exceed 25 percent of the total value of the land or interests transferred out of Federal ownership, $1,136,825,000: Provided, That appropriations hereunder shall be available for the operation and maintenance of aircraft and the purchase of not to exceed one for replacement only: Provided further, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for the construction, alteration, and repair of buildings and improvements, but unless otherwise provided, the cost of constructing any one building shall not exceed $375,000, except for headhouses or greenhouses which shall each be limited to $1,200,000, and except for 10 buildings to be constructed or improved at a cost not to exceed $750,000 each, and the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building or $375,000, whichever is greater: Provided further, That the limitations on alterations contained in this Act shall not apply to modernization or replacement of existing facilities at Beltsville, Maryland: Provided further, That appropriations hereunder shall be available for granting easements at the Beltsville Agricultural Research Center: Provided further, That the foregoing limitations shall not apply to replacement of buildings needed to carry out the Act of April 24, 1948 (21 U.S.C. 113a):  Provided further, That appropriations hereunder shall be available for granting easements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by, and acceptable to, the Agricultural Research Service and a condition of the easements shall be that upon completion the facility shall be accepted by the Secretary, subject to the availability of funds herein, if the Secretary finds that acceptance of the facility is in the interest of the United States: Provided further, That funds may be received from any State, other political subdivision, organization, or individual for the purpose of establishing or operating any research facility or research project of the Agricultural Research Service, as authorized by law. National institute of food and agriculture Research and education activitiesFor payments to agricultural experiment stations, for cooperative forestry and other research, for facilities, and for other expenses, $791,096,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Research and Education Activities in the report accompanying this Act: Provided, That funds for research grants for 1994 institutions, education grants for 1890 institutions, capacity building for non-land-grant colleges of agriculture, the agriculture and food research initiative, veterinary medicine loan repayment, multicultural scholars, graduate fellowship and institution challenge grants, and grants management systems shall remain available until expended:  Provided further, That each institution eligible to receive funds under the Evans-Allen program receives no less than $1,000,000:  Provided further, That funds for education grants for Alaska Native and Native Hawaiian-serving institutions be made available to individual eligible institutions or consortia of eligible institutions with funds awarded equally to each of the States of Alaska and Hawaii:  Provided further, That funds for education grants for 1890 institutions shall be made available to institutions eligible to receive funds under 7 U.S.C. 3221 and 3222: Provided further, That not more than 5 percent of the amounts made available by this or any other Act to carry out the Agriculture and Food Research Initiative under 7 U.S.C. 450i(b) may be retained by the Secretary of Agriculture to pay administrative costs incurred by the Secretary in carrying out that authority. Hispanic-serving agricultural colleges and universities endowment fundFor the Hispanic-Serving Agricultural Colleges and Universities Endowment Fund under section 1456(b) (7 U.S.C. 3243(b)) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977, $10,000,000, to remain available until expended. Native american institutions endowment fund For the Native American Institutions Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301 note), $11,880,000, to remain available until expended. Extension activitiesFor payments to States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern Marianas, and American Samoa, $488,891,000, which shall be for the purposes, and in the amounts, specified in the table titled “National Institute of Food and Agriculture, Extension Activities” in the report accompanying this Act: Provided, That funds for facility improvements at 1890 institutions shall remain available until expended:  Provided further, That institutions eligible to receive funds under 7 U.S.C. 3221 for cooperative extension receive no less than $1,000,000: Provided further, That funds for cooperative extension under sections 3(b) and (c) of the Smith-Lever Act (7 U.S.C. 343(b) and (c)) and section 208(c) of Public Law 93–471 shall be available for retirement and employees’ compensation costs for extension agents. Integrated activitiesFor the integrated research, education, and extension grants programs, including necessary administrative expenses, $13,700,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Integrated Activities in the report accompanying this Act: Provided, That funds for the Food and Agriculture Defense Initiative shall remain available until September 30, 2017. Office of the under secretary for marketing and regulatory programsFor necessary expenses of the Office of the Under Secretary for Marketing and Regulatory Programs, $898,000. Animal and plant health inspection service Salaries and expenses (including transfers of funds)For necessary expenses of the Animal and Plant Health Inspection Service, including up to $30,000 for representation allowances and for expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085), $876,465,000, of which $470,000, to remain available until expended, shall be available for the control of outbreaks of insects, plant diseases, animal diseases and for control of pest animals and birds (contingency fund) to the extent necessary to meet emergency conditions; of which $11,520,000, to remain available until expended, shall be used for the cotton pests program for cost share purposes or for debt retirement for active eradication zones; of which $35,339,000, to remain available until expended, shall be for Animal Health Technical Services; of which $697,000 shall be for activities under the authority of the Horse Protection Act of 1970, as amended (15 U.S.C. 1831); of which $52,340,000, to remain available until expended, shall be used to support avian health; of which $4,251,000, to remain available until expended, shall be for information technology infrastructure; of which $156,000,000, to remain available until expended, shall be for specialty crop pests; of which, $8,826,000, to remain available until expended, shall be for field crop and rangeland ecosystem pests; of which $54,000,000, to remain available until expended, shall be for tree and wood pests; of which $3,973,000, to remain available until expended, shall be for the National Veterinary Stockpile; of which up to $1,500,000, to remain available until expended, shall be for the scrapie program for indemnities; of which $1,500,000, to remain available until expended, shall be for the wildlife damage management program for aviation safety: Provided, That of amounts available under this heading for wildlife services methods development, $1,000,000 shall remain available until expended: Provided further, That of amounts available under this heading for the screwworm program, $4,990,000 shall remain available until expended:  Provided further, That no funds shall be used to formulate or administer a brucellosis eradication program for the current fiscal year that does not require minimum matching by the States of at least 40 percent: Provided further, That this appropriation shall be available for the operation and maintenance of aircraft and the purchase of not to exceed four, of which two shall be for replacement only: Provided further, That in addition, in emergencies which threaten any segment of the agricultural production industry of this country, the Secretary may transfer from other appropriations or funds available to the agencies or corporations of the Department such sums as may be deemed necessary, to be available only in such emergencies for the arrest and eradication of contagious or infectious disease or pests of animals, poultry, or plants, and for expenses in accordance with sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and 8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and 7772), and any unexpended balances of funds transferred for such emergency purposes in the preceding fiscal year shall be merged with such transferred amounts: Provided further, That appropriations hereunder shall be available pursuant to law (7 U.S.C. 2250) for the repair and alteration of leased buildings and improvements, but unless otherwise provided the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.In fiscal year 2016, the agency is authorized to collect fees to cover the total costs of providing technical assistance, goods, or services requested by States, other political subdivisions, domestic and international organizations, foreign governments, or individuals, provided that such fees are structured such that any entity's liability for such fees is reasonably based on the technical assistance, goods, or services provided to the entity by the agency, and such fees shall be reimbursed to this account, to remain available until expended, without further appropriation, for providing such assistance, goods, or services. Buildings and facilitiesFor plans, construction, repair, preventive maintenance, environmental support, improvement, extension, alteration, and purchase of fixed equipment or facilities, as authorized by 7 U.S.C. 2250, and acquisition of land as authorized by 7 U.S.C. 428a, $3,175,000, to remain available until expended. Agricultural marketing service Marketing servicesFor necessary expenses of the Agricultural Marketing Service, $81,192,000: Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.Fees may be collected for the cost of standardization activities, as established by regulation pursuant to law (31 U.S.C. 9701). Limitation on administrative expensesNot to exceed $60,982,000 (from fees collected) shall be obligated during the current fiscal year for administrative expenses: Provided, That if crop size is understated and/or other uncontrollable events occur, the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress. Funds for strengthening markets, income, and supply (section 32) (including transfers of funds)Funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only for commodity program expenses as authorized therein, and other related operating expenses, except for: (1) transfers to the Department of Commerce as authorized by the Fish and Wildlife Act of August 8, 1956; (2) transfers otherwise provided in this Act; and (3) not more than $20,489,000 for formulation and administration of marketing agreements and orders pursuant to the Agricultural Marketing Agreement Act of 1937 and the Agricultural Act of 1961. Payments to states and possessionsFor payments to departments of agriculture, bureaus and departments of markets, and similar agencies for marketing activities under section 204(b) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1623(b)), $1,235,000. Grain inspection, packers and stockyards administration Salaries and expensesFor necessary expenses of the Grain Inspection, Packers and Stockyards Administration, $43,048,000: Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building. Limitation on inspection and weighing services expensesNot to exceed $55,000,000 (from fees collected) shall be obligated during the current fiscal year for inspection and weighing services: Provided, That if grain export activities require additional supervision and oversight, or other uncontrollable factors occur, this limitation may be exceeded by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress. Office of the under secretary for food safetyFor necessary expenses of the Office of the Under Secretary for Food Safety, $816,000. Food safety and inspection serviceFor necessary expenses to carry out services authorized by the Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg Products Inspection Act, including not to exceed $50,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $1,013,621,000; and in addition, $1,000,000 may be credited to this account from fees collected for the cost of laboratory accreditation as authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. 138f): Provided, That funds provided for the Public Health Data Communication Infrastructure system shall remain available until expended: Provided further, That no fewer than 148 full-time equivalent positions shall be employed during fiscal year 2016 for purposes dedicated solely to inspections and enforcement related to the Humane Methods of Slaughter Act: Provided further, That the Food Safety and Inspection Service shall continue implementation of section 11016 of Public Law 110–246 as further clarified by the amendments made in section 12106 of Public Law 113–79: Provided further, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building. Office of the under secretary for farm and foreign agricultural servicesFor necessary expenses of the Office of the Under Secretary for Farm and Foreign Agricultural Services, $898,000. Farm service agency Salaries and expenses (including transfers of funds)For necessary expenses of the Farm Service Agency, $1,180,391,000: Provided, That not more than 50 percent of the $112,575,000 made available under this heading for information technology related to farm program delivery, including the Modernize and Innovate the Delivery of Agricultural Systems (MIDAS) and other farm program delivery systems, may be obligated until the Secretary submits to the Committees on Appropriations a plan for expenditure that (1) identifies for each project/investment over $25,000 (a) the functional and performance capabilities to be delivered and the mission benefits to be realized, (b) the estimated lifecycle cost, including estimates for development as well as maintenance and operations, and (c) key milestones to be met; (2) demonstrates that each project/investment is, (a) consistent with the Farm Service Agency Information Technology Roadmap, (b) being managed in accordance with applicable lifecycle management policies and guidance, and (c) subject to the applicable Department’s capital planning and investment control requirements; and (3) has been submitted to the Government Accountability Office: Provided further, That the agency shall submit a report by the end of the fourth quarter of fiscal year 2016 to the Committees on Appropriations and the Government Accountability Office, that identifies for each project/investment that is operational (a) current performance against key indicators of customer satisfaction, (b) current performance of service level agreements or other technical metrics, (c) current performance against a pre-established cost baseline, (d) a detailed breakdown of current and planned spending on operational enhancements or upgrades, and (e) an assessment of whether the investment continues to meet business needs as intended as well as alternatives to the investment: Provided further, That the Secretary is authorized to use the services, facilities, and authorities (but not the funds) of the Commodity Credit Corporation to make program payments for all programs administered by the Agency: Provided further, That other funds made available to the Agency for authorized activities may be advanced to and merged with this account: Provided further, That funds made available to county committees shall remain available until expended: Provided further, That none of the funds available to the Farm Service Agency shall be used to close Farm Service Agency county offices: Provided further, That none of the funds available to the Farm Service Agency shall be used to permanently relocate county based employees that would result in an office with two or fewer employees without prior notification and approval of the Committees on Appropriations. State mediation grantsFor grants pursuant to section 502(b) of the Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106), $3,404,000. Grassroots source water protection programFor necessary expenses to carry out wellhead or groundwater protection activities under section 1240O of the Food Security Act of 1985 (16 U.S.C. 3839bb–2), $6,000,000, to remain available until expended. Dairy indemnity program (including transfer of funds)For necessary expenses involved in making indemnity payments to dairy farmers and manufacturers of dairy products under a dairy indemnity program, such sums as may be necessary, to remain available until expended: Provided, That such program is carried out by the Secretary in the same manner as the dairy indemnity program described in the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat. 1549A–12). Agricultural Credit Insurance Fund Program Account (including transfers of funds)For gross obligations for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922 et seq.) and operating (7 U.S.C. 1941 et seq.) loans, emergency loans (7 U.S.C. 1961 et seq.), Indian tribe land acquisition loans (25 U.S.C. 488), boll weevil loans (7 U.S.C. 1989), guaranteed conservation loans (7 U.S.C. 1924 et seq.), and Indian highly fractionated land loans (25 U.S.C. 488) to be available from funds in the Agricultural Credit Insurance Fund, as follows: $2,000,000,000 for guaranteed farm ownership loans and $1,500,000,000 for farm ownership direct loans; $1,393,443,000 for unsubsidized guaranteed operating loans and $1,252,004,000 for direct operating loans; emergency loans, $34,667,000; Indian tribe land acquisition loans, $2,000,000; guaranteed conservation loans, $150,000,000; Indian highly fractionated land loans, $10,000,000; and for boll weevil eradication program loans, $60,000,000: Provided, That the Secretary shall deem the pink bollworm to be a boll weevil for the purpose of boll weevil eradication program loans. For the cost of direct and guaranteed loans and grants, including the cost of modifying loans as defined in section 502 of the Congressional Budget Act of 1974, as follows: farm operating loans, $53,961,000 for direct operating loans, $14,352,000 for unsubsidized guaranteed operating loans, and emergency loans, $1,262,000, to remain available until expended. In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $314,918,000, of which $306,998,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses. Funds appropriated by this Act to the Agricultural Credit Insurance Program Account for farm ownership, operating and conservation direct loans and guaranteed loans may be transferred among these programs: Provided, That the Committees on Appropriations of both Houses of Congress are notified at least 15 days in advance of any transfer. Risk management agency salaries and expensesFor necessary expenses of the Risk Management Agency, $74,829,000: Provided, That not to exceed $1,000 shall be available for official reception and representation expenses, as authorized by 7 U.S.C. 1506(i). CorporationsThe following corporations and agencies are hereby authorized to make expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accord with law, and to make contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act as may be necessary in carrying out the programs set forth in the budget for the current fiscal year for such corporation or agency, except as hereinafter provided. Federal crop insurance corporation fundFor payments as authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516), such sums as may be necessary, to remain available until expended. Commodity credit corporation fund Reimbursement for net realized losses (including transfers of funds)For the current fiscal year, such sums as may be necessary to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11): Provided, That of the funds available to the Commodity Credit Corporation under section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of its business with the Foreign Agricultural Service, up to $5,000,000 may be transferred to and used by the Foreign Agricultural Service for information resource management activities of the Foreign Agricultural Service that are not related to Commodity Credit Corporation business. Hazardous waste management (limitation on expenses)For the current fiscal year, the Commodity Credit Corporation shall not expend more than $5,000,000 for site investigation and cleanup expenses, and operations and maintenance expenses to comply with the requirement of section 107(g) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the Resource Conservation and Recovery Act (42 U.S.C. 6961).  II Conservation programs Office of the under secretary for natural resources and environment For necessary expenses of the Office of the Under Secretary for Natural Resources and Environment, $898,000. Natural resources conservation service Conservation operationsFor necessary expenses for carrying out the provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including preparation of conservation plans and establishment of measures to conserve soil and water (including farm irrigation and land drainage and such special measures for soil and water management as may be necessary to prevent floods and the siltation of reservoirs and to control agricultural related pollutants); operation of conservation plant materials centers; classification and mapping of soil; dissemination of information; acquisition of lands, water, and interests therein for use in the plant materials program by donation, exchange, or purchase at a nominal cost not to exceed $100 pursuant to the Act of August 3, 1956 (7 U.S.C. 428a); purchase and erection or alteration or improvement of permanent and temporary buildings; and operation and maintenance of aircraft, $855,209,000, to remain available until September 30, 2017: Provided, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for construction and improvement of buildings and public improvements at plant materials centers, except that the cost of alterations and improvements to other buildings and other public improvements shall not exceed $250,000: Provided further, That when buildings or other structures are erected on non-Federal land, that the right to use such land is obtained as provided in 7 U.S.C. 2250a: Provided further, That of the amounts made available under this heading, $5,600,000, shall remain available until expended for the authorities under 16 U.S.C. 1001–1005 and 1007–1009 for authorized ongoing watershed projects with a primary purpose of providing water to rural communities: Provided further, That of the amounts made available under this heading, $5,000,000 shall remain available until expended for the authorities under section 13 of the Flood Control Act of December 22, 1944 (Public Law 78–534) for authorized ongoing projects with a primary purpose of watershed protection by stabilizing stream channels, tributaries, and banks to reduce erosion and sediment transport. 
III 
Rural development programs Office of the under secretary for rural developmentFor necessary expenses of the Office of the Under Secretary for Rural Development, $898,000. Rural development salaries and expenses (including transfers of funds)For necessary expenses for carrying out the administration and implementation of programs in the Rural Development mission area, including activities with institutions concerning the development and operation of agricultural cooperatives; and for cooperative agreements; $228,701,000: Provided, That no less than $19,500,000 shall be for the Comprehensive Loan Accounting System: Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support the Rural Development mission area: Provided further, That any balances available from prior years for the Rural Utilities Service, Rural Housing Service, and the Rural Business–Cooperative Service salaries and expenses accounts shall be transferred to and merged with this appropriation. Rural housing service Rural housing insurance fund program account (including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by title V of the Housing Act of 1949, to be available from funds in the rural housing insurance fund, as follows: $900,000,000 shall be for direct loans and $24,000,000,000 shall be for unsubsidized guaranteed loans; $26,278,000 for section 504 housing repair loans; $28,398,000 for section 515 rental housing; $200,000,000 for section 538 guaranteed multi-family housing loans; $10,000,000 for credit sales of single family housing acquired property; $5,000,000 for section 523 self-help housing land development loans; and $5,000,000 for section 524 site development loans.For the cost of direct and guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, as follows: section 502 loans, $60,750,000 shall be for direct loans; section 504 housing repair loans, $3,424,000; and repair, rehabilitation, and new construction of section 515 rental housing, $8,414,000: Provided, That to support the loan program level for section 538 guaranteed loans made available under this heading the Secretary may charge or adjust any fees to cover the projected cost of such loan guarantees pursuant to the provisions of the Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), and the interest on such loans may not be subsidized: Provided further, That applicants in communities that have a current rural area waiver under section 541 of the Housing Act of 1949 (42 U.S.C. 1490q) shall be treated as living in a rural area for purposes of section 502 guaranteed loans provided under this heading:  Provided further, That of the amounts available under this paragraph for section 502 direct loans, no less than $5,000,000 shall be available for direct loans for individuals whose homes will be built pursuant to a program funded with a mutual and self-help housing grant authorized by section 523 of the Housing Act of 1949 until June 1, 2016.In addition, for the cost of direct loans, grants, and contracts, as authorized by 42 U.S.C. 1484 and 1486, $15,053,000, to remain available until expended, for direct farm labor housing loans and domestic farm labor housing grants and contracts: Provided, That any balances available for the Farm Labor Program Account shall be transferred to and merged with this account.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $415,100,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses. Rental assistance programFor rental assistance agreements entered into or renewed pursuant to the authority under section 521(a)(2) or agreements entered into in lieu of debt forgiveness or payments for eligible households as authorized by section 502(c)(5)(D) of the Housing Act of 1949, $1,167,000,000; and, in addition, such sums as may be necessary, as authorized by section 521(c) of the Act, to liquidate debt incurred prior to fiscal year 1992 to carry out the rental assistance program under section 521(a)(2) of the Act: Provided, That rental assistance agreements entered into or renewed during the current fiscal year shall be funded for a 1-year period: Provided further, That rental assistance contracts will not be renewed within the 12-month contract period: Provided further, That any unexpended balances remaining at the end of such 1-year agreements may be transferred and used for the purposes of any debt reduction; maintenance, repair, or rehabilitation of any existing projects; preservation; and rental assistance activities authorized under title V of the Act: Provided further, That rental assistance provided under agreements entered into prior to fiscal year 2016 for a farm labor multi-family housing project financed under section 514 or 516 of the Act may not be recaptured for use in another project until such assistance has remained unused for a period of 12 consecutive months, if such project has a waiting list of tenants seeking such assistance or the project has rental assistance eligible tenants who are not receiving such assistance: Provided further, That such recaptured rental assistance shall, to the extent practicable, be applied to another farm labor multi-family housing project financed under section 514 or 516 of the Act. Multi-family housing revitalization program accountFor the rural housing voucher program as authorized under section 542 of the Housing Act of 1949, but notwithstanding subsection (b) of such section, and for additional costs to conduct a demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph, $24,000,000, to remain available until expended: Provided, That of the funds made available under this heading, $7,000,000, shall be available for rural housing vouchers to any low-income household (including those not receiving rental assistance) residing in a property financed with a section 515 loan which has been prepaid after September 30, 2005: Provided further, That the amount of such voucher shall be the difference between comparable market rent for the section 515 unit and the tenant paid rent for such unit: Provided further, That funds made available for such vouchers shall be subject to the availability of annual appropriations: Provided further, That the Secretary shall, to the maximum extent practicable, administer such vouchers with current regulations and administrative guidance applicable to section 8 housing vouchers administered by the Secretary of the Department of Housing and Urban Development: Provided further, That if the Secretary determines that the amount made available for vouchers in this or any other Act is not needed for vouchers, the Secretary may use such funds for the demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph: Provided further, That of the funds made available under this heading, $17,000,000 shall be available for a demonstration program for the preservation and revitalization of the sections 514, 515, and 516 multi-family rental housing properties to restructure existing USDA multi-family housing loans, as the Secretary deems appropriate, expressly for the purposes of ensuring the project has sufficient resources to preserve the project for the purpose of providing safe and affordable housing for low-income residents and farm laborers including reducing or eliminating interest; deferring loan payments, subordinating, reducing or reamortizing loan debt; and other financial assistance including advances, payments and incentives (including the ability of owners to obtain reasonable returns on investment) required by the Secretary: Provided further, That the Secretary shall as part of the preservation and revitalization agreement obtain a restrictive use agreement consistent with the terms of the restructuring: Provided further, That if the Secretary determines that additional funds for vouchers described in this paragraph are needed, funds for the preservation and revitalization demonstration program may be used for such vouchers: Provided further, That if Congress enacts legislation to permanently authorize a multi-family rental housing loan restructuring program similar to the demonstration program described herein, the Secretary may use funds made available for the demonstration program under this heading to carry out such legislation with the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That in addition to any other available funds, the Secretary may expend not more than $1,000,000 total, from the program funds made available under this heading, for administrative expenses for activities funded under this heading. Mutual and self-help housing grantsFor grants and contracts pursuant to section 523(b)(1)(A) of the Housing Act of 1949 (42 U.S.C. 1490c), $27,500,000, to remain available until expended. Rural housing assistance grantsFor grants for very low-income housing repair and rural housing preservation made by the Rural Housing Service, as authorized by 42 U.S.C. 1474, and 1490m, $32,239,000, to remain available until expended. Rural community facilities program account (including transfers of funds) For gross obligations for the principal amount of direct and guaranteed loans as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $2,200,000,000 for direct loans and $84,746,000 for guaranteed loans.For the cost of guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, $2,000,000, to remain available until expended.For the cost of grants for rural community facilities programs as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $26,778,000, to remain available until expended: Provided, That $4,000,000 of the amount appropriated under this heading shall be available for a Rural Community Development Initiative: Provided further, That such funds shall be used solely to develop the capacity and ability of private, nonprofit community-based housing and community development organizations, low-income rural communities, and Federally Recognized Native American Tribes to undertake projects to improve housing, community facilities, community and economic development projects in rural areas: Provided further, That such funds shall be made available to qualified private, nonprofit and public intermediary organizations proposing to carry out a program of financial and technical assistance: Provided further, That such intermediary organizations shall provide matching funds from other sources, including Federal funds for related activities, in an amount not less than funds provided: Provided further, That $5,778,000 of the amount appropriated under this heading shall be to provide grants for facilities in rural communities with extreme unemployment and severe economic depression (Public Law 106–387), with up to 5 percent for administration and capacity building in the State rural development offices: Provided further, That $4,000,000 of the amount appropriated under this heading shall be available for community facilities grants to tribal colleges, as authorized by section 306(a)(19) of such Act: Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading. Rural business—Cooperative service Rural business program account (including transfers of funds)For the cost of loan guarantees and grants, for the rural business development programs authorized by section 310B and described in subsections (a), (c), (f) and (g) of section 310B of the Consolidated Farm and Rural Development Act, $62,687,000, to remain available until expended: Provided, That of the amount appropriated under this heading, not to exceed $500,000 shall be made available for one grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development and $3,000,000 shall be for grants to the Delta Regional Authority (7 U.S.C. 2009aa et seq.) for any Rural Community Advancement Program purpose as described in section 381E(d) of the Consolidated Farm and Rural Development Act, of which not more than 5 percent may be used for administrative expenses: Provided further, That $4,000,000 of the amount appropriated under this heading shall be for business grants to benefit Federally Recognized Native American Tribes, including $250,000 for a grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development: Provided further, That for purposes of determining eligibility or level of program assistance the Secretary shall not include incarcerated prison populations:  Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to funds made available under this heading. Intermediary Relending Program Fund Account (including transfer of funds) For the principal amount of direct loans, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), $18,889,000.For the cost of direct loans, $5,217,000, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), of which $531,000 shall be available through June 30, 2016, for Federally Recognized Native American Tribes; and of which $1,021,000 shall be available through June 30, 2016, for Mississippi Delta Region counties (as determined in accordance with Public Law 100–460): Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, for administrative expenses to carry out the direct loan programs, $4,439,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses. Rural economic development loans program account (including rescission of funds)For the principal amount of direct loans, as authorized under section 313 of the Rural Electrification Act, for the purpose of promoting rural economic development, energy efficiency, and job creation projects, $48,013,000.Of the funds derived from interest on the cushion of credit payments, as authorized by section 313 of the Rural Electrification Act of 1936, $182,000,000 shall not be obligated and $182,000,000 are rescinded. Rural cooperative development grants For rural cooperative development grants authorized under section 310B(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932), $22,050,000, of which $2,500,000 shall be for cooperative agreements for the appropriate technology transfer for rural areas program: Provided, That not to exceed $3,000,000 shall be for grants for cooperative development centers, individual cooperatives, or groups of cooperatives that serve socially disadvantaged groups and a majority of the boards of directors or governing boards of which are comprised of individuals who are members of socially disadvantaged groups; and of which $10,750,000, to remain available until expended, shall be for value-added agricultural product market development grants, as authorized by section 231 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a). Rural energy for america programFor the cost of a program of loan guarantees, under the same terms and conditions as authorized by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107), $500,000: Provided, That the cost of loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974. Rural utilities service Rural water and waste disposal program account (including transfers of funds)For the cost of direct loans, loan guarantees, and grants for the rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E, and 381E(d)(2) of the Consolidated Farm and Rural Development Act, $496,738,000, to remain available until expended, of which not to exceed $1,000,000 shall be available for the rural utilities program described in section 306(a)(2)(B) of such Act, and of which not to exceed $993,000 shall be available for the rural utilities program described in section 306E of such Act: Provided, That $66,500,000 of the amount appropriated under this heading shall be for loans and grants including water and waste disposal systems grants authorized by 306C(a)(2)(B) and 306D of the Consolidated Farm and Rural Development Act, Federally Recognized Native American Tribes authorized by 306C(a)(1), and the Department of Hawaiian Home Lands (of the State of Hawaii): Provided further, That funding provided for section 306D of the Consolidated Farm and Rural Development Act may be provided to a consortium formed pursuant to section 325 of Public Law 105–83: Provided further, That not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by the State of Alaska for training and technical assistance programs and not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by a consortium formed pursuant to section 325 of Public Law 105–83 for training and technical assistance programs: Provided further, That not to exceed $19,000,000 of the amount appropriated under this heading shall be for technical assistance grants for rural water and waste systems pursuant to section 306(a)(14) of such Act, unless the Secretary makes a determination of extreme need, of which $6,000,000 shall be made available for a grant to a qualified nonprofit multi-State regional technical assistance organization, with experience in working with small communities on water and waste water problems, the principal purpose of such grant shall be to assist rural communities with populations of 3,300 or less, in improving the planning, financing, development, operation, and management of water and waste water systems, and of which not less than $800,000 shall be for a qualified national Native American organization to provide technical assistance for rural water systems for tribal communities: Provided further, That not to exceed $16,500,000 of the amount appropriated under this heading shall be for contracting with qualified national organizations for a circuit rider program to provide technical assistance for rural water systems: Provided further, That not to exceed $4,000,000 shall be for solid waste management grants:  Provided further, That $10,000,000 of the amount appropriated under this heading shall be transferred to, and merged with, the Rural Utilities Service, High Energy Cost Grants Account to provide grants authorized under section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a): Provided further, That any prior year balances for high-energy cost grants authorized by section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a) shall be transferred to and merged with the Rural Utilities Service, High Energy Cost Grants Account: Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading. Rural electrification and telecommunications loans program account (including transfer of funds)The principal amount of direct and guaranteed loans as authorized by sections 305 and 306 of the Rural Electrification Act of 1936 (7 U.S.C. 935 and 936) shall be made as follows: loans made pursuant to section 306 of that Act, rural electric, $6,000,000,000; guaranteed underwriting loans pursuant to section 313A, $750,000,000; 5 percent rural telecommunications loans, cost of money rural telecommunications loans, and for loans made pursuant to section 306 of that Act, rural telecommunications loans, $690,000,000: Provided, That up to $2,000,000,000 shall be used for the construction, acquisition, or improvement of fossil-fueled electric generating plants (whether new or existing) that utilize carbon sequestration systems.For the cost of direct loans as authorized by section 305 of the Rural Electrification Act of 1936 (7 U.S.C. 935), including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, cost of money rural telecommunications loans, $104,000.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $34,478,000, which shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses. Distance learning, telemedicine, and broadband programFor the principal amount of broadband telecommunication loans, $20,576,000. For grants for telemedicine and distance learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq., $22,000,000, to remain available until expended: Provided, That $3,000,000 shall be made available for grants authorized by 379G of the Consolidated Farm and Rural Development Act: Provided further, That funding provided under this heading for grants under 379G of the Consolidated Farm and Rural Development Act may only be provided to entities that meet all of the eligibility criteria for a consortium as established by this section. For the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act, $4,500,000, to remain available until expended: Provided, That the cost of direct loans shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, $10,372,000, to remain available until expended, for a grant program to finance broadband transmission in rural areas eligible for Distance Learning and Telemedicine Program benefits authorized by 7 U.S.C. 950aaa.  IV Domestic Food Programs Office of the under secretary for food, nutrition, and consumer servicesFor necessary expenses of the Office of the Under Secretary for Food, Nutrition, and Consumer Services, $816,000. Food and Nutrition Service Child nutrition programs (including transfers of funds)For necessary expenses to carry out the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), except section 21, and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), except sections 17 and 21; $21,524,377,000 to remain available through September 30, 2017, of which such sums as are made available under section 14222(b)(1) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by this Act, shall be merged with and available for the same time period and purposes as provided herein: Provided, That of the total amount available, $17,004,000 shall be available to carry out section 19 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.): Provided further, That of the total amount available, $25,000,000 shall be available to provide competitive grants to State agencies for subgrants to local educational agencies and schools to purchase the equipment needed to serve healthier meals, improve food safety, and to help support the establishment, maintenance, or expansion of the school breakfast program: Provided further, That of the total amount available, $16,000,000 shall remain available until expended to carry out section 749(g) of the Agriculture Appropriations Act of 2010 (Public Law 111–80). Special supplemental nutrition program for women, infants, and children (wic)For necessary expenses to carry out the special supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $6,513,000,000, to remain available through September 30, 2017: Provided, That notwithstanding section 17(h)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(10)), not less than $60,000,000 shall be used for breastfeeding peer counselors and other related activities, $13,600,000 shall be used for infrastructure, $55,000,000 shall be used for management information systems: Provided further, That none of the funds provided in this account shall be available for the purchase of infant formula except in accordance with the cost containment and competitive bidding requirements specified in section 17 of such Act: Provided further, That none of the funds provided shall be available for activities that are not fully reimbursed by other Federal Government departments or agencies unless authorized by section 17 of such Act: Provided further, That upon termination of a federally mandated vendor moratorium and subject to terms and conditions established by the Secretary, the Secretary may waive the requirement at 7 CFR 246.12(g)(6) at the request of a State agency. Supplemental nutrition assistance programFor necessary expenses to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), $81,662,069,000, of which $3,000,000,000, to remain available through September 30, 2017, shall be placed in reserve for use only in such amounts and at such times as may become necessary to carry out program operations: Provided, That funds provided herein shall be expended in accordance with section 16 of the Food and Nutrition Act of 2008: Provided further, That of the funds made available under this heading, $998,000 may be used to provide nutrition education services to State agencies and Federally Recognized Tribes participating in the Food Distribution Program on Indian Reservations: Provided further, That this appropriation shall be subject to any work registration or workfare requirements as may be required by law: Provided further, That funds made available for Employment and Training under this heading shall remain available through September 30, 2017: Provided further, That funds made available under this heading for a study on Indian tribal administration of nutrition programs, as provided in title IV of the Agricultural Act of 2014 (Public Law 113–79), and a study of the removal of cash benefits in Puerto Rico, as provided in title IV of the Agricultural Act of 2014 (Public Law 113–79) shall be available until expended: Provided further, That funds made available under this heading for section 28(d)(1) and section 27(a) of the Food and Nutrition Act of 2008 shall remain available through September 30, 2017: Provided further, That funds made available under this heading for employment and training pilot projects, as provided in title IV of the Agricultural Act of 2014 (Public Law 113–79), shall remain available through September 30, 2018: Provided further, That funds made available under this heading may be used to enter into contracts and employ staff to conduct studies, evaluations, or to conduct activities related to program integrity provided that such activities are authorized by the Food and Nutrition Act of 2008. Commodity assistance programFor necessary expenses to carry out disaster assistance and the Commodity Supplemental Food Program as authorized by section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note); the Emergency Food Assistance Act of 1983; special assistance for the nuclear affected islands, as authorized by section 103(f)(2) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188); and the Farmers' Market Nutrition Program, as authorized by section 17(m) of the Child Nutrition Act of 1966, $288,317,000, to remain available through September 30, 2017: Provided, That none of these funds shall be available to reimburse the Commodity Credit Corporation for commodities donated to the program: Provided further, That notwithstanding any other provision of law, effective with funds made available in fiscal year 2016 to support the Seniors Farmers' Market Nutrition Program, as authorized by section 4402 of the Farm Security and Rural Investment Act of 2002, such funds shall remain available through September 30, 2017: Provided further, That of the funds made available under section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)), the Secretary may use up to 10 percent for costs associated with the distribution of commodities. Nutrition programs administrationFor necessary administrative expenses of the Food and Nutrition Service for carrying out any domestic nutrition assistance program, $151,824,000: Provided, That of the funds provided herein, $2,000,000 shall be used for the purposes of section 4404 of Public Law 107–171, as amended by section 4401 of Public Law 110–246. 
V 
Foreign Assistance and Related Programs Foreign Agricultural Service salaries and expenses (including transfers of funds)For necessary expenses of the Foreign Agricultural Service, including not to exceed $250,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $187,225,000, of which no more than 6 percent shall remain available until September 30, 2017, for overseas operations to include the payment of locally employed staff: Provided, That the Service may utilize advances of funds, or reimburse this appropriation for expenditures made on behalf of Federal agencies, public and private organizations and institutions under agreements executed pursuant to the agricultural food production assistance programs (7 U.S.C. 1737) and the foreign assistance programs of the United States Agency for International Development: Provided further, That funds made available for middle-income country training programs, funds made available for the Borlaug International Agricultural Science and Technology Fellowship program, and up to $2,000,000 of the Foreign Agricultural Service appropriation solely for the purpose of offsetting fluctuations in international currency exchange rates, subject to documentation by the Foreign Agricultural Service, shall remain available until expended. Food for peace title i direct credit and food for progress program account (including transfer of funds)For administrative expenses to carry out the credit program of title I, Food for Peace Act (Public Law 83–480) and the Food for Progress Act of 1985, $2,528,000, shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses. food for peace title ii grantsFor expenses during the current fiscal year, not otherwise recoverable, and unrecovered prior years' costs, including interest thereon, under the Food for Peace Act (Public Law 83–480), for commodities supplied in connection with dispositions abroad under title II of said Act, $1,466,000,000, to remain available until expended. mcgovern-dole international food for education and child nutrition program grantsFor necessary expenses to carry out the provisions of section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1), $201,626,000, to remain available until expended: Provided, That the Commodity Credit Corporation is authorized to provide the services, facilities, and authorities for the purpose of implementing such section, subject to reimbursement from amounts provided herein: Provided further, That of the amount made available under this heading, $10,000,000, shall remain available until expended for necessary expenses to carry out the provisions of section 3207 of the Agricultural Act of 2014 (7 U.S.C. 1726c). Commodity credit corporation export (loans) credit guarantee program account (including transfers of funds)For administrative expenses to carry out the Commodity Credit Corporation's Export Guarantee Program, GSM 102 and GSM 103, $6,748,000; to cover common overhead expenses as permitted by section 11 of the Commodity Credit Corporation Charter Act and in conformity with the Federal Credit Reform Act of 1990, of which $6,394,000 shall be transferred to and merged with the appropriation for Foreign Agricultural Service, Salaries and Expenses, and of which $354,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses.  VI Related agency and food and drug administration Department of health and human services Food and Drug Administration Salaries and expensesFor necessary expenses of the Food and Drug Administration, including hire and purchase of passenger motor vehicles; for payment of space rental and related costs pursuant to Public Law 92–313 for programs and activities of the Food and Drug Administration which are included in this Act; for rental of special purpose space in the District of Columbia or elsewhere; for miscellaneous and emergency expenses of enforcement activities, authorized and approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $25,000; and notwithstanding section 521 of Public Law 107–188; $4,559,663,000: Provided, That of the amount provided under this heading, $826,072,000 shall be derived from prescription drug user fees authorized by 21 U.S.C. 379h, and shall be credited to this account and remain available until expended; $134,475,000 shall be derived from medical device user fees authorized by 21 U.S.C. 379j, and shall be credited to this account and remain available until expended; $320,029,000 shall be derived from human generic drug user fees authorized by 21 U.S.C. 379j–42, and shall be credited to this account and remain available until expended; $21,540,000 shall be derived from biosimilar biological product user fees authorized by 21 U.S.C. 379j–52, and shall be credited to this account and remain available until expended; $22,140,000 shall be derived from animal drug user fees authorized by 21 U.S.C. 379j–12, and shall be credited to this account and remain available until expended; $7,429,000 shall be derived from animal generic drug user fees authorized by 21 U.S.C. 379j–21, and shall be credited to this account and remain available until expended; $599,000,000 shall be derived from tobacco product user fees authorized by 21 U.S.C. 387s, and shall be credited to this account and remain available until expended: Provided further, That in addition to and notwithstanding any other provision under this heading, amounts collected for prescription drug user fees, medical device user fees, human generic drug user fees, biosimilar biological product user fees, animal drug user fees, and animal generic drug user fees that exceed the respective fiscal year 2016 limitations are appropriated and shall be credited to this account and remain available until expended: Provided further, That fees derived from prescription drug, medical device, human generic drug, biosimilar biological product, animal drug, and animal generic drug assessments for fiscal year 2016, including any such fees collected prior to fiscal year 2016 but credited for fiscal year 2016, shall be subject to the fiscal year 2016 limitations: Provided further, That the Secretary may accept payment during fiscal year 2016 of user fees specified under this heading and authorized for fiscal year 2017, prior to the due date for such fees, and that amounts of such fees assessed for fiscal year 2017 for which the Secretary accepts payment in fiscal year 2016 shall not be included in amounts under this heading: Provided further, That none of these funds shall be used to develop, establish, or operate any program of user fees authorized by 31 U.S.C. 9701: Provided further, That of the total amount appropriated: (1) $948,403,000 shall be for the Center for Food Safety and Applied Nutrition and related field activities in the Office of Regulatory Affairs; (2) $1,366,975,000 shall be for the Center for Drug Evaluation and Research and related field activities in the Office of Regulatory Affairs; (3) $345,190,000 shall be for the Center for Biologics Evaluation and Research and for related field activities in the Office of Regulatory Affairs; (4) $171,115,000 shall be for the Center for Veterinary Medicine and for related field activities in the Office of Regulatory Affairs; (5) $424,635,000 shall be for the Center for Devices and Radiological Health and for related field activities in the Office of Regulatory Affairs; (6) $63,331,000 shall be for the National Center for Toxicological Research; (7) $564,117,000 shall be for the Center for Tobacco Products and for related field activities in the Office of Regulatory Affairs; (8) not to exceed $166,762,000 shall be for Rent and Related activities, of which $50,218,000 is for White Oak Consolidation, other than the amounts paid to the General Services Administration for rent; (9) not to exceed $229,432,000 shall be for payments to the General Services Administration for rent; (10) not less than $150,000 shall be used to implement a requirement that the labeling of genetically engineered salmon offered for sale to consumers indicate that such salmon is genetically engineered; and (11) $279,703,000 shall be for other activities, including the Office of the Commissioner of Food and Drugs, the Office of Foods and Veterinary Medicine, the Office of Medical and Tobacco Products, the Office of Global and Regulatory Policy, the Office of Operations, the Office of the Chief Scientist, and central services for these offices: Provided further, That not to exceed $25,000 of this amount shall be for official reception and representation expenses, not otherwise provided for, as determined by the Commissioner: Provided further, That any transfer of funds pursuant to section 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(n)) shall only be from amounts made available under this heading for other activities: Provided further, That of the amounts that are made available under this heading for other activities, and that are not derived from user fees, $1,500,000 shall be transferred to and merged with the appropriation for Department of Health and Human Services—Office of Inspector General for oversight of the programs and operations of the Food and Drug Administration and shall be in addition to funds otherwise made available for oversight of the Food and Drug Administration: Provided further, That funds may be transferred from one specified activity to another with the prior approval of the Committees on Appropriations of both Houses of Congress. In addition, mammography user fees authorized by 42 U.S.C. 263b, export certification user fees authorized by 21 U.S.C. 381, priority review user fees authorized by 21 U.S.C. 360n and 360ff, food and feed recall fees, food reinspection fees, and voluntary qualified importer program fees authorized by 21 U.S.C. 379j–31, outsourcing facility fees authorized by 21 U.S.C. 379j–62, prescription drug wholesale distributor licensing and inspection fees authorized by 21 U.S.C. 353(e)(3), and third-party logistics provider licensing and inspection fees authorized by 21 U.S.C. 360eee–3(c)(1), and third-party auditor fees authorized by 21 U.S.C. 384d(c)(8), shall be credited to this account, to remain available until expended. Buildings and facilitiesFor plans, construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of or used by the Food and Drug Administration, where not otherwise provided, $8,788,000, to remain available until expended. Independent agency Farm credit administration Limitation on administrative expensesNot to exceed $65,600,000 (from assessments collected from farm credit institutions, including the Federal Agricultural Mortgage Corporation) shall be obligated during the current fiscal year for administrative expenses as authorized under 12 U.S.C. 2249: Provided, That this limitation shall not apply to expenses associated with receiverships: Provided further, That the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress. 
VII 
GENERAL PROVISIONS (INCLUDING RESCISSIONS AND TRANSFERS OF FUNDS)  
701.Within the unit limit of cost fixed by law, appropriations and authorizations made for the Department of Agriculture for the current fiscal year under this Act shall be available for the purchase, in addition to those specifically provided for, of not to exceed 71 passenger motor vehicles of which 68 shall be for replacement only, and for the hire of such vehicles: Provided, That notwithstanding this section, the only purchase of new passenger vehicles shall be for those determined by the Secretary to be necessary for transportation safety, to reduce operational costs, and for the protection of life, property, and public safety. 
702.Notwithstanding any other provision of this Act, the Secretary of Agriculture may transfer unobligated balances of discretionary funds appropriated by this Act or any other available unobligated discretionary balances that are remaining available of the Department of Agriculture to the Working Capital Fund for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture, such transferred funds to remain available until expended: Provided, That none of the funds made available by this Act or any other Act shall be transferred to the Working Capital Fund without the prior approval of the agency administrator: Provided further, That none of the funds transferred to the Working Capital Fund pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That none of the funds appropriated by this Act or made available to the Department's Working Capital Fund shall be available for obligation or expenditure to make any changes to the Department's National Finance Center without written notification to and prior approval of the Committees on Appropriations of both Houses of Congress as required by section 717 of this Act: Provided further, That of annual income amounts in the Working Capital Fund of the Department of Agriculture allocated for the National Finance Center, the Secretary may reserve not more than 4 percent for the replacement or acquisition of capital equipment, including equipment for the improvement and implementation of a financial management plan, information technology, and other systems of the National Finance Center or to pay any unforeseen, extraordinary cost of the National Finance Center: Provided further, That none of the amounts reserved shall be available for obligation unless the Secretary submits written notification of the obligation to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the limitation on the obligation of funds pending notification to Congressional Committees shall not apply to any obligation that, as determined by the Secretary, is necessary to respond to a declared state of emergency that significantly impacts the operations of the National Finance Center; or to evacuate employees of the National Finance Center to a safe haven to continue operations of the National Finance Center. 
703.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  704.No funds appropriated by this Act may be used to pay negotiated indirect cost rates on cooperative agreements or similar arrangements between the United States Department of Agriculture and nonprofit institutions in excess of 10 percent of the total direct cost of the agreement when the purpose of such cooperative arrangements is to carry out programs of mutual interest between the two parties. This does not preclude appropriate payment of indirect costs on grants and contracts with such institutions when such indirect costs are computed on a similar basis for all agencies for which appropriations are provided in this Act. 
705.Appropriations to the Department of Agriculture for the cost of direct and guaranteed loans made available in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year for the following accounts: the Rural Development Loan Fund program account, the Rural Electrification and Telecommunication Loans program account, and the Rural Housing Insurance Fund program account.  706.None of the funds made available to the Department of Agriculture by this Act may be used to acquire new information technology systems or significant upgrades, as determined by the Office of the Chief Information Officer, without the approval of the Chief Information Officer and the concurrence of the Executive Information Technology Investment Review Board: Provided, That notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act may be transferred to the Office of the Chief Information Officer without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That none of the funds available to the Department of Agriculture for information technology shall be obligated for projects over $25,000 prior to receipt of written approval by the Chief Information Officer: Provided further, That the Chief Information Officer may authorize an agency to obligate funds without written approval from the Chief Information Officer for projects up to $250,000 based upon the performance of an agency measured against the performance plan requirements described in the report accompanying this Act. 
707.Funds made available under section 524(b) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year.  708.Notwithstanding any other provision of law, any former RUS borrower that has repaid or prepaid an insured, direct or guaranteed loan under the Rural Electrification Act of 1936, or any not-for-profit utility that is eligible to receive an insured or direct loan under such Act, shall be eligible for assistance under section 313(b)(2)(B) of such Act in the same manner as a borrower under such Act. 
709.Except as otherwise specifically provided by law, not more than $20,000,000 in unobligated balances from appropriations made available for salaries and expenses in this Act for the Farm Service Agency shall remain available through September 30, 2017, for information technology expenses: Provided, That except as otherwise specifically provided by law, unobligated balances from appropriations made available for salaries and expenses in this Act for the Rural Development mission area shall remain available through September 30, 2017, for information technology expenses. 
710.None of the funds appropriated or otherwise made available by this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.  711.In the case of each program established or amended by the Agricultural Act of 2014 (Public Law 113–79), other than by title I or subtitle A of title III of such Act, or programs for which indefinite amounts were provided in that Act, that is authorized or required to be carried out using funds of the Commodity Credit Corporation— 
(1)such funds shall be available for salaries and related administrative expenses, including technical assistance, associated with the implementation of the program, without regard to the limitation on the total amount of allotments and fund transfers contained in section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and  (2)the use of such funds for such purpose shall not be considered to be a fund transfer or allotment for purposes of applying the limitation on the total amount of allotments and fund transfers contained in such section. 
712.Of the funds made available by this Act, not more than $2,000,000 shall be used to cover necessary expenses of activities related to all advisory committees, panels, commissions, and task forces of the Department of Agriculture, except for panels used to comply with negotiated rule makings and panels used to evaluate competitively awarded grants.  713.None of the funds in this Act shall be available to pay indirect costs charged against any agricultural research, education, or extension grant awards issued by the National Institute of Food and Agriculture that exceed 30 percent of total Federal funds provided under each award: Provided, That notwithstanding section 1462 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310), funds provided by this Act for grants awarded competitively by the National Institute of Food and Agriculture shall be available to pay full allowable indirect costs for each grant awarded under section 9 of the Small Business Act (15 U.S.C. 638). 
714.None of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out the following: (1)The Watershed Rehabilitation program authorized by section 14(h)(1) of the Watershed and Flood Protection Act (16 U.S.C. 1012(h)(1)); and 
(2)The Environmental Quality Incentives Program as authorized by sections 1240–1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–3839aa–8) in excess of $1,347,000,000: Provided, That this limitation shall apply only to funds provided by section 1241(a)(5)(C) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(5)(C)): Provided further, That of the funds available under section 1241(a)(5)(B) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(5)(B)) for fiscal year 2016, $73,000,000 are permanently rescinded; and 
(3)The Biomass Crop Assistance Program authorized by section 9011 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111) in excess of $3,000,000 in new obligational authority.  715.None of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out a program under subsection (b)(2)(A)(viii) of section 14222 of Public Law 110–246 in excess of $884,980,000, as follows: Child Nutrition Programs Entitlement Commodities—$465,000,000; State Option Contracts—$5,000,000; Removal of Defective Commodities—$2,500,000: Provided, That none of the funds made available in this Act or any other Act shall be used for salaries and expenses to carry out in this fiscal year section 19(i)(1)(E) of the Richard B. Russell National School Lunch Act, as amended, except in an amount that excludes the transfer of $125,000,000 of the funds to be transferred under subsection (c) of section 14222 of Public Law 110–246, until October 1, 2016: Provided further, That $125,000,000 made available on October 1, 2016, to carry out section 19(i)(1)(E) of the Richard B. Russell National School Lunch Act, as amended, shall be excluded from the limitation described in subsection (b)(2)(A)(ix) of section 14222 of Public Law 110–246: Provided further, That none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries or expenses of any employee of the Department of Agriculture or officer of the Commodity Credit Corporation to carry out clause 3 of section 32 of the Agricultural Adjustment Act of 1935 (Public Law 74–320, 7 U.S.C. 612c, as amended), or for any surplus removal activities or price support activities under section 5 of the Commodity Credit Corporation Charter Act: Provided further, That the available unobligated balances under (b)(2)(A)(viii) of section 14222 of Public Law 110–246 in excess of the limitation set forth in this section, except for the amounts to be transferred pursuant to the first proviso, are hereby permanently rescinded. 
716.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President's budget submission to the Congress for programs under the jurisdiction of the Appropriations Subcommittees on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the budget unless such budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2017 appropriations Act.  717. (a)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming, transfer of funds, or reimbursements as authorized by the Economy Act, or in the case of the Department of Agriculture, through use of the authority provided by section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257) or section 8 of Public Law 89–106 (7 U.S.C. 2263), that— 
(1)creates new programs;  (2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted;  (4)relocates an office or employees; 
(5)reorganizes offices, programs, or activities; or  (6)contracts out or privatizes any functions or activities presently performed by Federal employees; unless the Secretary of Agriculture or the Secretary of Health and Human Services (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming of such funds or the use of such authority.
(b)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming or use of the authorities referred to in subsection (a) involving funds in excess of $500,000 or 10 percent, whichever is less, that— (1)augments existing programs, projects, or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or  (3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Secretary of Agriculture or the Secretary of Health and Human Services (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming or transfer of such funds or the use of such authority.
(c)The Secretary of Agriculture or the Secretary of Health and Human Services shall notify in writing and receive approval from the Committees on Appropriations of both Houses of Congress before implementing any program or activity not carried out during the previous fiscal year unless the program or activity is funded by this Act or specifically funded by any other Act.  (d)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for— 
(1)modifying major capital investments funding levels, including information technology systems, that involves increasing or decreasing funds in the current fiscal year for the individual investment in excess of $500,000 or 10 percent of the total cost, whichever is less;  (2)realigning or reorganizing new, current, or vacant positions or agency activities or functions to establish a center, office, branch, or similar entity with five or more personnel; or 
(3)carrying out activities or functions that were not described in the budget request; unless the agencies funded by this Act notify, in writing, the Committees on Appropriations of both Houses of Congress at least 30 days in advance of using the funds for these purposes. (e)As described in this section, no funds may be used for any activities unless the Secretary of Agriculture or the Secretary of Health and Human Services receives from the Committee on Appropriations of both Houses of Congress written or electronic mail confirmation of receipt of the notification as required in this section. 
718.Notwithstanding section 310B(g)(5) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(5)), the Secretary may assess a one-time fee for any guaranteed business and industry loan in an amount that does not exceed 3 percent of the guaranteed principal portion of the loan.  719.None of the funds appropriated or otherwise made available to the Department of Agriculture, the Food and Drug Administration, or the Farm Credit Administration shall be used to transmit or otherwise make available to any non-Department of Agriculture, non-Department of Health and Human Services, or non-Farm Credit Administration employee questions or responses to questions that are a result of information requested for the appropriations hearing process. 
720.Unless otherwise authorized by existing law, none of the funds provided in this Act, may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency.  721.No employee of the Department of Agriculture may be detailed or assigned from an agency or office funded by this Act or any other Act to any other agency or office of the Department for more than 60 days in a fiscal year unless the individual's employing agency or office is fully reimbursed by the receiving agency or office for the salary and expenses of the employee for the period of assignment. 
722.The Secretary of Agriculture may authorize a State agency to use funds provided in this Act to exceed the maximum amount of liquid infant formula specified in 7 CFR 246.10 when issuing liquid infant formula to participants.  723.Not later than 30 days after the date of enactment of this Act, the Secretary of Agriculture, the Commissioner of the Food and Drug Administration, and the Chairman of the Farm Credit Administration shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for all the funds made available under this Act including appropriated user fees, as defined in the report accompanying this Act. 
724.There is hereby appropriated $1,996,000 to carry out section 1621 of Public Law 110–246.  725.The Secretary shall continue the pilot program in effect for fiscal year 2013 for packaging and reviewing section 502 single family direct loans. The Secretary shall continue agreements with current intermediary organizations and not later than 90 days after enactment of this Act enter into additional agreements that increase the number of participating intermediary organizations to not less than 10. The Secretary shall work with these organizations to increase the effectiveness of the section 502 single family direct loan program in rural communities and shall set aside and make available from the national reserve section 502 loans an amount necessary to support the work of such intermediaries and provide a priority for review of such loans. 
726.For loans and loan guarantees that do not require budget authority and the program level has been established in this Act, the Secretary of Agriculture may increase the program level for such loans and loan guarantees by not more than 25 percent: Provided, That prior to the Secretary implementing such an increase, the Secretary notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 15 days in advance. 
727.None of the credit card refunds or rebates transferred to the Working Capital Fund pursuant to section 729 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2002 (7 U.S.C. 2235a; Public Law 107–76) shall be available for obligation without written notification to, and the prior approval of, the Committees on Appropriations of both Houses of Congress: Provided, That the refunds or rebates so transferred shall be available for obligation only for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture. 
728.There is hereby appropriated $600,000 for the purposes of section 727 of division A of Public Law 112–55.  729.None of the funds made available by this Act may be used to enforce the final rule entitled Food Labeling; Nutrition Labeling of Standard Menu Items in Restaurants and Similar Retail Food Establishments published by the Food and Drug Administration in the Federal Register on December 1, 2014 (79 Fed. Reg. 71156 et seq.) before December 1, 2016. 
730.In response to an eligible community where the drinking water supplies are inadequate due to a natural disaster, as determined by the Secretary, including drought or severe weather, the Secretary may provide potable water through the Emergency Community Water Assistance Grant Program for an additional period of time not to exceed 120 days beyond the established period provided under the Program in order to protect public health.  731.In addition to amounts otherwise made available by this Act and notwithstanding the last sentence of 16 U.S.C. 1310, there is appropriated $4,000,000, to remain available until expended, to implement non-renewable agreements on eligible lands, including flooded agricultural lands, as determined by the Secretary, under the Water Bank Act (16 U.S.C. 1301–1311). 
732.The Secretary shall set aside for Rural Economic Area Partnership (REAP) Zones, until August 15, 2016, an amount of funds made available in title III under the headings of Rural Housing Insurance Fund Program Account, Mutual and Self-Help Housing Grants, Rural Housing Assistance Grants, Rural Community Facilities Program Account, Rural Business Program Account, Rural Development Loan Fund Program Account, and Rural Water and Waste Disposal Program Account, equal to the amount obligated in REAP Zones with respect to funds provided under such headings in the most recent fiscal year any such funds were obligated under such headings for REAP Zones.  733.None of the funds appropriated in this Act may be used to issue, promulgate, or otherwise implement the 2015 Dietary Guidelines for Americans edition unless the information and guidelines in the report are solely nutritional and dietary in nature; and based only on a preponderance of nutritional and dietary scientific evidence and not extraneous information. 
734.Funds provided by this or any prior Appropriations Act for the Agriculture and Food Research Initiative under 7 U.S.C. 450i(b) shall be made available without regard to section 7128 of the Agricultural Act of 2014 (7 U.S.C. 3371 note), under the matching requirements in laws in effect on the date before the date of enactment of such section: Provided, That the requirements of 7 U.S.C. 450i(b)(9) shall continue to apply. 
735.The Secretary of Agriculture and the Secretary’s designees are hereby granted the same access to information and subject to the same requirements applicable to the Secretary of Housing and Urban Development as provided in section 453 (j) of the Social Security Act (42 U.S.C. 653 (j)) and section 6103 (l)(7)(D)(ix) of the Internal Revenue Code of 1986 (26 U.S.C. 6103(l)(7)(D)(ix)) to verify the income for individuals participating in sections 502, 504, 521, and 542 of the Housing Act of 1949 (42 U.S.C. 1472, 1474, 1490a, and 1490r).  736.The Secretary may charge a fee for lenders to access Department loan guarantee systems in connection with such lenders’ participation in loan guarantee programs of the Rural Housing Service: Provided, That the funds collected from such fees shall be made available to the Secretary without further appropriation and such funds shall be deposited into the Rural Development Salaries and Expense Account and shall remain available until expended for obligation and expenditure by the Secretary for administrative expenses of the Rural Housing Service Loan Guarantee Program in addition to other available funds: Provided further, That such fees collected shall not exceed $50 per loan. 
737.Of the unobligated balances identified by the Treasury Appropriation Fund Symbol 12X1072, $20,000,000 is hereby rescinded: Provided, That no amounts may be rescinded from amounts that were designated by Congress as an emergency requirement or for disaster relief pursuant to a Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
738.Of the unobligated prior year funds identified by Treasury Appropriation Fund Symbol 12X1980 where obligations have been cancelled, $13,000,000 is rescinded.  739.None of the funds made available by this Act or any other Act may be used— 
(1)in contravention of section 7606 of the Agricultural Act of 2014 (7 U.S.C. 5940); or  (2)to prohibit the transportation, processing, sale, or use of industrial hemp that is grown or cultivated in accordance with subsection section 7606 of the Agricultural Act of 2014, within or outside the State in which the industrial hemp is grown or cultivated. 
740.None of the funds made available by this Act may be used to propose, promulgate, or implement any rule, or take any other action with respect to, allowing or requiring information intended for a prescribing health care professional, in the case of a drug or biological product subject to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)), to be distributed to such professional electronically (in lieu of in paper form) unless and until a Federal law is enacted to allow or require such distribution.  741.There is hereby appropriated $1,000,000, to remain available until expended, for the cost of loans and grants that is consistent with section 4206 of the Agricultural Act of 2014, for necessary expenses of the Secretary to support projects that provide access to healthy food in underserved areas, to create and preserve quality jobs, and to revitalize low-income communities. 
742.Notwithstanding any language to the contrary, state agricultural experiment stations and state cooperative extension services are eligible entities under 7 U.S.C. 3125a–1(a).  743.None of the funds made available by this Act may be used to implement, administer, or enforce the rule entitled Importation of Beef From a Region in Argentina published by the Department of Agriculture in the Federal Register on July 2, 2015 (80 Fed. Reg. 37935 et seq.) or the rule entitled Importation of Beef From a Region in Brazil published by the Department of Agriculture in the Federal Register on July 2, 2015 (80 Fed. Reg. 37923 et seq.) until the Secretary of Agriculture—(1) conducts an updated comprehensive risk evaluation of importing beef produced in Argentina and Brazil; and (2) updates the Animal Disease Risk Assessment, Prevention, and Control Act of 2001 (Public Law 107–9) Final Report issued to Congress in January 2003 as it relates to economic impacts associated with the potential introduction of foot-and-mouth disease (FMD), including specific actions by Federal agencies to prevent the introduction into or dissemination within the United States of FMD, and the sufficiency of legislative authority to prevent or control FMD in the United States; and (3) reports to Congress on specific steps to implement recommendations of the May 2015 GAO Report on Federal Veterinarians and workforce needs for emergency response to an animal disease outbreak. 
744.None of the funds appropriated or otherwise made available by this Act shall be used to pay the salaries and expenses of personnel— (1)to inspect horses under section 3 of the Federal Meat Inspection Act (21 U.S.C. 603); 
(2)to inspect horses under section 903 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 1901 note; Public Law 104–127); or  (3)to implement or enforce section 352.19 of title 9, Code of Federal Regulations (or a successor regulation). 
745.
(a)For the period beginning on the date of enactment of this Act through school year 2016–2017, with respect to the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the school breakfast program established under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) and final regulations published by the Department of Agriculture in the Federal Register on January 26, 2012 (77 Fed. Reg. 4088 et seq.), the Secretary shall allow States to grant an exemption from the whole grain requirements that took effect on or after July 1, 2014, and the States shall establish a process for evaluating and responding, in a reasonable amount of time, to requests for an exemption: Provided, That school food authorities demonstrate hardship, including financial hardship, in procuring specific whole grain products which are acceptable to the students and compliant with the whole grain-rich requirements: Provided further, That school food authorities shall comply with the applicable grain component or standard with respect to the school lunch or school breakfast program that was in effect prior to July 1, 2014. 
(b)None of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to implement any regulations under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), the Healthy, Hunger-Free Kids Act of 2010 (Public Law 111–296), or any other law that would require a reduction in the quantity of sodium contained in Federally reimbursed meals, foods, and snacks sold in schools below Target 1 (as described in section 220.8(f)(3) of title 7, Code of Federal Regulations (or successor regulations)) until the latest scientific research establishes the reduction is beneficial for children. This division may be cited as the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2016.  BEnergy and Water Development and Related Agencies appropriations act, 2016 ICorps of engineers—civil Department of the army Corps of engineers—civilThe following appropriations shall be expended under the direction of the Secretary of the Army and the supervision of the Chief of Engineers for authorized civil functions of the Department of the Army pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related efforts. InvestigationsFor expenses necessary where authorized by law for the collection and study of basic information pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related needs; for surveys and detailed studies, and plans and specifications of proposed river and harbor, flood and storm damage reduction, shore protection, and aquatic ecosystem restoration projects, and related efforts prior to construction; for restudy of authorized projects; and for miscellaneous investigations, and, when authorized by law, surveys and detailed studies, and plans and specifications of projects prior to construction, $109,000,000, to remain available until expended. Construction For expenses necessary for the construction of river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related projects authorized by law; for conducting detailed studies, and plans and specifications, of such projects (including those involving participation by States, local governments, or private groups) authorized or made eligible for selection by law (but such detailed studies, and plans and specifications, shall not constitute a commitment of the Government to construction); $1,641,000,000, to remain available until expended; of which such sums as are necessary to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities program shall be derived from the Harbor Maintenance Trust Fund as authorized by Public Law 104–303; and of which such sums as are necessary to cover one-half of the costs of construction, replacement, rehabilitation, and expansion of inland waterways projects shall be derived from the Inland Waterways Trust Fund, except as otherwise specifically provided for in law. Mississippi river and tributariesFor expenses necessary for flood damage reduction projects and related efforts in the Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized by law, $330,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for inland harbors shall be derived from the Harbor Maintenance Trust Fund. Operation and maintenanceFor expenses necessary for the operation, maintenance, and care of existing river and harbor, flood and storm damage reduction, aquatic ecosystem restoration, and related projects authorized by law; providing security for infrastructure owned or operated by the Corps, including administrative buildings and laboratories; maintaining harbor channels provided by a State, municipality, or other public agency that serve essential navigation needs of general commerce, where authorized by law; surveying and charting northern and northwestern lakes and connecting waters; clearing and straightening channels; and removing obstructions to navigation, $2,909,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of which such sums as become available from the special account for the Corps of Engineers established by the Land and Water Conservation Fund Act of 1965 shall be derived from that account for resource protection, research, interpretation, and maintenance activities related to resource protection in the areas at which outdoor recreation is available; and of which such sums as become available from fees collected under section 217 of Public Law 104–303 shall be used to cover the cost of operation and maintenance of the dredged material disposal facilities for which such fees have been collected: Provided, That 1 percent of the total amount of funds provided for each of the programs, projects, or activities funded under this heading shall not be allocated to a field operating activity prior to the beginning of the fourth quarter of the fiscal year and shall be available for use by the Chief of Engineers to fund such emergency activities as the Chief of Engineers determines to be necessary and appropriate, and that the Chief of Engineers shall allocate during the fourth quarter any remaining funds which have not been used for emergency activities proportionally in accordance with the amounts provided for the programs, projects, or activities. Regulatory programFor expenses necessary for administration of laws pertaining to regulation of navigable waters and wetlands, $200,000,000, to remain available until September 30, 2017. Formerly utilized sites remedial action programFor expenses necessary to clean up contamination from sites in the United States resulting from work performed as part of the Nation's early atomic energy program, $101,500,000, to remain available until expended. Flood control and coastal emergenciesFor expenses necessary to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law, $28,000,000, to remain available until expended. ExpensesFor expenses necessary for the supervision and general administration of the civil works program in the headquarters of the Corps of Engineers and the offices of the Division Engineers; and for costs of management and operation of the Humphreys Engineer Center Support Activity, the Institute for Water Resources, the United States Army Engineer Research and Development Center, and the United States Army Corps of Engineers Finance Center allocable to the civil works program, $178,000,000, to remain available until September 30, 2017, of which not to exceed $5,000 may be used for official reception and representation purposes and only during the current fiscal year: Provided, That no part of any other appropriation provided in this title shall be available to fund the civil works activities of the Office of the Chief of Engineers or the civil works executive direction and management activities of the division offices: Provided further, That any Flood Control and Coastal Emergencies appropriation may be used to fund the supervision and general administration of emergency operations, repairs, and other activities in response to any flood, hurricane, or other natural disaster. Office of the assistant secretary of the army for civil worksFor the Office of the Assistant Secretary of the Army for Civil Works as authorized by 10 U.S.C. 3016(b)(3), $3,000,000, to remain available until September 30, 2017. General provisions—corps of engineers—civil (including transfer and rescission of funds)  101. (a)None of the funds provided in title I of this Act, or provided by previous appropriations Acts to the agencies or entities funded in title I of this Act that remain available for obligation or expenditure in fiscal year 2016, shall be available for obligation or expenditure through a reprogramming of funds that: 
(1)creates or initiates a new program, project, or activity;  (2)eliminates a program, project, or activity; 
(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by this Act, unless prior approval is received from the House and Senate Committees on Appropriations;  (4)proposes to use funds directed for a specific activity for a different purpose, unless prior approval is received from the House and Senate Committees on Appropriations; 
(5)augments or reduces existing programs, projects or activities in excess of the amounts contained in subsections 6 through 10, unless prior approval is received from the House and Senate Committees on Appropriations;  (6)InvestigationsFor a base level over $100,000, reprogramming of 25 percent of the base amount up to a limit of $150,000 per project, study or activity is allowed: Provided, That for a base level less than $100,000, the reprogramming limit is $25,000: Provided further, That up to $25,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses; 
(7)ConstructionFor a base level over $2,000,000, reprogramming of 15 percent of the base amount up to a limit of $3,000,000 per project, study or activity is allowed: Provided, That for a base level less than $2,000,000, the reprogramming limit is $300,000: Provided further, That up to $3,000,000 may be reprogrammed for settled contractor claims, changed conditions, or real estate deficiency judgments: Provided further, That up to $300,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses; 
(8)Operations and maintenanceUnlimited reprogramming authority is granted in order for the Corps to be able to respond to emergencies: Provided, That the Chief of Engineers must notify the House and Senate Committees on Appropriations of these emergency actions as soon thereafter as practicable: Provided further, That for a base level over $1,000,000, reprogramming of 15 percent of the base amount a limit of $5,000,000 per project, study or activity is allowed: Provided further, That for a base level less than $1,000,000, the reprogramming limit is $150,000: Provided further, That $150,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation; 
(9)Mississippi river and tributariesThe same reprogramming guidelines for the Investigations, Construction, and Operation and Maintenance portions of the Mississippi River and Tributaries Account as listed above; and  (10)Formerly utilized sites remedial action programReprogramming of up to 15 percent of the base of the receiving project is permitted. 
(b)De Minimus ReprogrammingsIn no case should a reprogramming for less than $50,000 be submitted to the House and Senate Committees on Appropriations.  (c)Continuing Authorities ProgramSubsection (a)(1) shall not apply to any project or activity funded under the continuing authorities program. 
(d)Not later than 60 days after the date of enactment of this Act, the Corps of Engineers shall submit a report to the House and Senate Committees on Appropriations to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided, That the report shall include: 
(1)A table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if applicable, and the fiscal year enacted level;  (2)A delineation in the table for each appropriation both by object class and program, project and activity as detailed in the budget appendix for the respective appropriations; and 
(3)An identification of items of special congressional interest.  102. (a)Of the funds made available in prior appropriations Acts for water resources efforts under the headings Corps of Engineers-Civil, Department of the Army, Construction that remain unobligated as of the date of enactment of this Act, including amounts specified in law for particular projects, programs, or activities, $128,000,000 is rescinded. 
(b)None of the funds under subsection (a) may be rescinded from amounts that the Congress designated as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.  103.The Secretary of the Army may transfer to the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and expend, up to $4,700,000 of funds provided in this title under the heading Operation and Maintenance to mitigate for fisheries lost due to Corps of Engineers projects. 
104.None of the funds made available in this or any other Act making appropriations for Energy and Water Development for any fiscal year may be used by the Corps of Engineers during the fiscal year ending September 30, 2016, to develop, adopt, implement, administer, or enforce any change to the regulations in effect on October 1, 2012, pertaining to the definitions of the terms fill material or discharge of fill material for the purposes of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.). Project deauthorization  105. (a)Not later than 180 days after the date of enactment of this Act, the Secretary shall execute a transfer agreement with the South Florida Water Management District for the project identified as the Ten Mile Creek Water Preserve Area Critical Restoration Project, carried out under section 528(b)(3) of the Water Resources Development Act of 1996 (110 Stat. 3768). 
(b)The transfer agreement under subsection (a) shall require the South Florida Water Management District to operate the transferred project as an environmental restoration project to provide water storage and water treatment options.  (c)Upon execution of the transfer agreement under subsection (a), the Ten Mile Creek Water Preserve Area Critical Restoration Project shall no longer be authorized as a Federal project. 
106.Section 5032(a)(2) of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1205) is amended by striking 15 and inserting 20.  107. (a)No funds made available in this Act or any prior Act shall be available to reallocate water within the Alabama-Coosa-Tallapoosa (ACT) river basin, or any study thereof, until the Corps of Engineers has executed a Partnering Agreement with Alabama and Georgia outlining the participation of each State in a water reallocation study for the ACT river basin. 
(b)The prohibition in subsection (a) shall apply to the use of contributed or other non-Federal funds.  IIDepartment of the interior Central utah project Central utah project completion accountFor carrying out activities authorized by the Central Utah Project Completion Act, $9,874,000, to remain available until expended, of which $1,000,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission: Provided, That, of the amount provided under this heading, $1,350,000 shall be available until September 30, 2017, for expenses necessary in carrying out related responsibilities of the Secretary of the Interior: Provided further, That, for fiscal year 2016, of the amount made available to the Commission under this Act or any other Act, the Commission may use an amount not to exceed $1,500,000 for administrative expenses. Bureau of reclamationThe following appropriations shall be expended to execute authorized functions of the Bureau of Reclamation: Water and related resources (including transfers of funds)For management, development, and restoration of water and related natural resources and for related activities, including the operation, maintenance, and rehabilitation of reclamation and other facilities, participation in fulfilling related Federal responsibilities to Native Americans, and related grants to, and cooperative and other agreements with, State and local governments, federally recognized Indian tribes, and others, $988,131,000, to remain available until expended, of which $22,000 shall be available for transfer to the Upper Colorado River Basin Fund and $5,899,000 shall be available for transfer to the Lower Colorado River Basin Development Fund; of which such amounts as may be necessary may be advanced to the Colorado River Dam Fund: Provided, That such transfers may be increased or decreased within the overall appropriation under this heading: Provided further, That, of the total appropriated, the amount for program activities that can be financed by the Reclamation Fund or the Bureau of Reclamation special fee account established by 16 U.S.C. 6806 shall be derived from that Fund or account: Provided further, That funds contributed under 43 U.S.C. 395 are available until expended for the purposes for which the funds were contributed: Provided further, That funds advanced under 43 U.S.C. 397a shall be credited to this account and are available until expended for the same purposes as the sums appropriated under this heading: Provided further, That, of the amounts provided herein, funds may be used for high-priority projects which shall be carried out by the Youth Conservation Corps, as authorized by 16 U.S.C. 1706. Central valley project restoration fundFor carrying out the programs, projects, plans, habitat restoration, improvement, and acquisition provisions of the Central Valley Project Improvement Act, $49,528,000, to be derived from such sums as may be collected in the Central Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain available until expended: Provided, That the Bureau of Reclamation is directed to assess and collect the full amount of the additional mitigation and restoration payments authorized by section 3407(d) of Public Law 102–575: Provided further, That none of the funds made available under this heading may be used for the acquisition or leasing of water for in-stream purposes if the water is already committed to in-stream purposes by a court adopted decree or order. California bay-delta restoration (including transfers of funds)For carrying out activities authorized by the Water Supply, Reliability, and Environmental Improvement Act, consistent with plans to be approved by the Secretary of the Interior, $37,000,000, to remain available until expended, of which such amounts as may be necessary to carry out such activities may be transferred to appropriate accounts of other participating Federal agencies to carry out authorized purposes: Provided, That funds appropriated herein may be used for the Federal share of the costs of CALFED Program management: Provided further, That CALFED implementation shall be carried out in a balanced manner with clear performance measures demonstrating concurrent progress in achieving the goals and objectives of the Program. Policy and administrationFor expenses necessary for policy, administration, and related functions in the Office of the Commissioner, the Denver office, and offices in the five regions of the Bureau of Reclamation, to remain available until September 30, 2017, $58,500,000, to be derived from the Reclamation Fund and be nonreimbursable as provided in 43 U.S.C. 377: Provided, That no part of any other appropriation in this Act shall be available for activities or functions budgeted as policy and administration expenses. Administrative provisionAppropriations for the Bureau of Reclamation shall be available for purchase of not to exceed five passenger motor vehicles, which are for replacement only. General provisions—department of the interior  201. (a)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates or initiates a new program, project, or activity;  (2)eliminates a program, project, or activity; 
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by this Act;  (4)restarts or resumes any program, project or activity for which funds are not provided in this Act, unless prior approval is received from the Committees on Appropriations of both Houses of Congress; 
(5)transfers funds in excess of the following limits— (A)15 percent for any program, project or activity for which $2,000,000 or more is available at the beginning of the fiscal year; or 
(B)$300,000 for any program, project or activity for which less than $2,000,000 is available at the beginning of the fiscal year;  (6)transfers more than $500,000 from either the Facilities Operation, Maintenance, and Rehabilitation category or the Resources Management and Development category to any program, project, or activity in the other category; or 
(7)transfers, when necessary to discharge legal obligations of the Bureau of Reclamation, more than $5,000,000 to provide adequate funds for settled contractor claims, increased contractor earnings due to accelerated rates of operations, and real estate deficiency judgments.  (b)Subsection (a)(5) shall not apply to any transfer of funds within the Facilities Operation, Maintenance, and Rehabilitation category. 
(c)For purposes of this section, the term transfer means any movement of funds into or out of a program, project, or activity.  (d)The Bureau of Reclamation shall submit reports on a quarterly basis to the Committees on Appropriations of both Houses of Congress detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act. 
202.
(a)None of the funds appropriated or otherwise made available by this Act may be used to determine the final point of discharge for the interceptor drain for the San Luis Unit until development by the Secretary of the Interior and the State of California of a plan, which shall conform to the water quality standards of the State of California as approved by the Administrator of the Environmental Protection Agency, to minimize any detrimental effect of the San Luis drainage waters.  (b)The costs of the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall be classified by the Secretary of the Interior as reimbursable or nonreimbursable and collected until fully repaid pursuant to the Cleanup Program—Alternative Repayment Plan and the SJVDP—Alternative Repayment Plan described in the report entitled Repayment Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage Program, February 1995, prepared by the Department of the Interior, Bureau of Reclamation. Any future obligations of funds by the United States relating to, or providing for, drainage service or drainage studies for the San Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such service or studies pursuant to Federal reclamation law. 
203.Section 9504(e) of the Secure Water Act of 2009 (42 U.S.C. 10364(e)) is amended by striking $300,000,000 and inserting $500,000,000.  204.Title I of Public Law 108–361 (the Calfed Bay-Delta Authorization Act) (118 Stat. 1681), as amended by section 210 of Public Law 111–85, is amended by striking 2016 each place it appears and inserting 2020. 
205.The Reclamation Safety of Dams Act of 1978 is amended by— (1)striking Construction and inserting Except as provided in section 5B, construction in section 3; and 
(2)inserting after section 5A (43 U.S.C. 509a) the following:  5B.Notwithstanding section 3, if the Secretary, in her judgment, determines that additional project benefits, including but not limited to additional conservation storage capacity, are necessary and in the interests of the United States and the project and are feasible and not inconsistent with the purposes of this Act, the Secretary is authorized to develop additional project benefits through the construction of new or supplementary works on a project in conjunction with the Secretary’s activities under section 2 of this Act and subject to the conditions described in the feasibility study, provided the costs associated with developing the additional project benefits are allocated to the authorized purposes of the project that have a benefit, a cost share agreement related to the additional project benefits is reached among State and Federal funding agencies and repaid consistent with all provisions of Federal Reclamation law (the Act of June 17, 1902, 43 U.S.C. 371 et seq.) and acts supplemental to and amendatory of that Act.. 
206.Section 5 of the Reclamation Safety of Dams Act of 1978 (43 U.S.C. 509) is amended in the first sentence— (a)by inserting and effective October 1, 2015, not to exceed an additional $1,100,000,000 (October 1, 2003, price levels), after (October 1, 2003, price levels),; 
(b)in the proviso— (1)by striking $1,250,000 and inserting $20,000,000; and 
(2)by striking Congress and inserting Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate; and  (3)by adding at the end the following: For modification expenditures between $1,800,000 and $20,000,000 (October 1, 2013, price levels), the Secretary of the Interior shall, at least 30 days before the date on which the funds are expended, submit written notice of the expenditures to the Committee on Natural Resources of the House of Representatives and Committee on Energy and Natural Resources of the Senate that provides a summary of the project, the cost of the project, and any alternatives that were considered.. 
207.The Secretary of the Interior, acting through the Commissioner of Reclamation, shall— (a)complete the feasibility studies described in clauses (i)(I) and (ii)(II) of section 103(d)(1)(A) of Public Law 108–361 (118 Stat. 1684) and submit such studies to the appropriate committees of the House of Representatives and the Senate not later than December 31, 2015; 
(b)complete the feasibility study described in clause (i)(II) of section 103(d)(1)(A) of Public Law 108–361 and submit such study to the appropriate committees of the House of Representatives and the Senate not later than November 30, 2016;  (c)complete a publicly available draft feasibility study for the project described in clause (ii)(I) of section 103(d)(1)(A) of Public Law 108–361 and submit such study to the appropriate committees of the House of Representatives and the Senate not later than November 30, 2016; 
(d)complete the feasibility study described in clause (ii)(I) of section 103(d)(1)(A) of Public Law 108–361 and submit such study to the appropriate committees of the House of Representatives and the Senate not later than November 30, 2017;  (e)complete the feasibility study described in section 103(f)(1)(A) of Public Law 108–361 (118 Stat. 1694) and submit such study to the appropriate committees of the House of Representatives and the Senate not later than December 31, 2017; and 
(f)provide a progress report on the status of the feasibility studies referred to in paragraphs (1) through (3) to the appropriate committees of the House of Representatives and the Senate not later than 90 days after the date of the enactment of this Act and each 180 days thereafter until December 31, 2017, as applicable. The report shall include timelines for study completion, draft environmental impact statements, final environmental impact statements, and Records of Decision.  208.Notwithstanding any other provision of this Act, funds provided by this Act for California Bay-Delta Restoration may be used to deliver water to the Trinity River above the minimum requirements of the Trinity Record of Decision or to supplement flows in the Klamath River. 
209.Notwithstanding any other provision of this Act, funds made available by this Act for Central Valley Project Restoration Fund may be used for all authorized activities necessary to supplement or enhance the instream flow requirements in the State of California that are mandated under the Endangered Species Act of 1973 and the Central Valley Project Improvement Act.  IIIDepartment of energy Energy programs Energy Efficiency and Renewable Energy (including transfer and rescission of funds) For Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy efficiency and renewable energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,950,000,000, to remain available until expended: Provided, That, of such amount, $160,000,000 shall be available until September 30, 2017, for program direction: Provided further, That, of the amount provided under this heading, the Secretary may transfer up to $45,000,000 to the Defense Production Act Fund for activities of the Department of Energy pursuant to the Defense Production Act of 1950 (50 U.S.C. App. 2061, et seq.). Electricity delivery and energy reliabilityFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for electricity delivery and energy reliability activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $152,306,000, to remain available until expended: Provided, That, of such amount, $27,000,000 shall be available until September 30, 2017, for program direction. Nuclear energyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for nuclear energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $950,161,000, to remain available until expended: Provided, That, of such amount, $80,000,000 shall be available until September 30, 2017, for program direction including official reception and representation expenses not to exceed $10,000: Provided, That, of such amount, $24,000,000 shall be derived from the Nuclear Waste Fund. Fossil energy research and developmentFor Department of Energy expenses necessary in carrying out fossil energy research and development activities, under the authority of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition of interest, including defeasible and equitable interests in any real property or any facility or for plant or facility acquisition or expansion, and for conducting inquiries, technological investigations and research concerning the extraction, processing, use, and disposal of mineral substances without objectionable social and environmental costs (30 U.S.C. 3, 1602, and 1603), $610,000,000, to remain available until expended: Provided, That, of such amount, $115,000,000 shall be available until September 30, 2017, for program direction. Naval petroleum and oil shale reservesFor Department of Energy expenses necessary to carry out naval petroleum and oil shale reserve activities, $17,500,000, to remain available until expended: Provided, That, notwithstanding any other provision of law, unobligated funds remaining from prior years shall be available for all naval petroleum and oil shale reserve activities. Strategic petroleum reserveFor Department of Energy expenses necessary for Strategic Petroleum Reserve facility development and operations and program management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $200,000,000, to remain available until expended. Northeast home heating oil reserveFor Department of Energy expenses necessary for Northeast Home Heating Oil Reserve storage, operation, and management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $7,600,000, to remain available until expended. Energy information administrationFor Department of Energy expenses necessary in carrying out the activities of the Energy Information Administration, $122,000,000, to remain available until expended. Non-Defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for non-defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $244,000,000, to remain available until expended. Uranium enrichment decontamination and decommissioning fundFor Department of Energy expenses necessary in carrying out uranium enrichment facility decontamination and decommissioning, remedial actions, and other activities of title II of the Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of 1992, $614,000,000, to be derived from the Uranium Enrichment Decontamination and Decommissioning Fund, to remain available until expended, of which $32,959,000 shall be available in accordance with title X, subtitle A, of the Energy Policy Act of 1992. ScienceFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for science activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or facility or for plant or facility acquisition, construction, or expansion, and purchase of not more than 17 passenger motor vehicles for replacement only, including one ambulance and one bus, $5,143,877,000, to remain available until expended: Provided, That, of such amount, $185,000,000 shall be available until September 30, 2017, for program direction. Advanced research projects agency—energyFor Department of Energy expenses necessary in carrying out the activities authorized by section 5012 of the America COMPETES Act (Public Law 110–69), $291,000,000, to remain available until expended: Provided, That, of such amount, $28,000,000 shall be available until September 30, 2017, for program direction. Title 17 innovative technology loan guarantee programSuch sums as are derived from amounts received from borrowers pursuant to section 1702(b) of the Energy Policy Act of 2005 under this heading in prior Acts, shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided, That, for necessary administrative expenses to carry out this Loan Guarantee program, $42,000,000 is appropriated, to remain available until September 30, 2017: Provided further, That $25,000,000 of the fees collected pursuant to section 1702(h) of the Energy Policy Act of 2005 shall be credited as offsetting collections to this account to cover administrative expenses and shall remain available until expended, so as to result in a final fiscal year 2016 appropriation from the general fund estimated at not more than $17,000,000: Provided further, That fees collected under section 1702(h) in excess of the amount appropriated for administrative expenses shall not be available until appropriated: Provided further, That the Department of Energy shall not subordinate any loan obligation to other financing in violation of section 1702 of the Energy Policy Act of 2005 or subordinate any Guaranteed Obligation to any loan or other debt obligations in violation of section 609.10 of title 10, Code of Federal Regulations. Advanced technology vehicles manufacturing loan programFor Department of Energy administrative expenses necessary in carrying out the Advanced Technology Vehicles Manufacturing Loan Program, $6,000,000, to remain available until September 30, 2017. Departmental administrationFor salaries and expenses of the Department of Energy necessary for departmental administration in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $248,142,000, to remain available until September 30, 2017, including the hire of passenger motor vehicles and official reception and representation expenses not to exceed $30,000, plus such additional amounts as necessary to cover increases in the estimated amount of cost of work for others notwithstanding the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): Provided, That such increases in cost of work are offset by revenue increases of the same or greater amount: Provided further, That moneys received by the Department for miscellaneous revenues estimated to total $117,171,000 in fiscal year 2016 may be retained and used for operating expenses within this account, as authorized by section 201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: Provided further, That the sum herein appropriated shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2016 appropriation from the general fund estimated at not more than $130,971,000: Provided further, That, of the total amount made available under this heading, $31,297,000 is for Energy Policy and Systems Analysis. Office of the inspector generalFor expenses necessary for the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, $46,424,000, to remain available until September 30, 2017. Atomic energy defense activities National nuclear security administration Weapons activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for atomic energy defense weapons activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $8,882,364,000, to remain available until expended: Provided, That of such amount, $97,118,000 shall be available until September 30, 2017, for program direction. Defense nuclear nonproliferation For Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for defense nuclear nonproliferation activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,705,912,000, to remain available until expended. Naval reactorsFor Department of Energy expenses necessary for naval reactors activities to carry out the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by purchase, condemnation, construction, or otherwise) of real property, plant, and capital equipment, facilities, and facility expansion, $1,300,000,000, to remain available until expended: Provided, That of such amount, $42,504,000 shall be available until September 30, 2017, for program direction. Federal salaries and expenses For expenses necessary for Federal Salaries and Expenses in the National Nuclear Security Administration, $375,000,000, to remain available until September 30, 2017, including official reception and representation expenses not to exceed $12,000. Environmental and other defense activities Defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for atomic energy defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one fire apparatus pumper truck and one armored vehicle for replacement only, $5,180,000,000, to remain available until expended: Provided, That, of such amount, $281,951,000 shall be available until September 30, 2017, for program direction: Provided further, That the Office of Environmental Management shall not accept ownership or responsibility for cleanup of any National Nuclear Security Administration facilities or sites without funding specifically designated for that purpose in an Appropriations Act at the time of transfer. Defense Uranium Enrichment Decontamination and Decommissioning (including transfer of funds)For an additional amount for atomic energy defense environmental cleanup activities for Department of Energy contributions for uranium enrichment decontamination and decommissioning activities, $614,000,000, to be deposited into the Defense Environmental Cleanup account which shall be transferred to the Uranium Enrichment Decontamination and Decommissioning Fund. Other defense activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses, necessary for atomic energy defense, other defense activities, and classified activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $764,000,000, to remain available until expended: Provided, That, of such amount, $249,137,000 shall be available until September 30, 2017, for program direction. Power marketing administrations Bonneville power administration fundExpenditures from the Bonneville Power Administration Fund, established pursuant to Public Law 93–454, are approved for the Shoshone Paiute Trout Hatchery, the Spokane Tribal Hatchery, the Snake River Sockeye Weirs and, in addition, for official reception and representation expenses in an amount not to exceed $5,000: Provided, That, during fiscal year 2016, no new direct loan obligations may be made. Operations and maintenance, southeastern power administrationFor expenses necessary for operations and maintenance of power transmission facilities and for marketing electric power and energy, including transmission wheeling and ancillary services, pursuant to section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, $6,900,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended: Provided, That, notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to $6,900,000 collected by the Southeastern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the Southeastern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2016 appropriation estimated at not more than $0: Provided further, That, notwithstanding 31 U.S.C. 3302, up to $66,500,000 collected by the Southeastern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That, for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses). Operations and maintenance, southwestern power administrationFor expenses necessary for operations and maintenance of power transmission facilities and for marketing electric power and energy, for construction and acquisition of transmission lines, substations and appurtenant facilities, and for administrative expenses, including official reception and representation expenses in an amount not to exceed $1,500 in carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the Southwestern Power Administration, $47,361,000, to remain available until expended: Provided, That, notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up to $35,961,000 collected by the Southwestern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Southwestern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2016 appropriation estimated at not more than $11,400,000: Provided further, That, notwithstanding 31 U.S.C. 3302, up to $63,000,000 collected by the Southwestern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That, for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses). Construction, rehabilitation, operations and maintenance, western area power administrationFor carrying out the functions authorized by title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152), and other related activities including conservation and renewable resources programs as authorized, $307,714,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended, of which $302,000,000 shall be derived from the Department of the Interior Reclamation Fund: Provided, That, notwithstanding 31 U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a), up to $214,342,000 collected by the Western Area Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Western Area Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2016 appropriation estimated at not more than $93,372,000, of which $87,658,000 is derived from the Reclamation Fund: Provided further, That, notwithstanding 31 U.S.C. 3302, up to $352,813,000 collected by the Western Area Power Administration pursuant to the Flood Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That, for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses). Falcon and amistad operating and maintenance fundFor operations, maintenance, and emergency costs for the hydroelectric facilities at the Falcon and Amistad Dams, $4,490,000, to remain available until expended, and to be derived from the Falcon and Amistad Operating and Maintenance Fund of the Western Area Power Administration, as provided in section 2 of the Act of June 18, 1954 (68 Stat. 255): Provided, That, notwithstanding the provisions of that Act and of 31 U.S.C. 3302, up to $4,262,000 collected by the Western Area Power Administration from the sale of power and related services from the Falcon and Amistad Dams shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the hydroelectric facilities of these Dams and associated Western Area Power Administration activities: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2016 appropriation estimated at not more than $228,000: Provided further, That, for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred: Provided further, That, for fiscal year 2016, the Administrator of the Western Area Power Administration may accept up to $460,000 in funds contributed by United States power customers of the Falcon and Amistad Dams for deposit into the Falcon and Amistad Operating and Maintenance Fund, and such funds shall be available for the purpose for which contributed in like manner as if said sums had been specifically appropriated for such purpose: Provided further, That any such funds shall be available without further appropriation and without fiscal year limitation for use by the Commissioner of the United States Section of the International Boundary and Water Commission for the sole purpose of operating, maintaining, repairing, rehabilitating, replacing, or upgrading the hydroelectric facilities at these Dams in accordance with agreements reached between the Administrator, Commissioner, and the power customers. Federal energy regulatory commission Salaries and expensesFor expenses necessary for the Federal Energy Regulatory Commission to carry out the provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by 5 U.S.C. 3109, official reception and representation expenses not to exceed $3,000, and the hire of passenger motor vehicles, $319,800,000, to remain available until expended: Provided, That, notwithstanding any other provision of law, not to exceed $319,800,000 of revenues from fees and annual charges, and other services and collections in fiscal year 2016 shall be retained and used for expenses necessary in this account, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as revenues are received during fiscal year 2016 so as to result in a final fiscal year 2016 appropriation from the general fund estimated at not more than $0. General provisions—department of energy (including transfer and rescissions of funds) 
301.
(a)No appropriation, funds, or authority made available by this title for the Department of Energy shall be used to initiate or resume any program, project, or activity or to prepare or initiate Requests For Proposals or similar arrangements (including Requests for Quotations, Requests for Information, and Funding Opportunity Announcements) for a program, project, or activity if the program, project, or activity has not been funded by Congress.  (b) (1)Unless the Secretary of Energy notifies the Committees on Appropriations of both Houses of Congress at least 3 full business days in advance, none of the funds made available in this title may be used to— 
(A)make a grant allocation or discretionary grant award totaling $1,000,000 or more;  (B)make a discretionary contract award or Other Transaction Agreement totaling $1,000,000 or more, including a contract covered by the Federal Acquisition Regulation; 
(C)issue a letter of intent to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B); or  (D)announce publicly the intention to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B). 
(2)The Secretary of Energy shall submit to the Committees on Appropriations of both Houses of Congress within 15 days of the conclusion of each quarter a report detailing each grant allocation or discretionary grant award totaling less than $1,000,000 provided during the previous quarter.  (3)The notification required by paragraph (1) and the report required by paragraph (2) shall include the recipient of the award, the amount of the award, the fiscal year for which the funds for the award were appropriated, the account and program, project, or activity from which the funds are being drawn, the title of the award, and a brief description of the activity for which the award is made. 
(c)The Department of Energy may not, with respect to any program, project, or activity that uses budget authority made available in this title under the heading Department of Energy—Energy Programs, enter into a multiyear contract, award a multiyear grant, or enter into a multiyear cooperative agreement unless— (1)the contract, grant, or cooperative agreement is funded for the full period of performance as anticipated at the time of award; or 
(2)the contract, grant, or cooperative agreement includes a clause conditioning the Federal Government's obligation on the availability of future year budget authority and the Secretary notifies the Committees on Appropriations of both Houses of Congress at least 3 days in advance.  (d)Except as provided in subsections (e), (f), and (g), the amounts made available by this title shall be expended as authorized by law for the programs, projects, and activities specified in the Bill column in the Department of Energy table included under the heading Title III—Department of Energy in the report of the Committee on Appropriations accompanying this Act. 
(e)The amounts made available by this title may be reprogrammed for any program, project, or activity, and the Department shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program, project, or activity funding level to increase or decrease by more than $5,000,000 or 10 percent, whichever is less, during the time period covered by this Act.  (f)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates, initiates, or eliminates a program, project, or activity;  (2)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act; or 
(3)reduces funds that are directed to be used for a specific program, project, or activity by this Act.  (g) (1)The Secretary of Energy may waive any requirement or restriction in this section that applies to the use of funds made available for the Department of Energy if compliance with such requirement or restriction would pose a substantial risk to human health, the environment, welfare, or national security. 
(2)The Secretary of Energy shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver.  302.The unexpended balances of prior appropriations provided for activities in this Act may be available to the same appropriation accounts for such activities established pursuant to this title. Available balances may be merged with funds in the applicable established accounts and thereafter may be accounted for as one fund for the same time period as originally enacted. 
303.Funds appropriated by this or any other Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2016 until the enactment of the Intelligence Authorization Act for fiscal year 2016.  304.None of the funds made available in this title shall be used for the construction of facilities classified as high-hazard nuclear facilities under 10 CFR Part 830 unless independent oversight is conducted by the Office of Independent Enterprise Assessments to ensure the project is in compliance with nuclear safety requirements. 
305.None of the funds made available in this title may be used to approve critical decision-2 or critical decision-3 under Department of Energy Order 413.3B, or any successive departmental guidance, for construction projects where the total project cost exceeds $100,000,000, until a separate independent cost estimate has been developed for the project for that critical decision.  306. (a)DefinitionsIn this section: 
(1)Affected indian tribeThe term affected Indian tribe has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).  (2)High-level radioactive wasteThe term high-level radioactive waste has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101). 
(3)Nuclear waste fundThe term Nuclear Waste Fund means the Nuclear Waste Fund established under section 302(c) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(c)).  (4)SecretaryThe term Secretary means the Secretary of Energy. 
(5)Spent nuclear fuelThe term spent nuclear fuel has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).  (b)Pilot programNotwithstanding any provision of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.), the Secretary is authorized, in the current fiscal year and subsequent fiscal years, to conduct a pilot program, through 1 or more private sector partners, to license, construct, and operate 1 or more government or privately owned consolidated storage facilities to provide interim storage as needed for spent nuclear fuel and high-level radioactive waste, with priority for storage given to spent nuclear fuel located on sites without an operating nuclear reactor. 
(c)Requests for proposalsNot later than 120 days after the date of enactment of this Act, the Secretary shall issue a request for proposals for cooperative agreements— (1)to obtain any license necessary from the Nuclear Regulatory Commission for the construction of 1 or more consolidated storage facilities; 
(2)to demonstrate the safe transportation of spent nuclear fuel and high-level radioactive waste, as applicable; and  (3)to demonstrate the safe storage of spent nuclear fuel and high-level radioactive waste, as applicable, at the 1 or more consolidated storage facilities pending the construction and operation of deep geologic disposal capacity for the permanent disposal of the spent nuclear fuel. 
(d)Consent-Based approvalPrior to siting a consolidated storage facility pursuant to this section, the Secretary shall enter into an agreement to host the facility with— (1)the Governor of the State; 
(2)each unit of local government within the jurisdiction of which the facility is proposed to be located; and  (3)each affected Indian tribe. 
(e)ApplicabilityIn executing this section, the Secretary shall comply with— (1)all licensing requirements and regulations of the Nuclear Regulatory Commission; and 
(2)all other applicable laws (including regulations).  (f)Pilot program planNot later than 120 days after the date on which the Secretary issues the request for proposals under subsection (c), the Secretary shall submit to Congress a plan to carry out this section that includes— 
(1)an estimate of the cost of licensing, constructing, and operating a consolidated storage facility, including the transportation costs, on an annual basis, over the expected lifetime of the facility;  (2)a schedule for— 
(A)obtaining any license necessary to construct and operate a consolidated storage facility from the Nuclear Regulatory Commission;  (B)constructing the facility; 
(C)transporting spent fuel to the facility; and  (D)removing the spent fuel and decommissioning the facility; and 
(3)an estimate of the cost of any financial assistance, compensation, or incentives proposed to be paid to the host State, Indian tribe, or local government;  (4)an estimate of any future reductions in the damages expected to be paid by the United States for the delay of the Department of Energy in accepting spent fuel expected to result from the pilot program; 
(5)recommendations for any additional legislation needed to authorize and implement the pilot program; and  (6)recommendations for a mechanism to ensure that any spent nuclear fuel or high-level radioactive waste stored at a consolidated storage facility pursuant to this section shall move to deep geologic disposal capacity, following a consent-based approval process for that deep geologic disposal capacity consistent with subsection (d), within a reasonable time after the issuance of a license to construct and operate the consolidated storage facility. 
(g)Public participationPrior to choosing a site for the construction of a consolidated storage facility under this section, the Secretary shall conduct 1 or more public hearings in the vicinity of each potential site and in at least 1 other location within the State in which the site is located to solicit public comments and recommendations.  (h)Use of nuclear waste fundThe Secretary may make expenditures from the Nuclear Waste Fund to carry out this section, subject to appropriations. 
307.
(a)Notification of strategic petroleum reserve drawdownNone of the funds made available by this Act or any prior or subsequent Act, or funds made available in the SPR Petroleum Account, may be used in this fiscal year or each subsequent fiscal year, to conduct a drawdown (including a test drawdown) and sale or exchange of petroleum products from the Strategic Petroleum Reserve unless the Secretary of Energy provides notice, in accordance with subsection (b), of such exchange, or drawdown (including a test drawdown) to the Committees on Appropriations of both Houses of Congress.  (b) (1)Content of notificationThe notification required under subsection (a) shall include at a minimum— 
(A)the justification for the drawdown or exchange, including— (i)a specific description of any obligation under international energy agreements; and 
(ii)in the case of a test drawdown, the specific aspects of the Strategic Petroleum Reserve to be tested;  (B)the provisions of law (including regulations) authorizing the drawdown or exchange; 
(C)the number of barrels of petroleum products proposed to be withdrawn or exchanged;  (D)the location of the Strategic Petroleum Reserve site or sites from which the petroleum products are proposed to be withdrawn; 
(E)a good faith estimate of the expected proceeds from the sale of the petroleum products;  (F)an estimate of the total inventories of petroleum products in the Strategic Petroleum Reserve after the anticipated drawdown; 
(G)a detailed plan for disposition of the proceeds after deposit into the SPR Petroleum Account; and  (H)a plan for refilling the Strategic Petroleum Reserve, including whether the acquisition will be of the same or a different petroleum product. 
(2)Timing of notificationThe Secretary shall provide the notification required under subsection (a)— (A)in the case of an exchange or a drawdown, as soon as practicable after the exchange or drawdown has occurred; and 
(B)in the case of a test drawdown, not later than 30 days prior to the test drawdown.  (c)Post-Sale notificationIn addition to reporting requirements under other provisions of law, the Secretary shall, upon the execution of all contract awards in this fiscal year and each subsequent fiscal year associated with a competitive sale of petroleum products, notify the Committees on Appropriations of both Houses of Congress of the actual value of the proceeds from the sale. 
(d)
(1)New regional reservesThe Secretary may not establish any new regional petroleum product reserve unless funding for the proposed regional petroleum product reserve is explicitly requested in advance in an annual budget submission and approved by the Congress in an appropriations Act.  (2)The budget request or notification shall include— 
(A)the justification for the new reserve;  (B)a cost estimate for the establishment, operation, and maintenance of the reserve, including funding sources; 
(C)a detailed plan for operation of the reserve, including the conditions upon which the products may be released;  (D)the location of the reserve; and 
(E)the estimate of the total inventory of the reserve.  308. (a)Unobligated balances available from appropriations for fiscal years 2005 through 2010 are hereby permanently rescinded from the following accounts of the Department of Energy in the specified amounts: 
(1)Energy Programs—Energy Efficiency and Renewable Energy, $16,677,000.  (2)Energy Programs—Electricity Delivery and Energy Reliability, $900,000. 
(3)Energy Programs—Nuclear Energy, $1,665,000.  (4)Energy Programs—Fossil Energy Research and Development, $12,064,000. 
(5)Energy Programs—Science, $4,717,000.  (6)Power Marketing Administrations—Construction, Rehabilitation, Operation and Maintenance, Western Area Power Administration, $4,832,000. 
(b)No amounts may be rescinded by this section from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.  309. (a)Unobligated balances available from appropriations are hereby permanently rescinded from the following accounts of the Department of Energy in the specified amounts: 
(1)Atomic Energy Defense Activities—National Nuclear Security Administration—Weapons Activities, $65,135,000.  (2)Atomic Energy Defense Activities—National Nuclear Security Administration—Defense Nuclear Nonproliferation, $19,324,000. 
(3)Atomic Energy Defense Activities—National Nuclear Security Administration—Naval Reactors, $628,000.  (b)No amounts may be rescinded by this section from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
310.Of the amounts made available by this Act for National Nuclear Security Administration—Weapons Activities, up to $50,000,000 may be reprogrammed within such account for Domestic Uranium Enrichment, subject to the notice requirements in section 301. Technical correction  311. (a)Contracts for storageNotwithstanding any other provision of law and subject to the availability of appropriations, the Secretary is authorized, in this year and each subsequent fiscal year, to enter into contracts to store spent nuclear fuel and high-level radioactive waste, as applicable, to which the Secretary holds the title or has a contract to accept title, at any facility licensed by the Nuclear Regulatory Commission for such storage. 
(b)Transfer of titleDelivery, and acceptance by the Secretary, of any spent nuclear fuel or high-level radioactive waste for storage under this section shall constitute a transfer of title to the Secretary of such spent fuel or waste.  (c)Contract modificationThe Secretary is authorized to enter into new contracts or modify existing contracts with any person who generates or holds title to high-level radioactive waste or spent nuclear fuel, of domestic origin for the acceptance of title, subsequent transportation, and storage of such high-level radioactive waste or spent nuclear fuel at a facility described under subsection (a). 
312.Notwithstanding any other provision of law, the provisions of 40 U.S.C. 11319 shall not apply to funds appropriated in this title to Federally Funded Research and Development Centers sponsored by the Department of Energy.  IVIndependent agencies Appalachian regional commissionFor expenses necessary to carry out the programs authorized by the Appalachian Regional Development Act of 1965, notwithstanding 40 U.S.C. 14704, and for expenses necessary for the Federal Co-Chairman and the Alternate on the Appalachian Regional Commission, for payment of the Federal share of the administrative expenses of the Commission, including services as authorized by 5 U.S.C. 3109, and hire of passenger motor vehicles, $105,000,000, to remain available until expended. Defense nuclear facilities safety board Salaries and expensesFor expenses necessary for the Defense Nuclear Facilities Safety Board in carrying out activities authorized by the Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441, $29,150,000, to remain available until September 30, 2017. Delta regional authority Salaries and expensesFor expenses necessary for the Delta Regional Authority and to carry out its activities, as authorized by the Delta Regional Authority Act of 2000, notwithstanding sections 382C(b)(2), 382F(d), 382M, and 382N of said Act, $25,000,000, to remain available until expended. Denali commissionFor expenses necessary for the Denali Commission including the purchase, construction, and acquisition of plant and capital equipment as necessary and other expenses, $11,000,000, to remain available until expended, notwithstanding the limitations contained in section 306(g) of the Denali Commission Act of 1998: Provided, That funds shall be available for construction projects in an amount not to exceed 80 percent of total project cost for distressed communities, as defined by section 307 of the Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat. 1501A–280), and an amount not to exceed 50 percent for non-distressed communities. Northern border regional commissionFor expenses necessary for the Northern Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $7,500,000, to remain available until expended: Provided, That such amounts shall be available for administrative expenses, notwithstanding section 15751(b) of title 40, United States Code. Nuclear regulatory commission Salaries and expensesFor expenses necessary for the Commission in carrying out the purposes of the Energy Reorganization Act of 1974 and the Atomic Energy Act of 1954, $990,000,000, including official representation expenses not to exceed $25,000, to remain available until expended: Provided, That, of the amount appropriated herein, not more than $7,500,000 may be made available for salaries, travel, and other support costs for the Office of the Commission, to remain available until September 30, 2017, of which, notwithstanding section 201(a)(2)(c) of the Energy Reorganization Act of 1974 (42 U.S.C. 5841(a)(2)(c)), the use and expenditure shall only be approved by a majority vote of the Commission: Provided further, That revenues from licensing fees, inspection services, and other services and collections estimated at $872,864,000 in fiscal year 2016 shall be retained and used for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302, and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2016 so as to result in a final fiscal year 2016 appropriation estimated at not more than $117,136,000. Office of inspector generalFor expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $12,136,000, to remain available until September 30, 2017: Provided, That revenues from licensing fees, inspection services, and other services and collections estimated at $10,060,000 in fiscal year 2016 shall be retained and be available until September 30, 2017, for necessary salaries and expenses in this account, notwithstanding section 3302 of title 31, United States Code: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2016 so as to result in a final fiscal year 2016 appropriation estimated at not more than $2,076,000: Provided further, That, of the amounts appropriated under this heading, $958,000 shall be for Inspector General services for the Defense Nuclear Facilities Safety Board, which shall not be available from fee revenues. Nuclear waste technical review board Salaries and expensesFor expenses necessary for the Nuclear Waste Technical Review Board, as authorized by Public Law 100–203, section 5051, $3,600,000, to be derived from the Nuclear Waste Fund, to remain available until September 30, 2017. General provisions—independent agencies  401. (a)The amounts made available by this title for the Nuclear Regulatory Commission may be reprogrammed for any program, project, or activity, and the Commission shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program funding level to increase or decrease by more than $500,000 or 10 percent, whichever is less, during the time period covered by this Act. 
(b)
(1)The Nuclear Regulatory Commission may waive the notification requirement in (a) if compliance with such requirement would pose a substantial risk to human health, the environment, welfare, or national security.  (2)The Nuclear Regulatory Commission shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver and shall provide a detailed report to the Committees of such waiver and changes to funding levels to programs, projects, or activities. 
(c)None of the funds provided for the Nuclear Regulatory Commission shall be available for obligation or expenditure through a reprogramming of funds that increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act.  (d)The Commission shall provide a monthly report to the Committees on Appropriations of both Houses of Congress, which includes the following for each program, project, or activity, including any prior year appropriations— 
(1)total budget authority;  (2)total unobligated balances; and 
(3)total unliquidated obligations.  402.The Nuclear Regulatory Commission shall comply with the July 5, 2011, version of Chapter VI of its Internal Commission Procedures when responding to Congressional requests for information. 
403.Public Law 105–277, division A, section 101(g) (title III, section 329(a), (b)) is amended by inserting, in subsection (b), after State law and before the period the following: or for the construction and repair of barge mooring points and barge landing sites to facilitate pumping fuel from fuel transport barges into bulk fuel storage tanks..  VGeneral provisions 501.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913. 
502.
(a)None of the funds made available in title III of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the report of the Committee on Appropriations accompanying this Act, or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality.  (b)None of the funds made available for any department, agency, or instrumentality of the United States Government may be transferred to accounts funded in title III of this Act, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the report of the Committee on Appropriations accompanying this Act, or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. 
(c)The head of any relevant department or agency funded in this Act utilizing any transfer authority shall submit to the Committees on Appropriations of both Houses of Congress a semiannual report detailing the transfer authorities, except for any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality, used in the previous 6 months and in the year-to-date. This report shall include the amounts transferred and the purposes for which they were transferred, and shall not replace or modify existing notification requirements for each authority.  503.None of the funds made available by this Act may be used to implement, administer, carry out, modify, revise, or enforce Executive Order 13690 (entitled Establishing a Federal Flood Risk Management Standard and a Process for Further Soliciting and Considering Stakeholder Input). 
This division may be cited as the Energy and Water Development and Related Agencies Appropriations Act, 2016.  CDepartments of Transportation, and Housing and Urban Development, and related agencies appropriations act, 2016 IDepartment of transportation Office of the secretary Salaries and expensesFor necessary expenses of the Office of the Secretary, $110,738,000, of which not to exceed $2,734,000 shall be available for the immediate Office of the Secretary; not to exceed $1,025,000 shall be available for the immediate Office of the Deputy Secretary; not to exceed $20,109,000 shall be available for the Office of the General Counsel; not to exceed $10,141,000 shall be available for the Office of the Under Secretary of Transportation for Policy; not to exceed $13,867,000 shall be available for the Office of the Assistant Secretary for Budget and Programs; not to exceed $2,546,000 shall be available for the Office of the Assistant Secretary for Governmental Affairs; not to exceed $27,411,000 shall be available for the Office of the Assistant Secretary for Administration; not to exceed $2,029,000 shall be available for the Office of Public Affairs; not to exceed $1,769,000 shall be available for the Office of the Executive Secretariat; not to exceed $1,434,000 shall be available for the Office of Small and Disadvantaged Business Utilization; not to exceed $10,793,000 shall be available for the Office of Intelligence, Security, and Emergency Response; and not to exceed $16,880,000 shall be available for the Office of the Chief Information Officer: Provided, That the Secretary of Transportation is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent by all such transfers: Provided further, That notice of any change in funding greater than 5 percent shall be submitted for approval to the House and Senate Committees on Appropriations: Provided further, That not to exceed $60,000 shall be for allocation within the Department for official reception and representation expenses as the Secretary may determine: Provided further, That notwithstanding any other provision of law, excluding fees authorized in Public Law 107–71, there may be credited to this appropriation up to $2,500,000 in funds received in user fees: Provided further, That none of the funds provided in this Act shall be available for the position of Assistant Secretary for Public Affairs: Provided further, That not later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall transmit to Congress the final Comprehensive Truck Size and Weight Limits Study, as required by section 32801 of Public Law 112–141: Provided further, That the amount herein appropriated for the Office of the Under Secretary for Transportation Policy shall be reduced by $100,000 for each day after 60 days after the date of enactment of this Act that such report has not been submitted to Congress: Provided further, That the Secretary shall provide the House and Senate Committees on Appropriations quarterly written notification regarding the status of pending reports required to be submitted to the House and Senate Committees on Appropriations: Provided further, That the Secretary shall provide in electronic form all signed reports required by Congress. Research and technologyFor necessary expenses related to the Office of the Assistant Secretary for Research and Technology, $13,000,000, of which $8,218,000 shall remain available until September 30, 2018: Provided, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training: Provided further, That any reference in law, regulation, judicial proceedings, or elsewhere to the Research and Innovative Technology Administration shall continue to be deemed to be a reference to the Office of the Assistant Secretary for Research and Technology of the Department of Transportation. National Infrastructure InvestmentsFor capital investments in surface transportation infrastructure, $500,000,000, to remain available through September 30, 2019: Provided, That the Secretary of Transportation shall distribute funds provided under this heading as discretionary grants to be awarded to a State, local government, transit agency, or a collaboration among such entities on a competitive basis for projects that will have a significant impact on the Nation, a metropolitan area, or a region: Provided further, That projects eligible for funding provided under this heading shall include, but not be limited to, highway or bridge projects eligible under title 23, United States Code; public transportation projects eligible under chapter 53 of title 49, United States Code; passenger and freight rail transportation projects; and port infrastructure investments (including inland port infrastructure): Provided further, That the Secretary may use up to 20 percent of the funds made available under this heading for the purpose of paying the subsidy and administrative costs of projects eligible for Federal credit assistance under chapter 6 of title 23, United States Code, if the Secretary finds that such use of the funds would advance the purposes of this paragraph: Provided further, That in distributing funds provided under this heading, the Secretary shall take such measures so as to ensure an equitable geographic distribution of funds, an appropriate balance in addressing the needs of urban and rural areas, and the investment in a variety of transportation modes: Provided further, That a grant funded under this heading shall be not less than $10,000,000 and not greater than $100,000,000: Provided further, That not more than 25 percent of the funds made available under this heading may be awarded to projects in a single State: Provided further, That the Federal share of the costs for which an expenditure is made under this heading shall be, at the option of the recipient, up to 80 percent: Provided further, That the Secretary shall give priority to projects that require a contribution of Federal funds in order to complete an overall financing package: Provided further, That not less than 30 percent of the funds provided under this heading shall be for projects located in rural areas: Provided further, That for projects located in rural areas, the minimum grant size shall be $1,000,000 and the Secretary may increase the Federal share of costs above 80 percent: Provided further, That of the amount made available under this heading, the Secretary may use an amount not to exceed $25,000,000 for the planning, preparation or design of projects eligible for funding under this heading: Provided further, That grants awarded under the previous proviso shall not be subject to a minimum grant size: Provided further, That projects conducted using funds provided under this heading must comply with the requirements of subchapter IV of chapter 31 of title 40, United States Code: Provided further, That the Secretary shall conduct a new competition to select the grants and credit assistance awarded under this heading: Provided further, That the Secretary may retain up to $20,000,000 of the funds provided under this heading, and may transfer portions of those funds to the Administrators of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration, and the Maritime Administration, to fund the award and oversight of grants and credit assistance made under the National Infrastructure Investments program. Financial management capitalFor necessary expenses for upgrading and enhancing the Department of Transportation's financial systems and re-engineering business processes, $5,000,000, to remain available through September 30, 2017. Cyber security initiativesFor necessary expenses for cyber security initiatives, including necessary upgrades to wide area network and information technology infrastructure, improvement of network perimeter controls and identity management, testing and assessment of information technology against business, security, and other requirements, implementation of Federal cyber security initiatives and information infrastructure enhancements, implementation of enhanced security controls on network devices, and enhancement of cyber security workforce training tools, $8,000,000, to remain available through September 30, 2017. Office of civil rightsFor necessary expenses of the Office of Civil Rights, $9,678,000. Transportation planning, research, and development For necessary expenses for conducting transportation planning, research, systems development, development activities, and making grants, to remain available until expended, $6,000,000. Interagency infrastructure permitting improvement centerFor necessary expenses to establish an Interagency Infrastructure Permitting Improvement Center (IIPIC) that will implement reforms to improve interagency coordination and the expediting of projects related to the permitting and environmental review of major transportation infrastructure projects including one-time expenses to develop and deploy information technology tools to track project schedules and metrics and improve the transparency and accountability of the permitting process, $4,000,000, to remain available until expended: Provided, That there may be transferred to this appropriation, to remain available until expended, amounts from other Federal agencies for expenses incurred under this heading for activities not related to transportation infrastructure: Provided further, That the tools and analysis developed by the IIPIC shall be available to other Federal agencies for the permitting and review of major infrastructure projects not related to transportation only to the extent that other Federal agencies provide funding to the Department as provided for under the previous proviso. Working capital fundFor necessary expenses for operating costs and capital outlays of the Working Capital Fund, not to exceed $190,039,000 shall be paid from appropriations made available to the Department of Transportation: Provided, That such services shall be provided on a competitive basis to entities within the Department of Transportation: Provided further, That the above limitation on operating expenses shall not apply to non-DOT entities: Provided further, That no funds appropriated in this Act to an agency of the Department shall be transferred to the Working Capital Fund without majority approval of the Working Capital Fund Steering Committee and approval of the Secretary: Provided further, That no assessments may be levied against any program, budget activity, subactivity or project funded by this Act unless notice of such assessments and the basis therefor are presented to the House and Senate Committees on Appropriations and are approved by such Committees. Minority business resource center programFor the cost of guaranteed loans, $336,000, as authorized by 49 U.S.C. 332: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $18,367,000.In addition, for administrative expenses to carry out the guaranteed loan program, $597,000. Minority business outreachFor necessary expenses of Minority Business Resource Center outreach activities, $3,084,000, to remain available until September 30, 2017: Provided, That notwithstanding 49 U.S.C. 332, these funds may be used for business opportunities related to any mode of transportation. Payments to air carriers (airport and airway trust fund)In addition to funds made available from any other source to carry out the essential air service program under 49 U.S.C. 41731 through 41742, $175,000,000, to be derived from the Airport and Airway Trust Fund, to remain available until expended: Provided, That in determining between or among carriers competing to provide service to a community, the Secretary may consider the relative subsidy requirements of the carriers:  Provided further, That basic essential air service minimum requirements shall not include the 15-passenger capacity requirement under subsection 41732(b)(3) of title 49, United States Code: Provided further, That none of the funds in this Act or any other Act shall be used to enter into a new contract with a community located less than 40 miles from the nearest small hub airport before the Secretary has negotiated with the community over a local cost share: Provided further, That amounts authorized to be distributed for the essential air service program under subsection 41742(b) of title 49, United States Code, shall be made available immediately from amounts otherwise provided to the Administrator of the Federal Aviation Administration: Provided further, That the Administrator may reimburse such amounts from fees credited to the account established under section 45303 of title 49, United States Code. Administrative provisions—office of the secretary of transportation 
101.None of the funds made available in this Act to the Department of Transportation may be obligated for the Office of the Secretary of Transportation to approve assessments or reimbursable agreements pertaining to funds appropriated to the modal administrations in this Act, except for activities underway on the date of enactment of this Act, unless such assessments or agreements have completed the normal reprogramming process for Congressional notification.  102.The Secretary or his or her designee may engage in activities with States and State legislators to consider proposals related to the reduction of motorcycle fatalities. 
103.Notwithstanding section 3324 of title 31, United States Code, in addition to authority provided by section 327 of title 49, United States Code, the Department's Working Capital Fund is hereby authorized to provide payments in advance to vendors that are necessary to carry out the Federal transit pass transportation fringe benefit program under Executive Order 13150 and section 3049 of Public Law 109–59: Provided, That the Department shall include adequate safeguards in the contract with the vendors to ensure timely and high-quality performance under the contract. 
104.The Secretary shall post on the Web site of the Department of Transportation a schedule of all meetings of the Credit Council, including the agenda for each meeting, and require the Credit Council to record the decisions and actions of each meeting.  105.Notwithstanding any other provision of law, none of the funds appropriated or made available under this Act shall be used to finalize or implement sections 256.1 through 256.5 and 399.80 of the Department of Transportation’s proposed rulemaking, as published in the Federal Register on Friday, May 23, 2014 (79 FR 29969), relating to Transparency of Airline Ancillary Fees and Other Consumer Protection Issues. 
Federal aviation administration Operations (airport and airway trust fund)For necessary expenses of the Federal Aviation Administration, not otherwise provided for, including operations and research activities related to commercial space transportation, administrative expenses for research and development, establishment of air navigation facilities, the operation (including leasing) and maintenance of aircraft, subsidizing the cost of aeronautical charts and maps sold to the public, lease or purchase of passenger motor vehicles for replacement only, in addition to amounts made available by Public Law 112–95, $9,897,818,000 of which $8,180,000,000 shall be derived from the Airport and Airway Trust Fund, of which not to exceed $7,505,293,000 shall be available for air traffic organization activities; not to exceed $1,258,411,000 shall be available for aviation safety activities; not to exceed $17,425,000 shall be available for commercial space transportation activities; not to exceed $748,969,000 shall be available for finance and management activities; not to exceed $60,089,000 shall be available for NextGen and operations planning activities; not to exceed $100,880,000 shall be available for security and hazardous materials safety; and not to exceed $206,751,000 shall be available for staff offices: Provided, That not to exceed 2 percent of any budget activity, except for aviation safety budget activity, may be transferred to any budget activity under this heading: Provided further, That no transfer may increase or decrease any appropriation by more than 2 percent: Provided further, That any transfer in excess of 2 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator of the Federal Aviation Administration shall transmit to Congress an annual update to the report submitted to Congress in December 2004 pursuant to section 221 of Public Law 108–176: Provided further, That the amount herein appropriated shall be reduced by $100,000 for each day after March 31 that such report has not been submitted to the Congress: Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator shall transmit to Congress a companion report that describes a comprehensive strategy for staffing, hiring, and training flight standards and aircraft certification staff in a format similar to the one utilized for the controller staffing plan, including stated attrition estimates and numerical hiring goals by fiscal year: Provided further, That the amount herein appropriated shall be reduced by $100,000 per day for each day after March 31 that such report has not been submitted to Congress: Provided further, That funds may be used to enter into a grant agreement with a nonprofit standard-setting organization to assist in the development of aviation safety standards: Provided further, That none of the funds in this Act shall be available for new applicants for the second career training program: Provided further, That none of the funds in this Act shall be available for the Federal Aviation Administration to finalize or implement any regulation that would promulgate new aviation user fees not specifically authorized by law after the date of the enactment of this Act: Provided further, That there may be credited to this appropriation, as offsetting collections, funds received from States, counties, municipalities, foreign authorities, other public authorities, and private sources for expenses incurred in the provision of agency services, including receipts for the maintenance and operation of air navigation facilities, and for issuance, renewal or modification of certificates, including airman, aircraft, and repair station certificates, or for tests related thereto, or for processing major repair or alteration forms: Provided further, That of the funds appropriated under this heading, not less than $154,400,000 shall be for the contract tower program, including the contract tower cost share program: Provided further, That none of the funds in this Act for aeronautical charting and cartography are available for activities conducted by, or coordinated through, the Working Capital Fund. Facilities and equipment (airport and airway trust fund)For necessary expenses, not otherwise provided for, for acquisition, establishment, technical support services, improvement by contract or purchase, and hire of national airspace systems and experimental facilities and equipment, as authorized under part A of subtitle VII of title 49, United States Code, including initial acquisition of necessary sites by lease or grant; engineering and service testing, including construction of test facilities and acquisition of necessary sites by lease or grant; construction and furnishing of quarters and related accommodations for officers and employees of the Federal Aviation Administration stationed at remote localities where such accommodations are not available; and the purchase, lease, or transfer of aircraft from funds available under this heading, including aircraft for aviation regulation and certification; to be derived from the Airport and Airway Trust Fund, $2,600,000,000, of which $467,000,000 shall remain available until September 30, 2016, and $2,133,000,000 shall remain available until September 30, 2018: Provided, That there may be credited to this appropriation funds received from States, counties, municipalities, other public authorities, and private sources, for expenses incurred in the establishment, improvement, and modernization of national airspace systems: Provided further, That no later than March 31, the Secretary of Transportation shall transmit to the Congress an investment plan for the Federal Aviation Administration which includes funding for each budget line item for fiscal years 2017 through 2021, with total funding for each year of the plan constrained to the funding targets for those years as estimated and approved by the Office of Management and Budget: Provided further, That the amount herein appropriated shall be reduced by $100,000 per day for each day after March 31 that such report has not been submitted to Congress. Research, engineering, and development (airport and airway trust fund)For necessary expenses, not otherwise provided for, for research, engineering, and development, as authorized under part A of subtitle VII of title 49, United States Code, including construction of experimental facilities and acquisition of necessary sites by lease or grant, $163,325,000, to be derived from the Airport and Airway Trust Fund and to remain available until September 30, 2018: Provided, That there may be credited to this appropriation as offsetting collections, funds received from States, counties, municipalities, other public authorities, and private sources, which shall be available for expenses incurred for research, engineering, and development. Grants-in-aid for airports (liquidation of contract authorization) (limitation on obligations) (airport and airway trust fund) (including transfer of funds) (including rescission)For liquidation of obligations incurred for grants-in-aid for airport planning and development, and noise compatibility planning and programs as authorized under subchapter I of chapter 471 and subchapter I of chapter 475 of title 49, United States Code, and under other law authorizing such obligations; for procurement, installation, and commissioning of runway incursion prevention devices and systems at airports of such title; for grants authorized under section 41743 of title 49, United States Code; and for inspection activities and administration of airport safety programs, including those related to airport operating certificates under section 44706 of title 49, United States Code, $3,600,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended: Provided, That none of the funds under this heading shall be available for the planning or execution of programs the obligations for which are in excess of $3,350,000,000 in fiscal year 2016, notwithstanding section 47117(g) of title 49, United States Code: Provided further, That none of the funds under this heading shall be available for the replacement of baggage conveyor systems, reconfiguration of terminal baggage areas, or other airport improvements that are necessary to install bulk explosive detection systems: Provided further, That notwithstanding section 47109(a) of title 49, United States Code, the Government’s share of allowable project costs under paragraph (2) for subgrants or paragraph (3) of that section shall be 95 percent for a project at other than a large or medium hub airport that is a successive phase of a multi-phased construction project for which the project sponsor received a grant in fiscal year 2011 for the construction project: Provided further, That notwithstanding any other provision of law, of funds limited under this heading, not more than $107,100,000 shall be obligated for administration, not less than $15,000,000 shall be available for the Airport Cooperative Research Program, not less than $31,000,000 shall be available for Airport Technology Research, and $10,000,000, to remain available until expended, shall be available and transferred to Office of the Secretary, Salaries and Expenses to carry out the Small Community Air Service Development Program: Provided further, That in addition to airports eligible under section 41743 of title 49, such program may include the participation of an airport that serves a community or consortium that is not larger than a small hub airport, according to FAA hub classifications effective at the time the Office of the Secretary issues a request for proposals. (Rescission)Of the amounts authorized for the fiscal year ending September 30, 2016, under section 48112 of title 49, United States Code, all unobligated balances are permanently rescinded. Administrative provisions—federal aviation administration  110.None of the funds in this Act may be used to compensate in excess of 600 technical staff-years under the federally funded research and development center contract between the Federal Aviation Administration and the Center for Advanced Aviation Systems Development during fiscal year 2016. 
111.None of the funds in this Act shall be used to pursue or adopt guidelines or regulations requiring airport sponsors to provide to the Federal Aviation Administration without cost building construction, maintenance, utilities and expenses, or space in airport sponsor-owned buildings for services relating to air traffic control, air navigation, or weather reporting: Provided, That the prohibition of funds in this section does not apply to negotiations between the agency and airport sponsors to achieve agreement on below-market rates for these items or to grant assurances that require airport sponsors to provide land without cost to the FAA for air traffic control facilities. 
112.The Administrator of the Federal Aviation Administration may reimburse amounts made available to satisfy 49 U.S.C. 41742(a)(1) from fees credited under 49 U.S.C. 45303 and any amount remaining in such account at the close of that fiscal year may be made available to satisfy section 41742(a)(1) for the subsequent fiscal year.  113.Amounts collected under section 40113(e) of title 49, United States Code, shall be credited to the appropriation current at the time of collection, to be merged with and available for the same purposes of such appropriation. 
114.None of the funds in this Act shall be available for paying premium pay under subsection 5546(a) of title 5, United States Code, to any Federal Aviation Administration employee unless such employee actually performed work during the time corresponding to such premium pay.  115.None of the funds in this Act may be obligated or expended for an employee of the Federal Aviation Administration to purchase a store gift card or gift certificate through use of a Government-issued credit card. 
116.The Secretary shall apportion to the sponsor of an airport that received scheduled or unscheduled air service from a large certified air carrier (as defined in part 241 of title 14 Code of Federal Regulations, or such other regulations as may be issued by the Secretary under the authority of section 41709) an amount equal to the minimum apportionment specified in 49 U.S.C. 47114(c), if the Secretary determines that airport had more than 10,000 passenger boardings in the preceding calendar year, based on data submitted to the Secretary under part 241 of title 14, Code of Federal Regulations.  117.None of the funds in this Act may be obligated or expended for retention bonuses for an employee of the Federal Aviation Administration without the prior written approval of the Assistant Secretary for Administration of the Department of Transportation. 
118.Notwithstanding any other provision of law, none of the funds made available under this Act or any prior Act may be used to implement or to continue to implement any limitation on the ability of any owner or operator of a private aircraft to obtain, upon a request to the Administrator of the Federal Aviation Administration, a blocking of that owner's or operator’s aircraft registration number from any display of the Federal Aviation Administration’s Aircraft Situational Display to Industry data that is made available to the public, except data made available to a Government agency, for the noncommercial flights of that owner or operator.  119.None of the funds in this Act shall be available for salaries and expenses of more than 9 political and Presidential appointees in the Federal Aviation Administration. 
119A.None of the funds made available under this Act may be used to increase fees pursuant to section 44721 of title 49, United States Code, until the FAA provides to the House and Senate Committees on Appropriations a report that justifies all fees related to aeronautical navigation products and explains how such fees are consistent with Executive Order 13642.  119B.None of the funds appropriated or limited by this Act may be used to change weight restrictions or prior permission rules at Teterboro airport in Teterboro, New Jersey. 
119C.None of the funds in this Act may be used to close a regional operations center of the Federal Aviation Administration or reduce its services unless the Administrator notifies the House and Senate Committees on Appropriations not less than 90 full business days in advance. Federal highway administration Limitation on administrative expenses (Highway Trust Fund) (including transfer of funds)Not to exceed $429,348,000, together with advances and reimbursements received by the Federal Highway Administration, shall be obligated for necessary expenses for administration and operation of the Federal Highway Administration or transferred to the Appalachian Regional Commission in accordance with section 104 of title 23, United States Code. Federal-aid highways (limitation on obligations) (highway trust fund)Funds available for the implementation or execution of Federal-aid highways and highway safety construction programs authorized under titles 23 and 49, United States Code, and the provisions of Public Law 112–141 shall not exceed total obligations of $40,256,000,000 for fiscal year 2016: Provided, That the Secretary may collect and spend fees, as authorized by title 23, United States Code, to cover the costs of services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments and all or a portion of the costs to the Federal Government of servicing such credit instruments: Provided further, That such fees are available until expended to pay for such costs: Provided further, That such amounts are in addition to administrative expenses that are also available for such purpose, and are not subject to any obligation limitation or the limitation on administrative expenses under section 608 of title 23, United States Code. (Liquidation of contract authorization) (Highway Trust Fund) For the payment of obligations incurred in carrying out Federal-aid highways and highway safety construction programs authorized under title 23, United States Code, $40,995,000,000 derived from the Highway Trust Fund (other than the Mass Transit Account), to remain available until expended. Administrative provisions—federal highway administration  120. (a)For fiscal year 2016, the Secretary of Transportation shall— 
(1)not distribute from the obligation limitation for Federal-aid highways— (A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and 
(B)amounts authorized for the Bureau of Transportation Statistics;  (2)not distribute an amount from the obligation limitation for Federal-aid highways that is equal to the unobligated balance of amounts— 
(A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highways and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under section 202 or 204 of title 23, United States Code); and  (B)for which obligation limitation was provided in a previous fiscal year; 
(3)determine the proportion that— (A)the obligation limitation for Federal-aid highways, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to 
(B)the total of the sums authorized to be appropriated for the Federal-aid highways and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (11) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(12) for such fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection;  (4)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under the Moving Ahead for Progress in the 21st Century Act and title 23, United States Code, or apportioned by the Secretary under sections 202 or 204 of that title, by multiplying— 
(A)the proportion determined under paragraph (3); by  (B)the amounts authorized to be appropriated for each such program for such fiscal year; and 
(5)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highways and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the National Highway Performance Program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(12) and the amounts apportioned under sections 202 and 204 of that title) in the proportion that— (A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for such fiscal year; bears to 
(B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for such fiscal year.  (b)Exceptions From Obligation LimitationThe obligation limitation for Federal-aid highways shall not apply to obligations under or for— 
(1)section 125 of title 23, United States Code;  (2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714); 
(3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701);  (4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119); 
(5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198);  (6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027); 
(7)section 157 of title 23, United States Code (as in effect on June 8, 1998);  (8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(9)Federal-aid highways programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used;  (10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation; and  (12)section 119 of title 23, United States Code (but, for each of fiscal years 2013 through 2016, only in an amount equal to $639,000,000). 
(c)Redistribution of Unused Obligation AuthorityNotwithstanding subsection (a), the Secretary shall, after August 1 of such fiscal year— (1)revise a distribution of the obligation limitation made available under subsection (a) if an amount distributed cannot be obligated during that fiscal year; and 
(2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of Public Law 112–141) and 104 of title 23, United States Code.  (d)Applicability of Obligation Limitations to Transportation Research Programs (1)In generalExcept as provided in paragraph (2), the obligation limitation for Federal-aid highways shall apply to contract authority for transportation research programs carried out under— 
(A)chapter 5 of title 23, United States Code; and  (B)division E of the Moving Ahead for Progress in the 21st Century Act. 
(2)ExceptionObligation authority made available under paragraph (1) shall— (A)remain available for a period of 4 fiscal years; and 
(B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highways and highway safety construction programs for future fiscal years.  (e)Redistribution of Certain Authorized Funds (1)In generalNot later than 30 days after the date of distribution of obligation limitation under subsection (a), the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that— 
(A)are authorized to be appropriated for such fiscal year for Federal-aid highways programs; and  (B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for such fiscal year because of the imposition of any obligation limitation for such fiscal year. 
(2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (a)(5).  (3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code. 
121.Notwithstanding 31 U.S.C. 3302, funds received by the Bureau of Transportation Statistics from the sale of data products, for necessary expenses incurred pursuant to chapter 63 of title 49, United States Code, may be credited to the Federal-aid highways account for the purpose of reimbursing the Bureau for such expenses: Provided, That such funds shall be subject to the obligation limitation for Federal-aid highways and highway safety construction programs. 
122.Not less than 15 days prior to waiving, under his or her statutory authority, any Buy America requirement for Federal-aid highways projects, the Secretary of Transportation shall make an informal public notice and comment opportunity on the intent to issue such waiver and the reasons therefor: Provided, That the Secretary shall provide an annual report to the House and Senate Committees on Appropriations on any waivers granted under the Buy America requirements. 
123.None of the funds in this Act to the Department of Transportation may be used to provide credit assistance unless not less than 3 days before any application approval to provide credit assistance under sections 603 and 604 of title 23, United States Code, the Secretary of Transportation provides notification in writing to the following committees: the House and Senate Committees on Appropriations; the Committee on Environment and Public Works and the Committee on Banking, Housing and Urban Affairs of the Senate; and the Committee on Transportation and Infrastructure of the House of Representatives: Provided, That such notification shall include, but not be limited to, the name of the project sponsor; a description of the project; whether credit assistance will be provided as a direct loan, loan guarantee, or line of credit; and the amount of credit assistance. 
124.From the unobligated balances of funds apportioned among the States prior to October 1, 2012, under sections 104(b) of title 23, United States Code (as in effect on the day before the date of enactment of Public Law 112–141), the amount of $22,348,000 shall be made available in fiscal year 2016 for the administrative expenses of the Federal Highway Administration: Provided, That this provision shall not apply to funds distributed in accordance with section 104(b)(5) of title 23, United States Code (as in effect on the day before the date of enactment of Public Law 112–141); section 133(d)(1) of such title (as in effect on the day before the date of enactment of Public Law 109–59); and the first sentence of section 133(d)(3)(A) of such title (as in effect on the day before the date of enactment of Public Law 112–141): Provided further, That such amount shall be derived on a proportional basis from the unobligated balances of apportioned funds to which this provision applies: Provided further, That the amount made available by this provision in fiscal year 2016 for the administrative expenses of the Federal Highway Administration shall be in addition to the amount made available in fiscal year 2016 for such purposes under section 104(a) of title 23, United States Code. 
125.Section 127 of title 23, United States Code, is amended by adding at the end the following:  (m)Operation of certain specialized hauling vehicles on certain texas highways (1)In generalIf any segment of United States Route 59, United States Route 77, United States Route 281, United States Route 84, or routes otherwise made eligible for designation as Interstate Route 69, is designated as Interstate Route 69, a vehicle that could operate legally on that segment before the date of such designation may continue to operate on that segment, without regard to any requirement under subsection (a). 
(2)Description of highway segmentsThe highway segments referred to in paragraph (1) are any segment of United States Route 59, United States Route 77, United States Route 281, United States Route 84, and routes otherwise made eligible for designation as Interstate Route 69 in Texas.  (n)Operation of certain specialized vehicles on certain highways in the state of arkansasIf any segment of United States Route 63 between the exits for Arkansas Highway 14 and Arkansas Highway 75 is designated as part of the Interstate System— 
(1)a vehicle that could legally operate on the segment before the date of such designation at the posted speed limit may continue to operate on that segment; and  (2)a vehicle that can only travel slower than the posted speed limit on the segment and could otherwise legally operate on the segment before the date of such designation may continue to operate on that segment during daylight hours.. 
126.
(a)A State or territory, as defined in section 165 of title 23, United States Code, may use for any project eligible under section 133(b) of title 23 or section 165 of title 23 and located within the boundary of the State or territory any earmarked amount, and any associated obligation limitation, provided that the Department of Transportation for the State or territory for which the earmarked amount was originally designated or directed notifies the Secretary of Transportation of its intent to use its authority under this section and submits a quarterly report to the Secretary identifying the projects to which the funding would be applied. Notwithstanding the original period of availability of funds to be obligated under this section, such funds and associated obligation limitation shall remain available for obligation for a period of 3 fiscal years after the fiscal year in which the Secretary of Transportation is notified. The Federal share of the cost of a project carried out with funds made available under this section shall be the same as associated with the earmark.  (b)In this section, the term earmarked amount means— 
(1)congressionally directed spending, as defined in rule XLIV of the Standing Rules of the Senate, identified in a prior law, report, or joint explanatory statement, which was authorized to be appropriated or appropriated more than 10 fiscal years prior to the fiscal year in which this Act becomes effective, and administered by the Federal Highway Administration; or  (2)a congressional earmark, as defined in rule XXI of the Rules of the House of Representatives identified in a prior law, report, or joint explanatory statement, which was authorized to be appropriated or appropriated more than 10 fiscal years prior to the fiscal year in which this Act becomes effective, and administered by the Federal Highway Administration. 
(c)The authority under subsection (a) may be exercised only for those projects or activities that have obligated less than 10 percent of the amount made available for obligation as of the effective date of this Act, and shall be applied to projects within the same general geographic area within 50 miles for which the funding was designated, except that a State or territory may apply such authority to unexpended balances of funds from projects or activities the State or territory certifies have been closed and for which payments have been made under a final voucher.  (d)The Secretary shall submit consolidated reports of the information provided by the States and territories each quarter to the House and Senate Committees on Appropriations. 
127.
(a)In generalSection 31112(c)(5) of title 49, United States Code, is amended— (1)by striking Nebraska may and inserting Nebraska and Kansas may; and 
(2)by striking the State of Nebraska and inserting the relevant state.  (b)Conforming and technical amendmentsSection 31112(c) of such title is amended— 
(1)by striking the subsection designation and heading and inserting the following:  (c)Special rules for wyoming, ohio, alaska, iowa, nebraska, and kansas;  (2)by striking ; and at the end of paragraph (3) and inserting a semicolon; and 
(3)by striking the period at the end of paragraph (4) and inserting ; and. Federal motor carrier safety administration Motor carrier safety operations and programs (liquidation of contract authorization) (limitation on obligations) (highway trust fund) For payment of obligations incurred in the implementation, execution and administration of motor carrier safety operations and programs pursuant to section 31104(i) of title 49, United States Code, and sections 4127 and 4134 of Public Law 109–59, as amended by Public Law 112–141, $259,000,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account), together with advances and reimbursements received by the Federal Motor Carrier Safety Administration, the sum of which shall remain available until expended: Provided, That funds available for implementation, execution or administration of motor carrier safety operations and programs authorized under title 49, United States Code, shall not exceed total obligations of $259,000,000 for Motor Carrier Safety Operations and Programs for fiscal year 2016, of which $9,000,000, to remain available for obligation until September 30, 2018, is for the research and technology program, and of which $34,545,000, to remain available for obligation until September 30, 2018, is for information management: Provided further, That $1,000,000 shall be made available for commercial motor vehicle operator grants to carry out section 4134 of Public Law 109–59, as amended by Public Law 112–141. Motor carrier safety grants (liquidation of contract authorization) (limitation on obligations) (highway trust fund) For payment of obligations incurred in carrying out sections 31102, 31104(a), 31106, 31107, 31109, 31309, 31313 of title 49, United States Code, and sections 4126 and 4128 of Public Law 109–59, as amended by Public Law 112–141, $313,000,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That funds available for the implementation or execution of motor carrier safety programs shall not exceed total obligations of $313,000,000 in fiscal year 2016 for Motor Carrier Safety Grants; of which $218,000,000 shall be available for the motor carrier safety assistance program, $30,000,000 shall be available for commercial driver's license program improvement grants, $32,000,000 shall be available for border enforcement grants, $5,000,000 shall be available for performance and registration information system management grants, $25,000,000 shall be available for the commercial vehicle information systems and networks deployment program, and $3,000,000 shall be available for safety data improvement grants: Provided further, That, of the funds made available herein for the motor carrier safety assistance program, $32,000,000 shall be available for audits of new entrant motor carriers. Administrative provisions—federal motor carrier safety administration 
130.
(a)Funds appropriated or limited in this Act shall be subject to the terms and conditions stipulated in section 350 of Public Law 107–87 and section 6901 of Public Law 110–28.  (b)Section 350(d) of the Department of Transportation and Related Agencies Appropriation Act, 2002 (Public Law 107–87) is hereby repealed. 
131.The Federal Motor Carrier Safety Administration shall send notice of 49 CFR section 385.308 violations by certified mail, registered mail, or another manner of delivery which records the receipt of the notice by the persons responsible for the violations.  132.None of the funds limited or otherwise made available under this Act, or any other Act, hereafter, shall be used by the Secretary to enforce any regulation prohibiting a State from issuing a commercial learner’s permit to individuals under the age of eighteen if the State had a law authorizing the issuance of commercial learner's permits to individuals under eighteen years of age as of May 9, 2011. 
133.None of the funds limited or otherwise made available under the heading Motor Carrier Safety Operations and Programs may be used to deny an application to renew a Hazardous Materials Safety Program permit for a motor carrier based on that carrier’s Hazardous Materials Out-of-Service rate, unless the carrier has the opportunity to submit a written description of corrective actions taken, and other documentation the carrier wishes the Secretary to consider, including submitting a corrective action plan, and the Secretary determines the actions or plan is insufficient to address the safety concerns that resulted in that Hazardous Materials Out-of-Service rate.  134.Funds appropriated or otherwise made available by this Act or any other Act shall be used hereafter to enforce sections 395.3(c) and 395.3(d) of title 49, Code of Federal Regulations, only if the final report issued by the Secretary required by section 133 of division K of Public Law 113–235 finds that the July 1, 2013 restart provisions resulted in statistically significant net safety benefits and the Inspector General certifies that the final report meets the statutory requirements of Public Law 113–235. 
135.Funds made available by this Act or any other Act may be used to develop, issue, or implement any regulation that increases levels of minimum financial responsibility for transporting passengers or property as in effect on January 1, 2014, under regulations issued pursuant to sections 31138 and 31139 of title 49, United States Code, only 60 days after the Secretary provides a report to the House and Senate Committees on Appropriations, the House Committee on Transportation and Infrastructure, and the Senate Committee on Commerce, Science, and Transportation on the impact of raising the minimum financial responsibility for transporting passengers or property. The report shall include an assessment of catastrophic crashes in which damages exceeded the insurance limits, the impact of higher insurance premiums on carriers, and the capacity of the insurance industry to underwrite increases in current minimum financial responsibility limits.  136.Section 13506(a) of title 49, United States Code, is amended: 
(1)in subsection (14) by striking or;  (2)in subsection (15) by striking . and inserting ; or; and 
(3)by inserting at the end, (16) the transportation of passengers by motor vehicles operated by youth or family camps that provide overnight accommodations and recreational or educational activities at fixed locations..  137. (a)Section 31111(b)(1)(A) of title 49, United States Code, is amended by striking or of less than 28 feet on a semitrailer or trailer operating in a truck tractor semitrailer-trailer combination, and inserting or, notwithstanding section 31112, of less than 33 feet on a semitrailer or trailer operating in a truck tractor semitrailer-trailer combination,. 
(b)Section 31111(f) of title 49, United States Code, the term chief executive officer of a State shall include chief executive officer of a State Department of Transportation.  (c)The Secretary of Transportation is directed to conduct a study comparing crash data between 28 foot and 33 foot semitrailers or trailers operating in a truck tractor-semitrailer-trailer configuration. The Secretary shall submit its study to the House and Senate Committees on Appropriations no later than three years after the date of enactment of this Act. National highway traffic safety administration Operations and researchFor expenses necessary to discharge the functions of the Secretary, with respect to traffic and highway safety authorized under chapter 301 and part C of subtitle VI of title 49, United States Code, $130,500,000, of which $20,000,000 shall remain available through September 30, 2017. Operations and research (liquidation of contract authorization) (limitation on obligations) (highway trust fund)For payment of obligations incurred in carrying out the provisions of 23 U.S.C. 403, and chapter 303 of title 49, United States Code, $118,500,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That none of the funds under this heading shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2016, are in excess of $118,500,000, of which $113,500,000 shall be for programs authorized under 23 U.S.C. 403 and $5,000,000 shall be for the National Driver Register authorized under chapter 303 of title 49, United States Code: Provided further, That within the $118,500,000 obligation limitation for operations and research, $20,000,000 shall remain available until September 30, 2017, and shall be in addition to the amount of any limitation imposed on obligations for future years. Highway traffic safety grants and other purposes (liquidation of contract authorization) (limitation on obligations) (highway trust fund) For payment of obligations incurred in carrying out provisions of 23 U.S.C. 402, 403, and 405, section 2009 of Public Law 109–59, as amended by Public Law 112–141, section 31101(a)(6) of Public Law 112–141, chapter 301 of title 49, United States Code, and part C of subtitle VI of title 49, United States Code, to remain available until expended, $575,500,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account): Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2016, are in excess of $575,500,000 for programs authorized under 23 U.S.C. 402, 403, and 405, section 2009 of Public Law 109–59, as amended by Public Law 112–141, section 31101(a)(6) of Public Law 112–141, chapter 301 of title 49, United States Code, and part C of subtitle VI of title 49, United States Code, of which $235,000,000 shall be for Highway Safety Programs under 23 U.S.C. 402; $272,000,000 shall be for National Priority Safety Programs under 23 U.S.C. 405; $29,000,000 shall be for High Visibility Enforcement Program under section 2009 of Public Law 109–59, as amended by Public Law 112–141; $25,500,000 shall be for Administrative Expenses under section 31101(a)(6) of Public Law 112–141: Provided further, That none of these funds shall be used for construction, rehabilitation, or remodeling costs, or for office furnishings and fixtures for State, local or private buildings or structures: Provided further, That not to exceed $500,000 of the funds made available for National Priority Safety Programs under 23 U.S.C. 405 for Impaired Driving Countermeasures (as described in subsection (d) of that section) shall be available for technical assistance to the States: Provided further, That with respect to the Transfers provision under 23 U.S.C. 405(a)(1)(G), any amounts transferred to increase the amounts made available under section 402 shall include the obligation authority for such amounts: Provided further, That the Administrator shall notify the House and Senate Committees on Appropriations of any exercise of the authority granted under the previous proviso or under 23 U.S.C. 405(a)(1)(G) within 5 days: Provided further, That $10,000,000 of the total obligation limitation made available shall be applied toward unobligated balances of contract authority under the program for which funds were authorized in section 2005 of Public Law 109–59, as amended, and shall be used for programs authorized under 23 U.S.C. 403: Provided further, That $4,000,000 of the total obligation limitation made available shall be applied toward unobligated balances of contract authority under the program for which funds were authorized in section 2005 of Public Law 109–59, as amended, and shall be used to cover the expenses necessary to discharge the functions of the Secretary, with respect to traffic and highway safety under chapter 301 of title 49, United States Code, and part C of subtitle VI of title 49, United States Code: Provided further, That the additional $14,000,000 made available for obligation from unobligated balances of contract authority under section 2005 of Public Law 109–59, as amended, shall be available in the same manner as though such funds were apportioned under chapter 1 of title 23, United States Code, except that the Federal share payable on account of any program, project, or activity carried out with such funds made available under this heading shall be 100 percent and such funds shall remain available for obligation until expended. Administrative provisions—national highway traffic safety administration 
140.An additional $130,000 shall be made available to the National Highway Traffic Safety Administration, out of the amount limited for section 402 of title 23, United States Code, to pay for travel and related expenses for State management reviews and to pay for core competency development training and related expenses for highway safety staff.  141.The limitations on obligations for the programs of the National Highway Traffic Safety Administration set in this Act shall not apply to obligations for which obligation authority was made available in previous public laws but only to the extent that the obligation authority has not lapsed or been used. 
142.None of the funds in this Act shall be used to implement section 404 of title 23, United States Code. Federal railroad administration Safety and operationsFor necessary expenses of the Federal Railroad Administration, not otherwise provided for, $199,000,000, of which $15,900,000 shall remain available until expended. Railroad research and developmentFor necessary expenses for railroad research and development, $39,100,000, to remain available until expended. Railroad rehabilitation and improvement financing programThe Secretary of Transportation is authorized to issue direct loans and loan guarantees pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, such authority to exist as long as any such direct loan or loan guarantee is outstanding: Provided, That pursuant to section 502 of such Act, as amended, no new direct loans or loan guarantee commitments shall be made using Federal funds for the credit risk premium during fiscal year 2016. Railroad safety grantsFor necessary expenses related to railroad safety grants, $50,000,000, of which not to exceed $25,000,000 shall be available to carry out 49 U.S.C. 20167; not to exceed $15,000,000 shall be made available to carry out 49 U.S.C. 20158; and not to exceed $10,000,000 shall be made available for projects as defined in section 22501 of title 49, United States Code, to remain available until expended. Operating grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make quarterly grants to the National Railroad Passenger Corporation, in amounts based on the Secretary's assessment of the Corporation's seasonal cash flow requirements, for the operation of intercity passenger rail, as authorized by section 101 of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432), $288,500,000, to remain available until expended: Provided, That the amounts available under this paragraph shall be available for the Secretary to approve funding to cover operating losses for the Corporation only after receiving and reviewing a grant request for each specific train route: Provided further, That each such grant request shall be accompanied by a detailed financial analysis, revenue projection, and capital expenditure projection justifying the Federal support to the Secretary's satisfaction: Provided further, That not later than 60 days after enactment of this Act, the Corporation shall transmit, in electronic format, to the Secretary and the House and Senate Committees on Appropriations the annual budget, business plan, the 5-Year Financial Plan for fiscal year 2016 required under section 204 of the Passenger Rail Investment and Improvement Act of 2008 and the comprehensive fleet plan for all Amtrak rolling stock: Provided further, That the budget, business plan and the 5-Year Financial Plan shall include annual information on the maintenance, refurbishment, replacement, and expansion for all Amtrak rolling stock consistent with the comprehensive fleet plan: Provided further, That the Corporation shall provide monthly performance reports in an electronic format which shall describe the work completed to date, any changes to the business plan, and the reasons for such changes as well as progress against the milestones and target dates of the 2012 performance improvement plan: Provided further, That the Corporation's budget, business plan, 5-Year Financial Plan, semiannual reports, monthly reports, comprehensive fleet plan and all supplemental reports or plans comply with requirements in Public Law 112–55: Provided further, That none of the funds provided in this Act may be used to support any route on which Amtrak offers a discounted fare of more than 50 percent off the normal peak fare: Provided further, That the preceding proviso does not apply to routes where the operating loss as a result of the discount is covered by a State and the State participates in the setting of fares. Capital and debt service grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for capital investments as authorized by sections 101(c), 102, and 219(b) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432), $1,101,500,000, to remain available until expended, of which not to exceed $160,200,000 shall be for debt service obligations as authorized by section 102 of such Act: Provided, That of the amounts made available under this heading, not less than $50,000,000 shall be made available to bring Amtrak-served facilities and stations into compliance with the Americans with Disabilities Act: Provided further, That after an initial distribution of up to $200,000,000, which shall be used by the Corporation as a working capital account, all remaining funds shall be provided to the Corporation only on a reimbursable basis: Provided further, That of the amounts made available under this heading, up to $50,000,000 may be used by the Secretary to subsidize operating losses of the Corporation should the funds provided under the heading Operating Grants to the National Railroad Passenger Corporation be insufficient to meet operational costs for fiscal year 2016: Provided further, That the Secretary may retain up to one-half of 1 percent of the funds provided under this heading to fund the costs of project management and oversight of activities authorized by subsections 101(a) and 101(c) of division B of Public Law 110–432, of which up to $500,000 may be available for technical assistance for States, the District of Columbia, and other public entities responsible for the implementation of section 209 of division B of Public Law 110–432: Provided further, That the Secretary shall approve funding for capital expenditures, including advance purchase orders of materials, for the Corporation only after receiving and reviewing a grant request for each specific capital project justifying the Federal support to the Secretary's satisfaction: Provided further, That except as otherwise provided herein, none of the funds under this heading may be used to subsidize operating losses of the Corporation: Provided further, That none of the funds under this heading may be used for capital projects not approved by the Secretary of Transportation or on the Corporation's fiscal year 2015 business plan: Provided further, That in addition to the project management oversight funds authorized under section 101(d) of division B of Public Law 110–432, the Secretary may retain up to an additional $5,000,000 of the funds provided under this heading to fund expenses associated with implementing section 212 of division B of Public Law 110–432, including the amendments made by section 212 to section 24905 of title 49, United States Code. Administrative provisions—federal railroad administration 
150.The Secretary of Transportation may receive and expend cash, or receive and utilize spare parts and similar items, from non-United States Government sources to repair damages to or replace United States Government owned automated track inspection cars and equipment as a result of third-party liability for such damages, and any amounts collected under this section shall be credited directly to the Safety and Operations account of the Federal Railroad Administration, and shall remain available until expended for the repair, operation and maintenance of automated track inspection cars and equipment in connection with the automated track inspection program.  151.None of the funds provided to the National Railroad Passenger Corporation may be used to fund any overtime costs in excess of $35,000 for any individual employee: Provided, That the President of Amtrak may waive the cap set in the previous proviso for specific employees when the President of Amtrak determines such a cap poses a risk to the safety and operational efficiency of the system: Provided further, That the President of Amtrak shall report to the House and Senate Committees on Appropriations each quarter of the calendar year on waivers granted to employees and amounts paid above the cap for each month within such quarter and delineate the reasons each waiver was granted: Provided further, That the President of Amtrak shall report to the House and Senate Committees on Appropriations by March 1, 2016, a summary of all overtime payments incurred by the Corporation for 2015 and the three prior calendar years: Provided further, That such summary shall include the total number of employees that received waivers and the total overtime payments the Corporation paid to those employees receiving waivers for each month for 2015 and for the three prior calendar years. 
152.Of the unobligated balances of funds available to the Federal Railroad Administration, the following funds are hereby rescinded: $4,201,385 of the unobligated balances of funds made available from the following accounts in the specified amounts—Rail Line Relocation and Improvement Program, $2,241,385; and Railroad Research and Development, $1,960,000: Provided, That such amounts are made available to enable the Secretary of Transportation to assist Class II and Class III railroads with eligible projects pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended: Provided further, That such funds shall be available for applicant expenses in preparing to apply and applying for direct loans and loan guarantees as well as the credit risk premiums notwithstanding any other restriction against the use of Federal funds for such credit risk premiums: Provided further, That these funds shall remain available until expended. 
153.Of the unobligated balances of funds available to the Federal Railroad Administration, the following funds are hereby rescinded: $5,000,000 of the unobligated balances of funds made available to fund expenses associated with implementing section 212 of division B of Public Law 110–432 in the Capital and Debt Service Grants to the National Railroad Passenger Corporation account of the Consolidated and Further Continuing Appropriations Act, 2015 and $11,922,000 of the unobligated balances of funds made available from the following accounts in the specified amounts—Grants to the National Railroad Passenger Corporation, $267,019; Next Generation High-Speed Rail, $4,944,504; and Safety and Operations, $6,710,477: Provided, That such amounts are made available to enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation as authorized by section 101(c) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432) for state-of-good-repair backlog and infrastructure improvements on Northeast Corridor shared-use infrastructure identified in the Northeast Corridor Infrastructure and Operations Advisory Commission’s approved 5-year capital plan: Provided further, That these funds shall remain available until expended and shall be available for grants in an amount not to exceed 50 percent of the total project cost, with the required matching funds to be provided consistent with the Commission’s cost allocation policy. 
Federal transit administration Administrative expensesFor necessary administrative expenses of the Federal Transit Administration's programs authorized by chapter 53 of title 49, United States Code, $107,000,000, of which not less than $5,000,000 shall be available to carry out the provisions of 49 U.S.C. 5329 and not less than $1,000,000 shall be available to carry out the provisions of 49 U.S.C. 5326: Provided, That none of the funds provided or limited in this Act may be used to create a permanent office of transit security under this heading: Provided further, That upon submission to the Congress of the fiscal year 2017 President's budget, the Secretary of Transportation shall transmit to Congress the annual report on New Starts, including proposed allocations for fiscal year 2017. Transit formula grants (liquidation of contract authorization) (limitation on obligations) (highway trust fund)For payment of obligations incurred in the Federal Public Transportation Assistance Program in this account, and for payment of obligations incurred in carrying out the provisions of 49 U.S.C. 5305, 5307, 5310, 5311, 5318, 5322(d), 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by Public Law 112–141, and section 20005(b) of Public Law 112–141, $9,500,000,000, to be derived from the Mass Transit Account of the Highway Trust Fund and to remain available until expended: Provided, That funds available for the implementation or execution of programs authorized under 49 U.S.C. 5305, 5307, 5310, 5311, 5318, 5322(d), 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by Public Law 112–141, and section 20005(b) of Public Law 112–141, shall not exceed total obligations of $8,595,000,000 in fiscal year 2016. Transit researchFor necessary expenses to carry out 49 U.S.C. 5312 and 5313, $32,500,000, to remain available until expended: Provided, That $30,000,000 shall be for activities authorized under 49 U.S.C. 5312 and $2,500,000 shall be for activities authorized under 49 U.S.C. 5313. Technical Assistance and TrainingFor necessary expenses to carry out 49 U.S.C. 5314 and 5322(a), (b) and (e), $3,153,000, to remain available until expended: Provided, That $2,653,000 shall be for activities authorized under 49 U.S.C. 5314 and $500,000 shall be for activities authorized under 49 U.S.C. 5322(a), (b) and (e). Capital investment grants For necessary expenses to carry out 49 U.S.C. 5309, $1,585,000,000, to remain available until expended: Provided, That when distributing funds among Recommended New Starts Projects, the Administrator shall first fully fund those projects covered by a full funding grant agreement, then fully fund those projects whose section 5309 share is less than 40 percent, and then distribute the remaining funds so as to protect as much as possible the projects’ budgets and schedules. Grants to the washington metropolitan area transit authorityFor grants to the Washington Metropolitan Area Transit Authority as authorized under section 601 of division B of Public Law 110–432, $150,000,000, to remain available until expended: Provided, That the Secretary of Transportation shall approve grants for capital and preventive maintenance expenditures for the Washington Metropolitan Area Transit Authority only after receiving and reviewing a request for each specific project: Provided further, That prior to approving such grants, the Secretary shall certify that the Washington Metropolitan Area Transit Authority is making progress to improve its safety management system in response to the Federal Transit Administration’s 2015 safety management inspection: Provided further, That prior to approving such grants, the Secretary shall certify that the Washington Metropolitan Area Transit Authority is making progress toward full implementation of the corrective actions identified in the 2014 Financial Management Oversight Review Report: Provided further, That the Secretary shall determine that the Washington Metropolitan Area Transit Authority has placed the highest priority on those investments that will improve the safety of the system before approving such grants:  Provided further, That the Secretary, in order to ensure safety throughout the rail system, may waive the requirements of section 601(e)(1) of title VI of Public Law 110–432 (112 Stat. 4968). Administrative provisions—federal transit administration (including rescission) 
160.The limitations on obligations for the programs of the Federal Transit Administration shall not apply to any authority under 49 U.S.C. 5338, previously made available for obligation, or to any other authority previously made available for obligation.  161.Notwithstanding any other provision of law, funds appropriated or limited by this Act under the heading Fixed Guideway Capital Investment of the Federal Transit Administration for projects specified in this Act or identified in reports accompanying this Act not obligated by September 30, 2020, and other recoveries, shall be directed to projects eligible to use the funds for the purposes for which they were originally provided. 
162.Notwithstanding any other provision of law, any funds appropriated before October 1, 2015, under any section of chapter 53 of title 49, United States Code, that remain available for expenditure, may be transferred to and administered under the most recent appropriation heading for any such section.  163.The Secretary may not enforce regulations related to charter bus service under part 604 of title 49, Code of Federal Regulations, for any transit agency that during fiscal year 2008 was both initially granted a 60-day period to come into compliance with part 604, and then was subsequently granted an exception from said part. 
164.Notwithstanding the requirements of 49 U.S.C. 5334 and 2 CFR 200.313, conditions imposed as a result of any and all Federal public transportation assistance related to and for the use, encumbrance, transfer or disposition of property originally built as a prototype having icebreaking capabilities will be fully and completely satisfied by the property’s use— (1)in the areas of Arctic research; 
(2)to map the Arctic;  (3)to collect and analyze data in the Arctic; 
(4)to support activities that further Arctic exploration, research, or development; or  (5)for educational purposes or humanitarian relief efforts. 
165.Projects selected for the pilot program for expedited project delivery under section 20008(b) of MAP–21 shall be exempt from the requirements of 49 U.S.C. 5309(d), (e), (g), and (h). Notwithstanding this exemption, in determining whether a recipient has the financial capacity to carry out the eligible project, the Secretary of Transportation shall apply the requirements and considerations of 49 U.S.C. 5309(f).  166.Of the unobligated amounts made available for fiscal year 2011 or prior fiscal years to carry out the discretionary bus and bus facilities program under 49 U.S.C. 5309, $10,000,000 is hereby rescinded. 
Saint lawrence seaway development corporationThe Saint Lawrence Seaway Development Corporation is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to the Corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act, as amended, as may be necessary in carrying out the programs set forth in the Corporation's budget for fiscal year 2016. Operations and maintenance (harbor maintenance trust fund)For necessary expenses to conduct the operations, maintenance, and capital asset renewal activities of those portions of the St. Lawrence Seaway owned, operated, and maintained by the Saint Lawrence Seaway Development Corporation, $28,400,000, to be derived from the Harbor Maintenance Trust Fund, pursuant to Public Law 99–662. Maritime administration Maritime security programFor necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $186,000,000, to remain available until expended. Operations and training For necessary expenses of operations and training activities authorized by law, $170,000,000, of which $22,000,000 shall remain available until expended for maintenance and repair of training ships at State Maritime Academies, and of which $5,000,000 shall remain available until expended for National Security Multi-Mission Vessel design for State Maritime Academies and National Security, and of which $2,400,000 shall remain available through September 30, 2017, for the Student Incentive Program at State Maritime Academies, and of which $1,000,000 shall remain available until expended for training ship fuel assistance payments, and of which $18,000,000 shall remain available until expended for facilities maintenance and repair, equipment, and capital improvements at the United States Merchant Marine Academy, and of which $2,000,000 shall remain available through September 30, 2017, for Maritime Environment and Technology Assistance grants, contracts, and cooperative agreements, and of which $5,000,000 shall remain available until expended for the Short Sea Transportation Program (America’s Marine Highways) to make grants for the purposes provided in title 46 section 55601(b)(1) and 55601(b)(3): Provided, That 50 percent of the funding made available for the United States Merchant Marine Academy under this heading shall be available only after the Secretary of Transportation, in consultation with the Superintendent and the Maritime Administrator, completes a plan detailing by program or activity how such funding will be expended at the Academy, and this plan is submitted to the House and Senate Committees on Appropriations: Provided further, That not later than January 12, 2016, the Administrator of the Maritime Administration shall transmit to the House and Senate Committees on Appropriations the annual report on sexual assault and sexual harassment at the United States Merchant Marine Academy as required pursuant to section 3507 of Public Law 110–417. Assistance to small shipyardsTo make grants to qualified shipyards as authorized under section 54101 of title 46, United States Code, as amended by Public Law 113–281, $5,000,000 to remain available until expended: Provided, That the Secretary shall issue the Notice of Funding Availability no later than 15 days after enactment of this Act: Provided further, That from applications submitted under the previous proviso, the Secretary of Transportation shall make grants no later than 120 days after enactment of this Act in such amounts as the Secretary determines: Provided further, That not to exceed 2 percent of the funds appropriated under this heading shall be available for necessary costs of grant administration. Ship disposalFor necessary expenses related to the disposal of obsolete vessels in the National Defense Reserve Fleet of the Maritime Administration, $4,000,000, to remain available until expended. Maritime guaranteed loan (title xi) program account (including transfer of funds)For the cost of guaranteed loans, as authorized, $8,135,000, of which $5,000,000 shall remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That not to exceed $3,135,000 shall be available for administrative expenses to carry out the guaranteed loan program, which shall be transferred to and merged with the appropriations for Operations and Training, Maritime Administration. Administrative provisions—maritime administration 
170.Notwithstanding any other provision of this Act, the Maritime Administration is authorized to furnish utilities and services and make necessary repairs in connection with any lease, contract, or occupancy involving Government property under control of the Maritime Administration: Provided, That payments received therefor shall be credited to the appropriation charged with the cost thereof and shall remain available until expended: Provided further, That rental payments under any such lease, contract, or occupancy for items other than such utilities, services, or repairs shall be covered into the Treasury as miscellaneous receipts. 
Pipeline and hazardous materials safety administration  Operational expenses (including transfer of funds)For necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration, $22,500,000: Provided, That $1,500,000 shall be transferred to Pipeline Safety in order to fund Pipeline Safety Information Grants to Communities as authorized under section 60130 of title 49, United States Code: Provided further, That no later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall initiate a rulemaking to expand the applicability of comprehensive oil spill response plans, and shall issue a final rule no later than one year after the date of enactment of this Act. Hazardous materials safetyFor expenses necessary to discharge the hazardous materials safety functions of the Pipeline and Hazardous Materials Safety Administration, $49,000,000, of which $2,300,000 shall remain available until September 30, 2018: Provided, That up to $800,000 in fees collected under 49 U.S.C. 5108(g) shall be deposited in the general fund of the Treasury as offsetting receipts: Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training, for reports publication and dissemination, and for travel expenses incurred in performance of hazardous materials exemptions and approvals functions. Pipeline safety (pipeline safety fund) (oil spill liability trust fund) For expenses necessary to conduct the functions of the pipeline safety program, for grants-in-aid to carry out a pipeline safety program, as authorized by 49 U.S.C. 60107, and to discharge the pipeline program responsibilities of the Oil Pollution Act of 1990, $146,623,000, of which $19,500,000 shall be derived from the Oil Spill Liability Trust Fund and shall remain available until September 30, 2018; and of which $127,123,000 shall be derived from the Pipeline Safety Fund, of which $66,309,000 shall remain available until September 30, 2018: Provided, That not less than $1,058,000 of the funds provided under this heading shall be for the One-Call state grant program. Emergency preparedness grants (emergency preparedness fund)For necessary expenses to carryout 49 U.S.C. 5128(b), $188,000, to be derived from the Emergency Preparedness Fund, to remain available until September 30, 2017: Provided, That notwithstanding the fiscal year limitation specified in 49 U.S.C. 5116, not more than $28,318,000 shall be made available for obligation in fiscal year 2016 from amounts made available by 49 U.S.C. 5116(i), and 5128(b) and (c): Provided further, That notwithstanding 49 U.S.C. 5116(i)(4), not more than 4 percent of the amounts made available from this account shall be available to pay administrative costs: Provided further, That none of the funds made available by 49 U.S.C. 5116(i), 5128(b), or 5128(c) shall be made available for obligation by individuals other than the Secretary of Transportation, or his or her designee: Provided further, That notwithstanding 49 U.S.C. 5128(b) and (c) and the current year obligation limitation, prior year recoveries recognized in the current year shall be available to develop a hazardous materials response training curriculum for emergency responders, including response activities for the transportation of crude oil, ethanol and other flammable liquids by rail, consistent with National Fire Protection Association standards, and to make such training available through an electronic format: Provided further, That the prior year recoveries made available under this heading shall also be available to carry out 49 U.S.C. 5116(b) and (j). administrative provisions—pipeline and hazardous materials safety administration 
180.The Secretary of Transportation is directed to evaluate and report to the House and Senate Committees on Appropriations within 60 days of enactment of this Act an alternative risk-based compliance regime for the siting of small-scale liquefaction facilities that generate and package liquefied natural gas for use as a fuel or delivery to consumers by non-pipeline modes of transportation. In evaluating such alternative risk-based compliance regime, the Secretary should consider the value of adopting quantitative risk assessment methods, the benefit of incorporating modern industry standards and best practices, including the provisions in the 2013 edition of the National Fire Protection Association Standard 59A, and the need to encourage the use of the best available technology. Office of inspector general Salaries and expensesFor necessary expenses of the Office of the Inspector General to carry out the provisions of the Inspector General Act of 1978, as amended, $87,472,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the Department of Transportation: Provided further, That the funds made available under this heading may be used to investigate, pursuant to section 41712 of title 49, United States Code: (1) unfair or deceptive practices and unfair methods of competition by domestic and foreign air carriers and ticket agents; and (2) the compliance of domestic and foreign air carriers with respect to item (1) of this proviso. Surface transportation board Salaries and expensesFor necessary expenses of the Surface Transportation Board, including services authorized by 5 U.S.C. 3109, $32,375,000: Provided, That notwithstanding any other provision of law, not to exceed $1,250,000 from fees established by the Chairman of the Surface Transportation Board shall be credited to this appropriation as offsetting collections and used for necessary and authorized expenses under this heading: Provided further, That the sum herein appropriated from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2016, to result in a final appropriation from the general fund estimated at no more than $31,125,000. General provisions—Department of transportation 
190.During the current fiscal year, applicable appropriations to the Department of Transportation shall be available for maintenance and operation of aircraft; hire of passenger motor vehicles and aircraft; purchase of liability insurance for motor vehicles operating in foreign countries on official department business; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902).  191.Appropriations contained in this Act for the Department of Transportation shall be available for services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for an Executive Level IV. 
192.None of the funds in this Act shall be available for salaries and expenses of more than 110 political and Presidential appointees in the Department of Transportation: Provided, That none of the personnel covered by this provision may be assigned on temporary detail outside the Department of Transportation. 
193.
(a)No recipient of funds made available in this Act shall disseminate personal information (as defined in 18 U.S.C. 2725(3)) obtained by a State department of motor vehicles in connection with a motor vehicle record as defined in 18 U.S.C. 2725(1), except as provided in 18 U.S.C. 2721 for a use permitted under 18 U.S.C. 2721.  (b)Notwithstanding subsection (a), the Secretary of Transportation shall not withhold funds provided in this Act for any grantee if a State is in noncompliance with this provision. 
194.Funds received by the Federal Highway Administration, Federal Transit Administration, and Federal Railroad Administration from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training may be credited respectively to the Federal Highway Administration's Federal-Aid Highways account, the Federal Transit Administration's Technical Assistance and Training account, and to the Federal Railroad Administration's Safety and Operations account, except for State rail safety inspectors participating in training pursuant to 49 U.S.C. 20105.  195.None of the funds in this Act to the Department of Transportation may be used to make a loan, loan guarantee, line of credit, or grant unless the Secretary of Transportation notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project competitively selected to receive a discretionary grant award, any discretionary grant award, letter of intent, loan commitment, loan guarantee commitment, line of credit commitment, or full funding grant agreement is announced by the department or its modal administrations from: 
(1)any discretionary grant or federal credit program of the Federal Highway Administration including the emergency relief program;  (2)the airport improvement program of the Federal Aviation Administration; 
(3)any program of the Federal Railroad Administration;  (4)any program of the Federal Transit Administration other than the formula grants and fixed guideway modernization programs; 
(5)any program of the Maritime Administration; or  (6)any funding provided under the headings National Infrastructure Investments in this Act: 
Provided, That the Secretary of Transportation gives concurrent notification to the House and Senate Committees on Appropriations for any quick release of funds from the emergency relief program: 
Provided further, That no notification shall involve funds that are not available for obligation.
196.Rebates, refunds, incentive payments, minor fees and other funds received by the Department of Transportation from travel management centers, charge card programs, the subleasing of building space, and miscellaneous sources are to be credited to appropriations of the Department of Transportation and allocated to elements of the Department of Transportation using fair and equitable criteria and such funds shall be available until expended.  197.Amounts made available in this or any other Act that the Secretary of Transportation determines represent improper payments by the Department of Transportation to a third-party contractor under a financial assistance award, which are recovered pursuant to law, shall be available— 
(1)to reimburse the actual expenses incurred by the Department of Transportation in recovering improper payments; and  (2)to pay contractors for services provided in recovering improper payments or contractor support in the implementation of the Improper Payments Information Act of 2002: Provided, That amounts in excess of that required for paragraphs (1) and (2)— 
(A)shall be credited to and merged with the appropriation from which the improper payments were made, and shall be available for the purposes and period for which such appropriations are available: Provided further, That where specific project or accounting information associated with the improper payment or payments is not readily available, the Secretary may credit an appropriate account, which shall be available for the purposes and period associated with the account so credited; or 
(B)if no such appropriation remains available, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That prior to the transfer of any such recovery to an appropriations account, the Secretary shall notify the House and Senate Committees on Appropriations of the amount and reasons for such transfer: Provided further, That for purposes of this section, the term improper payments has the same meaning as that provided in section 2(d)(2) of Public Law 107–300. 
198.Notwithstanding any other provision of law, if any funds provided in or limited by this Act are subject to a reprogramming action that requires notice to be provided to the House and Senate Committees on Appropriations, transmission of said reprogramming notice shall be provided solely to the House and Senate Committees on Appropriations, and said reprogramming action shall be approved or denied solely by the House and Senate Committees on Appropriations: Provided, That the Secretary of Transportation may provide notice to other congressional committees of the action of the House and Senate Committees on Appropriations on such reprogramming but not sooner than 30 days following the date on which the reprogramming action has been approved or denied by the House and Senate Committees on Appropriations. 
199.None of the funds appropriated or otherwise made available under this Act may be used by the Surface Transportation Board of the Department of Transportation to charge or collect any filing fee for rate or practice complaints filed with the Board in an amount in excess of the amount authorized for district court civil suit filing fees under section 1914 of title 28, United States Code.  199A.Funds appropriated in this Act to the modal administrations may be obligated for the Office of the Secretary for the costs related to assessments or reimbursable agreements only when such amounts are for the costs of goods and services that are purchased to provide a direct benefit to the applicable modal administration or administrations. 
199B.The Secretary of Transportation is authorized to carry out a program that establishes uniform standards for developing and supporting agency transit pass and transit benefits authorized under section 7905 of title 5, United States Code, including distribution of transit benefits by various paper and electronic media.  199C.The Department of Transportation may use funds provided by this Act, or any other Act, to implement a pilot program under title 49 U.S.C. or title 23 U.S.C. for geographic, economic, or any other hiring preference not otherwise authorized by law, or to amend a rule, regulation, policy or other measure that forbids a recipient of a Federal Highway Administration or Federal Transit Administration grant from imposing such hiring preference on a construction project with which the Department of Transportation is assisting, only if the grant recipient certifies the following: 
(1)that except with respect to apprentices or trainees, a pool of readily available but unemployed individuals possessing the knowledge, skill, and ability to perform the work that the project requires resides in the jurisdiction;  (2)that the grant recipient will include appropriate provisions in its bid document ensuring that the contractor does not displace any of its existing employees in order to satisfy such hiring preference; and 
(3)that any increase in the cost of labor, training, or delays resulting from the use of such hiring preference does not delay or displace any transportation project in the applicable Statewide Transportation Improvement Program or Transportation Improvement Program. This title may be cited as the Department of Transportation Appropriations Act, 2016.  IIDepartment of housing and urban development Management and administration Executive officesFor necessary salaries and expenses for Executive Offices, which shall be comprised of the offices of the Secretary, Deputy Secretary, Adjudicatory Services, Congressional and Intergovernmental Relations, Public Affairs, Small and Disadvantaged Business Utilization, and the Center for Faith-Based and Neighborhood Partnerships, $14,500,000: Provided, That not to exceed $25,000 of the amount made available under this heading shall be available to the Secretary for official reception and representation expenses as the Secretary may determine. Administrative support officesFor necessary salaries and expenses for Administrative Support Offices, $568,244,000, of which not to exceed $44,657,000 shall be available for the Office of the Chief Financial Officer; not to exceed $96,000,000 shall be available for the Office of the General Counsel; not to exceed $208,604,000 shall be available for the Office of Administration; not to exceed $61,475,000 shall be available for the Office of the Chief Human Capital Officer; not to exceed $50,000,000 shall be available for the Office of Field Policy and Management; not to exceed $17,036,000 shall be available for the Office of the Chief Procurement Officer; not to exceed $3,270,000 shall be available for the Office of Departmental Equal Employment Opportunity; not to exceed $4,400,000 shall be available for the Office of Strategic Planning and Management; and not to exceed $82,802,000 shall be available for the Office of the Chief Information Officer: Provided, That funds provided under this heading may be used for necessary administrative and non-administrative expenses of the Department of Housing and Urban Development, not otherwise provided for, including purchase of uniforms, or allowances therefor, as authorized by 5 U.S.C. 5901–5902; hire of passenger motor vehicles; and services as authorized by 5 U.S.C. 3109: Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support the housing mission area: Provided further, That the Secretary shall provide the House and Senate Committees on Appropriations quarterly written notification regarding the status of pending congressional reports: Provided further, That the Secretary shall provide in electronic form all signed reports required by Congress. Program office salaries and expenses Public and indian housingFor necessary salaries and expenses of the Office of Public and Indian Housing, $207,000,000. Community planning and developmentFor necessary salaries and expenses of the Office of Community Planning and Development, $107,000,000. HousingFor necessary salaries and expenses of the Office of Housing, $382,000,000. Policy development and researchFor necessary salaries and expenses of the Office of Policy Development and Research, $23,100,000. Fair housing and equal opportunityFor necessary salaries and expenses of the Office of Fair Housing and Equal Opportunity, $69,500,000. Office of lead hazard control and healthy homesFor necessary salaries and expenses of the Office of Lead Hazard Control and Healthy Homes, $6,800,000. Public and indian housing Tenant-based rental assistance For activities and assistance for the provision of tenant-based rental assistance authorized under the United States Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (the Act herein), not otherwise provided for, $15,934,643,000, to remain available until expended, shall be available on October 1, 2015 (in addition to the $4,000,000,000 previously appropriated under this heading that shall be available on October 1, 2015), and $4,000,000,000, to remain available until expended, shall be available on October 1, 2016: Provided, That the amounts made available under this heading are provided as follows: 
(1)$17,982,000,000 shall be available for renewals of expiring section 8 tenant-based annual contributions contracts (including renewals of enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act) and including renewal of other special purpose incremental vouchers: Provided, That notwithstanding any other provision of law, from amounts provided under this paragraph and any carryover, the Secretary for the calendar year 2016 funding cycle shall provide renewal funding for each public housing agency based on validated voucher management system (VMS) leasing and cost data for the prior calendar year and by applying an inflation factor as established by the Secretary, by notice published in the Federal Register, and by making any necessary adjustments for the costs associated with the first-time renewal of vouchers under this paragraph including tenant protection, HOPE VI, and Choice Neighborhoods vouchers: Provided further, That in determining calendar year 2016 funding allocations under this heading for public housing agencies, including agencies participating in the Moving To Work (MTW) demonstration, the Secretary may take into account the anticipated impact of changes in targeting and utility allowances, on public housing agencies' contract renewal needs: Provided further, That none of the funds provided under this paragraph may be used to fund a total number of unit months under lease which exceeds a public housing agency's authorized level of units under contract, except for public housing agencies participating in the MTW demonstration, which are instead governed by the terms and conditions of their MTW agreements: Provided further, That the Secretary shall, to the extent necessary to stay within the amount specified under this paragraph (except as otherwise modified under this paragraph), prorate each public housing agency's allocation otherwise established pursuant to this paragraph: Provided further, That except as provided in the following provisos, the entire amount specified under this paragraph (except as otherwise modified under this paragraph) shall be obligated to the public housing agencies based on the allocation and pro rata method described above, and the Secretary shall notify public housing agencies of their annual budget by the latter of 60 days after enactment of this Act or March 1, 2016: Provided further, That the Secretary may extend the notification period with the prior written approval of the House and Senate Committees on Appropriations: Provided further, That public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements and shall be subject to the same pro rata adjustments under the previous provisos: Provided further, That the Secretary may offset public housing agencies' calendar year 2016 allocations based on the excess amounts of public housing agencies' net restricted assets accounts, including HUD held programmatic reserves (in accordance with VMS data in calendar year 2015 that is verifiable and complete), as determined by the Secretary: Provided further, That public housing agencies participating in the MTW demonstration shall also be subject to the offset, as determined by the Secretary, excluding amounts subject to the single fund budget authority provisions of their MTW agreements, from the agencies’ calendar year 2016 MTW funding allocation: Provided further, That the Secretary shall use any offset referred to in the previous two provisos throughout the calendar year to prevent the termination of rental assistance for families as the result of insufficient funding, as determined by the Secretary, and to avoid or reduce the proration of renewal funding allocations: Provided further, That up to $75,000,000 shall be available only: (1) for adjustments in the allocations for public housing agencies, after application for an adjustment by a public housing agency that experienced a significant increase, as determined by the Secretary, in renewal costs of vouchers resulting from unforeseen circumstances or from portability under section 8(r) of the Act; (2) for vouchers that were not in use during the previous 12-month period in order to be available to meet a commitment pursuant to section 8(o)(13) of the Act; (3) for adjustments for costs associated with HUD-Veterans Affairs Supportive Housing (HUD–VASH) vouchers; and (4) for public housing agencies that despite taking reasonable cost savings measures, as determined by the Secretary, would otherwise be required to terminate rental assistance for families as a result of insufficient funding: Provided further, That the Secretary shall allocate amounts under the previous proviso based on need, as determined by the Secretary; 
(2)$130,000,000 shall be for section 8 rental assistance for relocation and replacement of housing units that are demolished or disposed of pursuant to section 18 of the Act, conversion of section 23 projects to assistance under section 8, the family unification program under section 8(x) of the Act, relocation of witnesses in connection with efforts to combat crime in public and assisted housing pursuant to a request from a law enforcement or prosecution agency, enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act, HOPE VI and Choice Neighborhood Initiative vouchers, mandatory and voluntary conversions, and tenant protection assistance including replacement and relocation assistance or for project-based assistance to prevent the displacement of unassisted elderly tenants currently residing in section 202 properties financed between 1959 and 1974 that are refinanced pursuant to Public Law 106–569, as amended, or under the authority as provided under this Act: Provided, That when a public housing development is submitted for demolition or disposition under section 18 of the Act, the Secretary may provide section 8 rental assistance when the units pose an imminent health and safety risk to residents: Provided further, That the Secretary may only provide replacement vouchers for units that were occupied within the previous 24 months that cease to be available as assisted housing, subject only to the availability of funds: Provided further, That any tenant protection voucher made available from amounts under this paragraph shall not be reissued by any public housing agency, except the replacement vouchers as defined by the Secretary by notice, when the initial family that received any such voucher no longer receives such voucher, and the authority for any public housing agency to issue any such voucher shall cease to exist: Provided further, That the Secretary, for the purposes under this paragraph, may use unobligated balances, including recaptures and carryovers, remaining from amounts appropriated in prior fiscal years under this heading for voucher assistance for nonelderly disabled families and for disaster assistance made available under Public Law 110–329; 
(3)$1,620,000,000 shall be for administrative and other expenses of public housing agencies in administering the section 8 tenant-based rental assistance program, of which up to $10,000,000 shall be available to the Secretary to allocate to public housing agencies that need additional funds to administer their section 8 programs, including fees associated with section 8 tenant protection rental assistance, the administration of disaster related vouchers, Veterans Affairs Supportive Housing vouchers, and other special purpose incremental vouchers: Provided, That no less than $1,610,000,000 of the amount provided in this paragraph shall be allocated to public housing agencies for the calendar year 2016 funding cycle based on section 8(q) of the Act (and related Appropriation Act provisions) as in effect immediately before the enactment of the Quality Housing and Work Responsibility Act of 1998 (Public Law 105–276): Provided further, That if the amounts made available under this paragraph are insufficient to pay the amounts determined under the previous proviso, the Secretary may decrease the amounts allocated to agencies by a uniform percentage applicable to all agencies receiving funding under this paragraph or may, to the extent necessary to provide full payment of amounts determined under the previous proviso, utilize unobligated balances, including recaptures and carryovers, remaining from funds appropriated to the Department of Housing and Urban Development under this heading from prior fiscal years, excluding special purpose vouchers, notwithstanding the purposes for which such amounts were appropriated: Provided further, That all public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements, and shall be subject to the same uniform percentage decrease as under the previous proviso: Provided further, That amounts provided under this paragraph shall be only for activities related to the provision of tenant-based rental assistance authorized under section 8, including related development activities; 
(4)$107,643,000 for the renewal of tenant-based assistance contracts under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), including necessary administrative expenses: Provided, That administrative and other expenses of public housing agencies in administering the special purpose vouchers in this paragraph shall be funded under the same terms and be subject to the same pro rata reduction as the percent decrease for administrative and other expenses to public housing agencies under paragraph (3) of this heading; 
(5)$75,000,000 for incremental rental voucher assistance for use through a supported housing program administered in conjunction with the Department of Veterans Affairs as authorized under section 8(o)(19) of the United States Housing Act of 1937: Provided, That the Secretary of Housing and Urban Development shall make such funding available, notwithstanding section 204 (competition provision) of this title, to public housing agencies that partner with eligible VA Medical Centers or other entities as designated by the Secretary of the Department of Veterans Affairs, based on geographical need for such assistance as identified by the Secretary of the Department of Veterans Affairs, public housing agency administrative performance, and other factors as specified by the Secretary of Housing and Urban Development in consultation with the Secretary of the Department of Veterans Affairs: Provided further, That the Secretary of Housing and Urban Development may waive, or specify alternative requirements for (in consultation with the Secretary of the Department of Veterans Affairs), any provision of any statute or regulation that the Secretary of Housing and Urban Development administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such voucher assistance: Provided further, That assistance made available under this paragraph shall continue to remain available for homeless veterans upon turn-over; 
(6)$20,000,000 shall be made available for new incremental voucher assistance through the Family Unification Program as authorized by section 8(x) of the Act: Provided, That the assistance made available under this paragraph shall continue to remain available for family unification upon turnover; and 
(7)The Secretary shall separately track all special purpose vouchers funded under this heading. Housing certificate fund (including rescissions)Unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under this heading, the heading Annual Contributions for Assisted Housing and the heading Project-Based Rental Assistance, for fiscal year 2016 and prior years may be used for renewal of or amendments to section 8 project-based contracts and for performance-based contract administrators, notwithstanding the purposes for which such funds were appropriated: Provided, That any obligated balances of contract authority from fiscal year 1974 and prior that have been terminated shall be rescinded: Provided further, That amounts heretofore recaptured, or recaptured during the current fiscal year, from section 8 project-based contracts from source years fiscal year 1975 through fiscal year 1987 are hereby rescinded, and an amount of additional new budget authority, equivalent to the amount rescinded is hereby appropriated, to remain available until expended, for the purposes set forth under this heading, in addition to amounts otherwise available. Public housing capital fund For the Public Housing Capital Fund Program to carry out capital and management activities for public housing agencies, as authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) (the Act) $1,742,870,000, to remain available until September 30, 2019: Provided, That notwithstanding any other provision of law or regulation, during fiscal year 2016, the Secretary of Housing and Urban Development may not delegate to any Department official other than the Deputy Secretary and the Assistant Secretary for Public and Indian Housing any authority under paragraph (2) of section 9(j) regarding the extension of the time periods under such section: Provided further, That for purposes of such section 9(j), the term obligate means, with respect to amounts, that the amounts are subject to a binding agreement that will result in outlays, immediately or in the future: Provided further, That up to $3,000,000 shall be to support ongoing Public Housing Financial and Physical Assessment activities: Provided further, That up to $1,000,000 shall be to support the costs of administrative and judicial receiverships: Provided further, That of the total amount provided under this heading, not to exceed $23,000,000 shall be available for the Secretary to make grants, notwithstanding section 204 of this Act, to public housing agencies for emergency capital needs including safety and security measures necessary to address crime and drug-related activity as well as needs resulting from unforeseen or unpreventable emergencies and natural disasters excluding Presidentially declared emergencies and natural disasters under the Robert T. Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring in fiscal year 2016: Provided further, That of the amount made available under the previous proviso, not less than $6,000,000 shall be for safety and security measures: Provided further, That of the total amount provided under this heading $35,000,000 shall be for supportive services, service coordinator and congregate services as authorized by section 34 of the Act (42 U.S.C. 1437z–6) and the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.): Provided further, That of the total amount made available under this heading, $15,000,000 shall be for a Jobs-Plus initiative modeled after the Jobs-Plus demonstration: Provided further, That the funding provided under the previous proviso shall provide competitive grants to partnerships between public housing authorities, local workforce investment boards established under section 117 of the Workforce Investment Act of 1998, and other agencies and organizations that provide support to help public housing residents obtain employment and increase earnings: Provided further, That applicants must demonstrate the ability to provide services to residents, partner with workforce investment boards, and leverage service dollars: Provided further, That the Secretary may allow public housing agencies to request exemptions from rent and income limitation requirements under sections 3 and 6 of the United States Housing Act of 1937 as necessary to implement the Jobs-Plus program, on such terms and conditions as the Secretary may approve upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective implementation of the Jobs-Plus initiative as a voluntary program for residents: Provided further, That the Secretary shall publish by notice in the Federal Register any waivers or alternative requirements pursuant to the preceding proviso no later than 10 days before the effective date of such notice: Provided further, That for funds provided under this heading, the limitation in section 9(g)(1)(A) of the Act shall be 25 percent: Provided further, That the Secretary may waive the limitation in the previous proviso to allow public housing agencies to fund activities authorized under section 9(e)(1)(C) of the Act: Provided further, That the Secretary shall notify public housing agencies requesting waivers under the previous proviso if the request is approved or denied within 14 days of submitting the request: Provided further, That from the funds made available under this heading, the Secretary shall provide bonus awards in fiscal year 2016 to public housing agencies that are designated high performers: Provided further, That the Department shall notify public housing agencies of their formula allocation within 60 days of enactment of this Act. Public housing operating fund For 2016 payments to public housing agencies for the operation and management of public housing, as authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $4,500,000,000, to remain available until September 30, 2017. Choice neighborhoods initiativeFor competitive grants under the Choice Neighborhoods Initiative (subject to section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v), unless otherwise specified under this heading), for transformation, rehabilitation, and replacement housing needs of both public and HUD-assisted housing and to transform neighborhoods of poverty into functioning, sustainable mixed income neighborhoods with appropriate services, schools, public assets, transportation and access to jobs, $65,000,000, to remain available until September 30, 2018: Provided, That grant funds may be used for resident and community services, community development, and affordable housing needs in the community, and for conversion of vacant or foreclosed properties to affordable housing:  Provided further, That the use of funds made available under this heading shall not be deemed to be public housing notwithstanding section 3(b)(1) of such Act:  Provided further, That grantees shall commit to an additional period of affordability determined by the Secretary of not fewer than 20 years: Provided further, That grantees shall undertake comprehensive local planning with input from residents and the community, and that grantees shall provide a match in State, local, other Federal or private funds: Provided further, That grantees may include local governments, tribal entities, public housing authorities, and nonprofits: Provided further, That for-profit developers may apply jointly with a public entity: Provided further, That for purposes of environmental review, a grantee shall be treated as a public housing agency under section 26 of the United States Housing Act of 1937 (42 U.S.C. 1437x), and grants under this heading shall be subject to the regulations issued by the Secretary to implement such section: Provided further, That of the amount provided, not less than $40,000,000 shall be awarded to public housing agencies: Provided further, That such grantees shall create partnerships with other local organizations including assisted housing owners, service agencies, and resident organizations: Provided further, That the Secretary shall consult with the Secretaries of Education, Labor, Transportation, Health and Human Services, Agriculture, and Commerce, the Attorney General, and the Administrator of the Environmental Protection Agency to coordinate and leverage other appropriate Federal resources: Provided further, That no more than $5,000,000 of funds made available under this heading may be provided to assist communities in developing comprehensive strategies for implementing this program or implementing other revitalization efforts in conjunction with community notice and input: Provided further, That the Secretary shall develop and publish guidelines for the use of such competitive funds, including but not limited to eligible activities, program requirements, and performance metrics. Family self-sufficiencyFor the Family Self-Sufficiency program to support family self-sufficiency coordinators under section 23 of the United States Housing Act of 1937, to promote the development of local strategies to coordinate the use of assistance under sections 8(o) and 9 of such Act with public and private resources, and enable eligible families to achieve economic independence and self-sufficiency, $75,000,000, to remain available until September 30, 2017: Provided, That the Secretary may, by Federal Register notice, waive or specify alternative requirements under sections b(3), b(4), b(5), or c(1) of section 23 of such Act in order to facilitate the operation of a unified self-sufficiency program for individuals receiving assistance under different provisions of the Act, as determined by the Secretary: Provided further, That owners of a privately owned multifamily property with a section 8 contract may voluntarily make a Family Self-Sufficiency program available to the assisted tenants of such property in accordance with procedures established by the Secretary: Provided further, That such procedures established pursuant to the previous proviso shall permit participating tenants to accrue escrow funds in accordance with section 23(d)(2) and shall allow owners to use funding from residual receipt accounts to hire coordinators for their own Family Self-Sufficiency program. Indian block grantsFor the Indian Housing Block Grants program, as authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.), $650,000,000, to remain available until September 30, 2020: Provided, That, notwithstanding the Native American Housing Assistance and Self-Determination Act of 1996, to determine the amount of the allocation under title I of such Act for each Indian tribe, the Secretary shall apply the formula under section 302 of such Act with the need component based on single-race census data and with the need component based on multi-race census data, and the amount of the allocation for each Indian tribe shall be the greater of the two resulting allocation amounts: Provided further, That notwithstanding the previous proviso, no Indian tribe shall receive an allocation amount greater than 10 percent: Provided further, That of the amount provided under this heading, $2,000,000 shall be made available for the cost of guaranteed notes and other obligations, as authorized by title VI of NAHASDA: Provided further, That such costs, including the costs of modifying such notes and other obligations, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That these funds are available to subsidize the total principal amount of any notes and other obligations, any part of which is to be guaranteed, not to exceed $17,452,007: Provided further, That the Department will notify grantees of their formula allocation within 60 days of the date of enactment of this Act.In addition to amounts made available under the first paragraph under this heading, $60,000,000, to remain available until September 30, 2018, shall be for grants to Indian tribes for carrying out the Community Development Block Grant program under title I of the Housing and Community Development Act of 1974 notwithstanding section 106(a)(1) of such Act, of which, up to $4,000,000 may be used for emergencies that constitute imminent threats to health and safety notwithstanding any other provision of law (including section 204 of this title): Provided, That not to exceed 20 percent of any grant made with funds appropriated under this paragraph shall be expended for planning and management development and administration. Indian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a), $7,000,000, to remain available until expended: Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, up to $1,111,111,000, to remain available until expended: Provided further, That up to $750,000 of this amount may be for administrative contract expenses including management processes and systems to carry out the loan guarantee program. Community planning and development Housing opportunities for persons with AIDSFor carrying out the Housing Opportunities for Persons with AIDS program, as authorized by the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.), $330,000,000, to remain available until September 30, 2017, except that amounts allocated pursuant to section 854(c)(3) of such Act shall remain available until September 30, 2018: Provided, That the Secretary shall renew all expiring contracts for permanent supportive housing that initially were funded under section 854(c)(3) of such Act from funds made available under this heading in fiscal year 2010 and prior fiscal years that meet all program requirements before awarding funds for new contracts under such section: Provided further, That notwithstanding 42 U.S.C. 12903, the Secretary shall allocate 90 percent of the funds by formula, of which 75 percent shall be among cities that are the most populous unit of general local government in a metropolitan statistical area with a population greater than 500,000 and have more than 2,000 persons living with the human immunodeficiency virus (HIV), and States with more than 2,000 persons living with HIV outside of metropolitan statistical areas, as reported to and confirmed by the Director of the Centers for Disease Control and Prevention (CDC) as of December 31 of the most recent calendar year for which such data is available, and of which 25 percent shall be among States and metropolitan statistical areas based on fair market rents and area poverty indexes, as determined by the Secretary: Provided further, That a grantee’s share shall not reflect a loss greater than 10 percent or a gain greater than 20 percent of the share of total available formula funds that the grantee received in the preceding fiscal year: Provided further, That any grantee that received a formula allocation in fiscal year 2015 shall continue to be eligible for formula allocation in this fiscal year: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act. Community development fund For carrying out the Community Development Block Grant program under title I of the Housing and Community Development Act of 1974, as amended (the Act herein) (42 U.S.C. 5301 et seq.), $2,900,000,000, to remain available until September 30, 2018: Provided, That unless explicitly provided for under this heading, not to exceed 20 percent of any grant made with funds appropriated under this heading shall be expended for planning and management development and administration: Provided further, That a metropolitan city, urban county, unit of general local government, or insular area that directly or indirectly receives funds under this heading may not sell, trade, or otherwise transfer all or any portion of such funds to another such entity in exchange for any other funds, credits or non-Federal considerations, but must use such funds for activities eligible under title I of the Act: Provided further, That notwithstanding section 105(e)(1) of the Act, no funds provided under this heading may be provided to a for-profit entity for an economic development project under section 105(a)(17) unless such project has been evaluated and selected in accordance with guidelines required under subparagraph (e)(2): Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act. Community development loan guarantees program account Subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2016, commitments to guarantee loans under section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308), any part of which is guaranteed, shall not exceed a total principal amount of $300,000,000, notwithstanding any aggregate limitation on outstanding obligations guaranteed in subsection (k) of such section 108: Provided, That the Secretary shall collect fees from borrowers, notwithstanding section 108(m), to result in a credit subsidy cost of zero for guaranteeing such loans, and any such fees shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974. Home investment partnerships program For the HOME Investment Partnerships program, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act, as amended, $66,000,000, to remain available until September 30, 2019: Provided, That notwithstanding the amount made available under this heading, the threshold reduction requirements in sections 216(10) and 217(b)(4) of such Act shall not apply to allocations of such amount: Provided further, That the requirements under provisos 2 through 6 under this heading for fiscal year 2012 and such requirements applicable pursuant to the Full-Year Continuing Appropriations Act, 2013, shall not apply to any project to which funds were committed on or after August 23, 2013, but such projects shall instead be governed by the Final Rule titled Home Investment Partnerships Program; Improving Performance and Accountability; Updating Property Standards which became effective on such date: Provided further, That with respect to funds made available under this heading pursuant to such Act and funds provided in prior and subsequent appropriations acts that were or are used by community land trusts for the development of affordable homeownership housing pursuant to section 215(b) of such Act, such community land trusts, notwithstanding section 215(b)(3)(A) of such Act, may hold and exercise purchase options, rights of first refusal or other preemptive rights to purchase the housing to preserve affordability, including but not limited to the right to purchase the housing in lieu of foreclosure: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act. Self-help and assisted homeownership opportunity programFor the Self-Help and Assisted Homeownership Opportunity Program, as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended, $50,000,000, to remain available until September 30, 2018: Provided, That of the total amount provided under this heading, $10,000,000 shall be made available to the Self-Help and Assisted Homeownership Opportunity Program as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended: Provided further, That $35,000,000 shall be made available for the second, third, and fourth capacity building activities authorized under section 4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not less than $5,000,000 shall be made available for rural capacity building activities: Provided further, That $5,000,000 shall be made available for capacity building by national rural housing organizations with experience assessing national rural conditions and providing financing, training, technical assistance, information, and research to local nonprofits, local governments and Indian Tribes serving high need rural communities: Provided further, That an additional $5,700,000, to remain available until expended, shall be for a program to rehabilitate and modify homes of disabled and low-income veterans as authorized under section 1079 of Public Law 113–291. Homeless assistance grants For the Emergency Solutions Grants program as authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act, as amended; the continuum of care program as authorized under subtitle C of title IV of such Act; and the Rural Housing Stability Assistance program as authorized under subtitle D of title IV of such Act, $2,235,000,000, to remain available until September 30, 2018: Provided, That any rental assistance amounts that are recaptured under such Continuum of Care program shall remain available until expended:  Provided further, That not less than $250,000,000 of the funds appropriated under this heading shall be available for such Emergency Solutions Grants program: Provided further, That not less than $1,918,000,000 of the funds appropriated under this heading shall be available for such Continuum of Care and Rural Housing Stability Assistance programs: Provided further, That up to $7,000,000 of the funds appropriated under this heading shall be available for the national homeless data analysis project: Provided further, That up to $2,000,000 of the funds appropriated under this heading shall be available to the Secretary, in coordination with the Secretary of Health and Human Services, for a national study on the prevalence, needs, and characteristics of homelessness among youth as authorized under section 345 of the Runaway Homeless Youth Act (42 U.S.C. 5714–25), notwithstanding section 204 of this title: Provided further, That up to $33,000,000 of the funds appropriated under this heading shall be to implement projects to demonstrate how a comprehensive approach to serving homeless youth, age 24 and under, in up to 10 communities, including at least four rural communities, can dramatically reduce youth homelessness: Provided further, That such projects shall be eligible for renewal under the Continuum of Care program subject to the same terms and conditions as other renewal applicants: Provided further, That up to $5,000,000 of the funds appropriated under this heading shall be available to provide technical assistance on youth homelessness, and collection, analysis, and reporting of data and performance measures under the comprehensive approaches to serve homeless youth, in addition to and in coordination with other technical assistance funds provided under this title: Provided further, That all funds awarded for supportive services under the Continuum of Care program and the Rural Housing Stability Assistance program shall be matched by not less than 25 percent in cash or in kind by each grantee: Provided further, That for all match requirements applicable to funds made available under this heading for this fiscal year and prior years, a grantee may use (or could have used) as a source of match funds other funds administered by the Secretary and other Federal agencies unless a specific statutory prohibition on any such use of any such funds exists: Provided further, That the Secretary may renew on an annual basis expiring contracts or amendments to contracts funded under the Continuum of Care program if the program is determined to be needed under the applicable Continuum of Care and meets appropriate program requirements, performance measures, and financial standards, as determined by the Secretary: Provided further, That all awards of assistance under this heading shall be required to coordinate and integrate homeless programs with other mainstream health, social services, and employment programs for which homeless populations may be eligible: Provided further, That with respect to funds provided under this heading for the Continuum of Care program for fiscal years 2016 and 2017, permanent housing rental assistance may be administered by private nonprofit organizations: Provided further, That youth aged 24 and under seeking assistance under this heading shall not be required to provide third party documentation to establish their eligibility under 42 U.S.C. 11302(a) or (b) to receive services: Provided further, That unaccompanied youth aged 24 and under or families headed by youth aged 24 and under who are living in unsafe situations may be served by youth-serving providers funded under this heading: Provided further, That in awarding grants with funds appropriated under this heading, the Secretary shall ensure that incentives created through the application process fairly balance priorities for different populations, including youth, families, veterans, and people experiencing chronic homelessness: Provided further, That any unobligated amounts remaining from funds appropriated under this heading in fiscal year 2012 and prior years for project-based rental assistance for rehabilitation projects with 10-year grant terms may be used for purposes under this heading, notwithstanding the purposes for which such funds were appropriated: Provided further, That all balances for Shelter Plus Care renewals previously funded from the Shelter Plus Care Renewal account and transferred to this account shall be available, if recaptured, for Continuum of Care renewals in fiscal year 2016: Provided further, That the Department shall notify grantees of their formula allocation from amounts allocated (which may represent initial or final amounts allocated) for the Emergency Solutions Grant program within 60 days of enactment of this Act. Housing programs Project-based rental assistance For activities and assistance for the provision of project-based subsidy contracts under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) (the Act), not otherwise provided for, $10,426,000,000, to remain available until expended, shall be available on October 1, 2015 (in addition to the $400,000,000 previously appropriated under this heading that became available October 1, 2015), and $400,000,000, to remain available until expended, shall be available on October 1, 2016: Provided, That the amounts made available under this heading shall be available for expiring or terminating section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for amendments to section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for contracts entered into pursuant to section 441 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11401), for renewal of section 8 contracts for units in projects that are subject to approved plans of action under the Emergency Low Income Housing Preservation Act of 1987 or the Low-Income Housing Preservation and Resident Homeownership Act of 1990, and for administrative and other expenses associated with project-based activities and assistance funded under this paragraph: Provided further, That of the total amounts provided under this heading, not to exceed $215,000,000 shall be available for performance-based contract administrators for section 8 project-based assistance, for carrying out 42 U.S.C. 1437(f): Provided further, That the Secretary of Housing and Urban Development may also use such amounts in the previous proviso for performance-based contract administrators for the administration of: interest reduction payments pursuant to section 236(a) of the National Housing Act (12 U.S.C. 1715z–1(a)); rent supplement payments pursuant to section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); section 236(f)(2) rental assistance payments (12 U.S.C. 1715z–1(f)(2)); project rental assistance contracts for the elderly under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q); project rental assistance contracts for supportive housing for persons with disabilities under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)); project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667); and loans under section 202 of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667): Provided further, That amounts recaptured under this heading, the heading Annual Contributions for Assisted Housing, or the heading Housing Certificate Fund, may be used for renewals of or amendments to section 8 project-based contracts or for performance-based contract administrators, notwithstanding the purposes for which such amounts were appropriated: Provided further, That, notwithstanding any other provision of law, upon the request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 8 project-based Housing Assistance Payments contract that authorizes HUD or a Housing Finance Agency to require that surplus project funds be deposited in an interest-bearing residual receipts account and that are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to be available until expended: Provided further, That amounts deposited pursuant to the previous proviso shall be available in addition to the amount otherwise provided by this heading for uses authorized under this heading. Housing for the elderlyFor amendments to capital advance contracts for housing for the elderly, as authorized by section 202 of the Housing Act of 1959, as amended, and for project rental assistance for the elderly under section 202(c)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, and for senior preservation rental assistance contracts, including renewals, as authorized by section 811(e) of the American Housing and Economic Opportunity Act of 2000, as amended, and for supportive services associated with the housing, $420,000,000 to remain available until September 30, 2019: Provided, That of the amount provided under this heading, up to $77,000,000 shall be for service coordinators and the continuation of existing congregate service grants for residents of assisted housing projects: Provided further, That amounts under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 202 projects: Provided further, That the Secretary may waive the provisions of section 202 governing the terms and conditions of project rental assistance, except that the initial contract term for such assistance shall not exceed 5 years in duration: Provided further, That upon request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 202 project rental assistance contract, and that upon termination of such contract are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to be available until September 30, 2019: Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available, in addition to the amounts otherwise provided by this heading, for the purposes funded under this heading, and if such purposes have been fully funded, may be used by the Secretary to support demonstration programs to test housing with services models for the elderly: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading may be used for the current purposes authorized under this heading notwithstanding the purposes for which such funds originally were appropriated. Housing for persons with disabilities For amendments to capital advance contracts for supportive housing for persons with disabilities, as authorized by section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), for project rental assistance for supportive housing for persons with disabilities under section 811(d)(2) of such Act and for project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667), including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, for project rental assistance to State housing finance agencies and other appropriate entities as authorized under section 811(b)(3) of the Cranston-Gonzalez National Housing Act, and for supportive services associated with the housing for persons with disabilities as authorized by section 811(b)(1) of such Act, $137,000,000, to remain available until September 30, 2019: Provided, That amounts made available under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 811 projects: Provided further, That, in this fiscal year, upon the request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 811 project rental assistance contract and that upon termination of such contract are in excess of an amount to be determined by the Secretary shall be remitted to the Department and deposited in this account, to be available until September 30, 2019: Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available in addition to the amounts otherwise provided by this heading for the purposes authorized under this heading: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading may be used for the current purposes authorized under this heading notwithstanding the purposes for which such funds originally were appropriated. Housing counseling assistanceFor contracts, grants, and other assistance excluding loans, as authorized under section 106 of the Housing and Urban Development Act of 1968, as amended, $47,000,000, to remain available until September 30, 2017, including up to $4,500,000 for administrative contract services: Provided, That grants made available from amounts provided under this heading shall be awarded within 180 days of enactment of this Act: Provided further, That funds shall be used for providing counseling and advice to tenants and homeowners, both current and prospective, with respect to property maintenance, financial management/literacy, and such other matters as may be appropriate to assist them in improving their housing conditions, meeting their financial needs, and fulfilling the responsibilities of tenancy or homeownership; for program administration; and for housing counselor training: Provided further, That for purposes of providing such grants from amounts provided under this heading, the Secretary may enter into multiyear agreements as appropriate, subject to the availability of annual appropriations. Rental housing assistanceFor amendments to contracts under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s) and section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1) in State-aided, noninsured rental housing projects, $30,000,000, to remain available until expended: Provided, That such amount, together with unobligated balances from recaptured amounts appropriated prior to fiscal year 2006 from terminated contracts under such sections of law, and any unobligated balances, including recaptures and carryover, remaining from funds appropriated under this heading after fiscal year 2005, shall also be available for extensions of up to one year for expiring contracts under such sections of law. Manufactured Housing Standards Program Payment to manufactured housing fees trust fundFor necessary expenses as authorized by the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to $10,000,000, to remain available until expended, of which $10,000,000 is to be derived from the Manufactured Housing Fees Trust Fund: Provided, That not to exceed the total amount appropriated under this heading shall be available from the general fund of the Treasury to the extent necessary to incur obligations and make expenditures pending the receipt of collections to the Fund pursuant to section 620 of such Act: Provided further, That the amount made available under this heading from the general fund shall be reduced as such collections are received during fiscal year 2016 so as to result in a final fiscal year 2016 appropriation from the general fund estimated at zero, and fees pursuant to such section 620 shall be modified as necessary to ensure such a final fiscal year 2016 appropriation: Provided further, That for the dispute resolution and installation programs, the Secretary of Housing and Urban Development may assess and collect fees from any program participant: Provided further, That such collections shall be deposited into the Fund, and the Secretary, as provided herein, may use such collections, as well as fees collected under section 620, for necessary expenses of such Act: Provided further, That, notwithstanding the requirements of section 620 of such Act, the Secretary may carry out responsibilities of the Secretary under such Act through the use of approved service providers that are paid directly by the recipients of their services. Federal housing administration Mutual mortgage insurance program accountNew commitments to guarantee single family loans insured under the Mutual Mortgage Insurance Fund shall not exceed $400,000,000,000, to remain available until September 30, 2017: Provided, That during fiscal year 2016, obligations to make direct loans to carry out the purposes of section 204(g) of the National Housing Act, as amended, shall not exceed $5,000,000: Provided further, That the foregoing amount in the previous proviso shall be for loans to nonprofit and governmental entities in connection with sales of single family real properties owned by the Secretary and formerly insured under the Mutual Mortgage Insurance Fund: Provided further, That for administrative contract expenses of the Federal Housing Administration, $130,000,000, to remain available until September 30, 2017: Provided further, That to the extent guaranteed loan commitments exceed $200,000,000,000 on or before April 1, 2016, an additional $1,400 for administrative contract expenses shall be available for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $30,000,000. General and special risk program accountNew commitments to guarantee loans insured under the General and Special Risk Insurance Funds, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall not exceed $30,000,000,000 in total loan principal, any part of which is to be guaranteed, to remain available until September 30, 2017: Provided, That during fiscal year 2016, gross obligations for the principal amount of direct loans, as authorized by sections 204(g), 207(l), 238, and 519(a) of the National Housing Act, shall not exceed $5,000,000, which shall be for loans to nonprofit and governmental entities in connection with the sale of single family real properties owned by the Secretary and formerly insured under such Act. Government national mortgage association Guarantees of mortgage-backed securities loan guarantee program accountNew commitments to issue guarantees to carry out the purposes of section 306 of the National Housing Act, as amended (12 U.S.C. 1721(g)), shall not exceed $500,000,000,000, to remain available until September 30, 2017: Provided, That $23,000,000 shall be available for necessary salaries and expenses of the Office of Government National Mortgage Association: Provided further, That to the extent that guaranteed loan commitments exceed $155,000,000,000 on or before April 1, 2016, an additional $100 for necessary salaries and expenses shall be available until expended for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $3,000,000: Provided further, That receipts from Commitment and Multiclass fees collected pursuant to title III of the National Housing Act, as amended, shall be credited as offsetting collections to this account. Policy development and research Research and technology (including transfer of funds)For contracts, grants, and necessary expenses of programs of research and studies relating to housing and urban problems, not otherwise provided for, as authorized by title V of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et seq.), including carrying out the functions of the Secretary of Housing and Urban Development under section 1(a)(1)(i) of Reorganization Plan No. 2 of 1968, $50,000,000, to remain available until September 30, 2017.Of the amounts made available in this title under each of the headings specified in the report accompanying this Act, the Secretary may transfer to this account up to 0.1 percent from each such account, and such transferred amounts shall be available until September 30, 2017, for (1) technical assistance and capacity building; and (2) research, evaluation, and program metrics: Provided, That the Secretary may not transfer more than $40,000,000 to this account.With respect to amounts made available under this heading, notwithstanding section 204 of this title, the Secretary may enter into cooperative agreements funded with philanthropic entities, other Federal agencies, or State or local governments and their agencies for research projects: Provided, That any such partners to any such cooperative agreements must contribute at least 50 percent of the cost of the project: Provided further, That for any such cooperative agreements, the Secretary of Housing and Urban Development shall comply with section 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282, 31 U.S.C. note) in lieu of compliance with section 102(a)(4)(C) with respect to documentation of award decisions. Fair housing and equal opportunity Fair housing activitiesFor contracts, grants, and other assistance, not otherwise provided for, as authorized by title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of 1988, and section 561 of the Housing and Community Development Act of 1987, as amended, $65,300,000, to remain available until September 30, 2017, of which $38,600,000 shall be to carry out activities pursuant to such section 561: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary may assess and collect fees to cover the costs of the Fair Housing Training Academy, and may use such funds to provide such training: Provided further, That no funds made available under this heading shall be used to lobby the executive or legislative branches of the Federal Government in connection with a specific contract, grant, or loan: Provided further, That of the funds made available under this heading, $300,000 shall be available to the Secretary of Housing and Urban Development for the creation and promotion of translated materials and other programs that support the assistance of persons with limited English proficiency in utilizing the services provided by the Department of Housing and Urban Development. Office of lead hazard control and healthy homes Lead hazard reductionFor the Lead Hazard Reduction Program, as authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992, $110,000,000, to remain available until September 30, 2017, of which $25,000,000 shall be for the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970 that shall include research, studies, testing, and demonstration efforts, including education and outreach concerning lead-based paint poisoning and other housing-related diseases and hazards: Provided, That for purposes of environmental review, pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of the law that further the purposes of such Act, a grant under the Healthy Homes Initiative, or the Lead Technical Studies program under this heading or under prior appropriations Acts for such purposes under this heading, shall be considered to be funds for a special project for purposes of section 305(c) of the Multifamily Housing Property Disposition Reform Act of 1994: Provided further, That of the total amount made available under this heading, $45,000,000 shall be made available on a competitive basis for areas with the highest lead paint abatement needs: Provided further, That each recipient of funds provided under the previous proviso shall contribute an amount not less than 25 percent of the total: Provided further, That each applicant shall certify adequate capacity that is acceptable to the Secretary to carry out the proposed use of funds pursuant to a notice of funding availability: Provided further, That amounts made available under this heading in this or prior appropriations Acts, and that still remain available, may be used for any purpose under this heading notwithstanding the purpose for which such amounts were appropriated if a program competition is undersubscribed and there are other program competitions under this heading that are oversubscribed. Information Technology fund For the development of, modifications to, and infrastructure for Department-wide and program-specific information technology systems, for the continuing operation and maintenance of both Department-wide and program-specific information systems, and for program-related maintenance activities, $250,000,000, shall remain available until September 30, 2017: Provided, That any amounts transferred to this Fund under this Act shall remain available until expended: Provided further, That any amounts transferred to this Fund from amounts appropriated by previously enacted appropriations Acts may be used for the purposes specified under this Fund, in addition to any other information technology purposes for which such amounts were appropriated. Office of inspector generalFor necessary salaries and expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, as amended, $126,000,000: Provided, That the Inspector General shall have independent authority over all personnel issues within this office. General provisions—Department of housing and urban development (including transfer of funds) (including rescissions) 
201.Fifty percent of the amounts of budget authority, or in lieu thereof 50 percent of the cash amounts associated with such budget authority, that are recaptured from projects described in section 1012(a) of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988 (42 U.S.C. 1437 note) shall be rescinded or in the case of cash, shall be remitted to the Treasury, and such amounts of budget authority or cash recaptured and not rescinded or remitted to the Treasury shall be used by State housing finance agencies or local governments or local housing agencies with projects approved by the Secretary of Housing and Urban Development for which settlement occurred after January 1, 1992, in accordance with such section. Notwithstanding the previous sentence, the Secretary may award up to 15 percent of the budget authority or cash recaptured and not rescinded or remitted to the Treasury to provide project owners with incentives to refinance their project at a lower interest rate.  202.None of the funds made available under this title may be used during fiscal year 2016 to investigate or prosecute under the Fair Housing Act any otherwise lawful activity engaged in by one or more persons, including the filing or maintaining of a nonfrivolous legal action, that is engaged in solely for the purpose of achieving or preventing action by a Government official or entity, or a court of competent jurisdiction. 
203.
(a)Notwithstanding any other provision of law, the amount allocated for fiscal year 2016 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)), to the city of New York, New York, on behalf of the New York–Wayne–White Plains, New York–New Jersey Metropolitan Division (hereafter metropolitan division) of the New York–Newark–Edison, NY–NJ–PA Metropolitan Statistical Area, shall be adjusted by the Secretary of Housing and Urban Development by: (1)allocating to the city of Jersey City, New Jersey, the proportion of the metropolitan area's or division's amount that is based on the number of persons living with HIV, poverty and fair market rents, in the portion of the metropolitan area or division that is located in Hudson County, New Jersey; and 
(2)allocating to the city of Paterson, New Jersey, the proportion of the metropolitan area's or division's amount that is based on the number of persons living with HIV, poverty and fair market rents, in the portion of the metropolitan area or division that is located in Bergen County and Passaic County, New Jersey. The recipient cities shall use amounts allocated under this subsection to carry out eligible activities under section 855 of the AIDS Housing Opportunity Act (42 U.S.C. 12904) in their respective portions of the metropolitan division that is located in New Jersey.  (b)Notwithstanding any other provision of law, the amount allocated for fiscal year 2016 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)), to the city of Wilmington, Delaware, on behalf of the Wilmington, Delaware–Maryland–New Jersey Metropolitan Division (hereafter metropolitan division), shall be adjusted by the Secretary of Housing and Urban Development by allocating to the State of New Jersey the proportion of the metropolitan division's amount that is based on the number of persons living with HIV, poverty and fair market rents, in the portion of the metropolitan division that is located in New Jersey. The State of New Jersey shall use amounts allocated to the State under this subsection to carry out eligible activities under section 855 of the AIDS Housing Opportunity Act (42 U.S.C. 12904) in the portion of the metropolitan division that is located in New Jersey. 
(c)Notwithstanding any other provision of law, the Secretary of Housing and Urban Development shall allocate to Wake County, North Carolina, the amounts that otherwise would be allocated for fiscal year 2016 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)) to the city of Raleigh, North Carolina, on behalf of the Raleigh-Cary North Carolina Metropolitan Statistical Area. Any amounts allocated to Wake County shall be used to carry out eligible activities under section 855 of such Act (42 U.S.C. 12904) within such metropolitan statistical area.  (d)Notwithstanding section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)), the Secretary of Housing and Urban Development may adjust the allocation of the amounts that otherwise would be allocated for fiscal year 2016 under section 854(c) of such Act, upon the written request of an applicant, in conjunction with the State(s), for a formula allocation on behalf of a metropolitan statistical area, to designate the State or States in which the metropolitan statistical area is located as the eligible grantee(s) of the allocation. In the case that a metropolitan statistical area involves more than one State, such amounts allocated to each State shall be based on the proportion of the metropolitan statistical area’s amount that is based on the number of persons living with HIV, poverty and fair market rents, in the portion of the metropolitan statistical area that is located in that State. Any amounts allocated to a State under this section shall be used to carry out eligible activities within the portion of the metropolitan statistical area located in that State. 
204.Except as explicitly provided in law, any grant, cooperative agreement or other assistance made pursuant to title II of this Act shall be made on a competitive basis and in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545).  205.Funds of the Department of Housing and Urban Development subject to the Government Corporation Control Act or section 402 of the Housing Act of 1950 shall be available, without regard to the limitations on administrative expenses, for legal services on a contract or fee basis, and for utilizing and making payment for services and facilities of the Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Financing Bank, Federal Reserve banks or any member thereof, Federal Home Loan banks, and any insured bank within the meaning of the Federal Deposit Insurance Corporation Act, as amended (12 U.S.C. 1811–1). 
206.Unless otherwise provided for in this title or through a reprogramming of funds, no part of any appropriation for the Department of Housing and Urban Development shall be available for any program, project or activity in excess of amounts set forth in the budget estimates submitted to Congress.  207.Corporations and agencies of the Department of Housing and Urban Development which are subject to the Government Corporation Control Act are hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of such Act as may be necessary in carrying out the programs set forth in the budget for fiscal year 2016 for such corporation or agency except as hereinafter provided: Provided, That collections of these corporations and agencies may be used for new loan or mortgage purchase commitments only to the extent expressly provided for in this Act (unless such loans are in support of other forms of assistance provided for in this or prior appropriations Acts), except that this proviso shall not apply to the mortgage insurance or guaranty operations of these corporations, or where loans or mortgage purchases are necessary to protect the financial interest of the United States Government. 
208.The Secretary of Housing and Urban Development shall provide quarterly reports to the House and Senate Committees on Appropriations regarding all uncommitted, unobligated, recaptured and excess funds in each program and activity within the jurisdiction of the Department and shall submit additional, updated budget information to these Committees upon request.  209.A public housing agency or such other entity that administers Federal housing assistance for the Housing Authority of the county of Los Angeles, California, and the States of Alaska, Iowa, and Mississippi shall not be required to include a resident of public housing or a recipient of assistance provided under section 8 of the United States Housing Act of 1937 on the board of directors or a similar governing board of such agency or entity as required under section (2)(b) of such Act. Each public housing agency or other entity that administers Federal housing assistance under section 8 for the Housing Authority of the county of Los Angeles, California and the States of Alaska, Iowa and Mississippi that chooses not to include a resident of public housing or a recipient of section 8 assistance on the board of directors or a similar governing board shall establish an advisory board of not less than six residents of public housing or recipients of section 8 assistance to provide advice and comment to the public housing agency or other administering entity on issues related to public housing and section 8. Such advisory board shall meet not less than quarterly. 
210.No funds provided under this title may be used for an audit of the Government National Mortgage Association that makes applicable requirements under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).  211. (a)Notwithstanding any other provision of law, subject to the conditions listed under this section, for fiscal years 2016 and 2017, the Secretary of Housing and Urban Development may authorize the transfer of some or all project-based assistance, debt held or insured by the Secretary and statutorily required low-income and very low-income use restrictions if any, associated with one or more multifamily housing project or projects to another multifamily housing project or projects. 
(b)Phased TransfersTransfers of project-based assistance under this section may be done in phases to accommodate the financing and other requirements related to rehabilitating or constructing the project or projects to which the assistance is transferred, to ensure that such project or projects meet the standards under subsection (c).  (c)The transfer authorized in subsection (a) is subject to the following conditions: 
(1)Number and bedroom size of Units 
(A)For occupied units in the transferring project: The number of low-income and very low-income units and the configuration (i.e., bedroom size) provided by the transferring project shall be no less than when transferred to the receiving project or projects and the net dollar amount of Federal assistance provided to the transferring project shall remain the same in the receiving project or projects.  (B)For unoccupied units in the transferring project: The Secretary may authorize a reduction in the number of dwelling units in the receiving project or projects to allow for a reconfiguration of bedroom sizes to meet current market demands, as determined by the Secretary and provided there is no increase in the project-based assistance budget authority. 
(2)The transferring project shall, as determined by the Secretary, be either physically obsolete or economically nonviable.  (3)The receiving project or projects shall meet or exceed applicable physical standards established by the Secretary. 
(4)The owner or mortgagor of the transferring project shall notify and consult with the tenants residing in the transferring project and provide a certification of approval by all appropriate local governmental officials.  (5)The tenants of the transferring project who remain eligible for assistance to be provided by the receiving project or projects shall not be required to vacate their units in the transferring project or projects until new units in the receiving project are available for occupancy. 
(6)The Secretary determines that this transfer is in the best interest of the tenants.  (7)If either the transferring project or the receiving project or projects meets the condition specified in subsection (d)(2)(A), any lien on the receiving project resulting from additional financing obtained by the owner shall be subordinate to any FHA-insured mortgage lien transferred to, or placed on, such project by the Secretary, except that the Secretary may waive this requirement upon determination that such a waiver is necessary to facilitate the financing of acquisition, construction, and/or rehabilitation of the receiving project or projects. 
(8)If the transferring project meets the requirements of subsection (d)(2), the owner or mortgagor of the receiving project or projects shall execute and record either a continuation of the existing use agreement or a new use agreement for the project where, in either case, any use restrictions in such agreement are of no lesser duration than the existing use restrictions.  (9)The transfer does not increase the cost (as defined in section 502 of the Congressional Budget Act of 1974, as amended) of any FHA-insured mortgage, except to the extent that appropriations are provided in advance for the amount of any such increased cost. 
(d)For purposes of this section— (1)the terms low-income and very low-income shall have the meanings provided by the statute and/or regulations governing the program under which the project is insured or assisted; 
(2)the term multifamily housing project means housing that meets one of the following conditions— (A)housing that is subject to a mortgage insured under the National Housing Act; 
(B)housing that has project-based assistance attached to the structure including projects undergoing mark to market debt restructuring under the Multifamily Assisted Housing Reform and Affordability Housing Act;  (C)housing that is assisted under section 202 of the Housing Act of 1959, as amended by section 801 of the Cranston-Gonzales National Affordable Housing Act; 
(D)housing that is assisted under section 202 of the Housing Act of 1959, as such section existed before the enactment of the Cranston-Gonzales National Affordable Housing Act;  (E)housing that is assisted under section 811 of the Cranston-Gonzales National Affordable Housing Act; or 
(F)housing or vacant land that is subject to a use agreement;  (3)the term project-based assistance means— 
(A)assistance provided under section 8(b) of the United States Housing Act of 1937;  (B)assistance for housing constructed or substantially rehabilitated pursuant to assistance provided under section 8(b)(2) of such Act (as such section existed immediately before October 1, 1983); 
(C)rent supplement payments under section 101 of the Housing and Urban Development Act of 1965;  (D)interest reduction payments under section 236 and/or additional assistance payments under section 236(f)(2) of the National Housing Act; 
(E)assistance payments made under section 202(c)(2) of the Housing Act of 1959; and  (F)assistance payments made under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act; 
(4)the term receiving project or projects means the multifamily housing project or projects to which some or all of the project-based assistance, debt, and statutorily required low-income and very low-income use restrictions are to be transferred;  (5)the term transferring project means the multifamily housing project which is transferring some or all of the project-based assistance, debt, and the statutorily required low-income and very low-income use restrictions to the receiving project or projects; and 
(6)the term Secretary means the Secretary of Housing and Urban Development.  (e)Public Notice and Research Report (1)The Secretary shall publish by notice in the Federal Register the terms and conditions, including criteria for HUD approval, of transfers pursuant to this section no later than 30 days before the effective date of such notice. 
(2)The Secretary shall conduct an evaluation of the transfer authority under this section, including the effect of such transfers on the operational efficiency, contract rents, physical and financial conditions, and long-term preservation of the affected properties.  212. (a)No assistance shall be provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to any individual who— 
(1)is enrolled as a student at an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002));  (2)is under 24 years of age; 
(3)is not a veteran;  (4)is unmarried; 
(5)does not have a dependent child;  (6)is not a person with disabilities, as such term is defined in section 3(b)(3)(E) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such section 8 as of November 30, 2005; and 
(7)is not otherwise individually eligible, or has parents who, individually or jointly, are not eligible, to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).  (b)For purposes of determining the eligibility of a person to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of amounts received for tuition and any other required fees and charges) that an individual receives under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), from private sources, or an institution of higher education (as defined under the Higher Education Act of 1965 (20 U.S.C. 1002)), shall be considered income to that individual, except for a person over the age of 23 with dependent children. 
213.The funds made available under NAHASDA for Native Alaskans under the heading Indian Block Grants in title II of this Act shall be allocated to the same Native Alaskan housing block grant recipients that received funds in fiscal year 2005.  214.Notwithstanding the limitation in the first sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–20(g)), the Secretary of Housing and Urban Development may, until September 30, 2016, insure and enter into commitments to insure mortgages under such section 255. 
215.Notwithstanding any other provision of law, in fiscal year 2016, in managing and disposing of any multifamily property that is owned or has a mortgage held by the Secretary of Housing and Urban Development, and during the process of foreclosure on any property with a contract for rental assistance payments under section 8 of the United States Housing Act of 1937 or other Federal programs, the Secretary shall maintain any rental assistance payments under section 8 of the United States Housing Act of 1937 and other programs that are attached to any dwelling units in the property. To the extent the Secretary determines, in consultation with the tenants and the local government, that such a multifamily property owned or held by the Secretary is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect prior to foreclosure, subject to the exercise of contractual abatement remedies to assist relocation of tenants for imminent major threats to health and safety after written notice to and informed consent of the affected tenants and use of other available remedies, such as partial abatements or receivership. After disposition of any multifamily property described under this section, the contract and allowable rent levels on such properties shall be subject to the requirements under section 524 of MAHRAA.  216.The commitment authority funded by fees as provided under the heading Community Development Loan Guarantees Program Account may be used to guarantee, or make commitments to guarantee, notes, or other obligations issued by any State on behalf of non-entitlement communities in the State in accordance with the requirements of section 108 of the Housing and Community Development Act of 1974: Provided, That any State receiving such a guarantee or commitment shall distribute all funds subject to such guarantee to the units of general local government in non-entitlement areas that received the commitment. 
217.Public housing agencies that own and operate 400 or fewer public housing units may elect to be exempt from any asset management requirement imposed by the Secretary of Housing and Urban Development in connection with the operating fund rule: Provided, That an agency seeking a discontinuance of a reduction of subsidy under the operating fund formula shall not be exempt from asset management requirements. 
218.With respect to the use of amounts provided in this Act and in future Acts for the operation, capital improvement and management of public housing as authorized by sections 9(d) and 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d) and (e)), the Secretary shall not impose any requirement or guideline relating to asset management that restricts or limits in any way the use of capital funds for central office costs pursuant to section 9(g)(1) or 9(g)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)(1), (2)): Provided, That a public housing agency may not use capital funds authorized under section 9(d) for activities that are eligible under section 9(e) for assistance with amounts from the operating fund in excess of the amounts permitted under section 9(g)(1) or 9(g)(2). 
219.No official or employee of the Department of Housing and Urban Development shall be designated as an allotment holder unless the Office of the Chief Financial Officer has determined that such allotment holder has implemented an adequate system of funds control and has received training in funds control procedures and directives. The Chief Financial Officer shall ensure that there is a trained allotment holder for each HUD sub-office under the accounts Executive Offices and Administrative Support Offices, as well as each account receiving appropriations for Program Office Salaries and Expenses, Government National Mortgage Association—Guarantees of Mortgage-Backed Securities Loan Guarantee Program Account, and Office of Inspector General within the Department of Housing and Urban Development.  220.The Secretary of the Department of Housing and Urban Development shall, for fiscal year 2016 and subsequent fiscal years, notify the public through the Federal Register and other means, as determined appropriate, of the issuance of a notice of the availability of assistance or notice of funding availability (NOFA) for any program or discretionary fund administered by the Secretary that is to be competitively awarded. Notwithstanding any other provision of law, for fiscal year 2016 and subsequent fiscal years, the Secretary may make the NOFA available only on the Internet at the appropriate Government Web site or through other electronic media, as determined by the Secretary. 
221.Payment of attorney fees in program-related litigation shall be paid from the individual program office and Office of General Counsel salaries and expenses appropriations. The annual budget submission for the program offices and the Office of General Counsel shall include any such projected litigation costs for attorney fees as a separate line item request. No funds provided in this title may be used to pay any such litigation costs for attorney fees until the Department submits for review and approval a spending plan for such costs to the House and Senate Committees on Appropriations.  222.The Secretary of the Department of Housing and Urban Development is authorized to transfer up to 5 percent or $5,000,000, whichever is less, of the funds appropriated for any office funded under the heading Administrative Support Offices to any other office funded under such heading: Provided, That no appropriation for any office funded under the heading Administrative Support Offices shall be increased or decreased by more than 5 percent or $5,000,000, whichever is less, without prior written approval of the House and Senate Committees on Appropriations: Provided further, That the Secretary is authorized to transfer up to 5 percent or $5,000,000, whichever is less, of the funds appropriated for any account funded under the general heading Program Office Salaries and Expenses to any other account funded under such heading: Provided further, That no appropriation for any account funded under the general heading Program Office Salaries and Expenses shall be increased or decreased by more than 5 percent or $5,000,000, whichever is less, without prior written approval of the House and Senate Committees on Appropriations: Provided further, That the Secretary may transfer funds made available for salaries and expenses between any office funded under the heading Administrative Support Offices and any account funded under the general heading Program Office Salaries and Expenses, but only with the prior written approval of the House and Senate Committees on Appropriations. 
223.The Disaster Housing Assistance Programs, administered by the Department of Housing and Urban Development, shall be considered a program of the Department of Housing and Urban Development under section 904 of the McKinney Act for the purpose of income verifications and matching.  224. (a)The Secretary of Housing and Urban Development shall take the required actions under subsection (b) when a multifamily housing project with a section 8 contract or contract for similar project-based assistance: 
(1)receives a Real Estate Assessment Center (REAC) score of 30 or less; or  (2)receives a REAC score between 31 and 59 and: 
(A)fails to certify in writing to HUD within 60 days that all deficiencies have been corrected; or  (B)receives consecutive scores of less than 60 on REAC inspections. Such requirements shall apply to insured and noninsured projects with assistance attached to the units under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), but do not apply to such units assisted under section 8(o)(13) (42 U.S.C. 1437f(o)(13)) or to public housing units assisted with capital or operating funds under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g).
(b)The Secretary shall take the following required actions as authorized under subsection (a)— (1)The Secretary shall notify the owner and provide an opportunity for response within 30 days. If the violations remain, the Secretary shall develop a Compliance, Disposition and Enforcement Plan within 60 days, with a specified timetable for correcting all deficiencies. The Secretary shall provide notice of the Plan to the owner, tenants, the local government, any mortgagees, and any contract administrator. 
(2)At the end of the term of the Compliance, Disposition and Enforcement Plan, if the owner fails to fully comply with such plan, the Secretary may require immediate replacement of project management with a management agent approved by the Secretary, and shall take one or more of the following actions, and provide additional notice of those actions to the owner and the parties specified above: (A)impose civil money penalties; 
(B)abate the section 8 contract, including partial abatement, as determined by the Secretary, until all deficiencies have been corrected;  (C)pursue transfer of the project to an owner, approved by the Secretary under established procedures, which will be obligated to promptly make all required repairs and to accept renewal of the assistance contract as long as such renewal is offered; or 
(D)seek judicial appointment of a receiver to manage the property and cure all project deficiencies or seek a judicial order of specific performance requiring the owner to cure all project deficiencies.  (c)The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect, subject to the exercise of contractual abatement remedies to assist relocation of tenants for imminent major threats to health and safety after written notice to and informed consent of the affected tenants and use of other remedies set forth above. To the extent the Secretary determines, in consultation with the tenants and the local government, that the property is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. The Secretary shall report semi-annually on all properties covered by this section that are assessed through the Real Estate Assessment Center and have physical inspection scores of less than 30 or have consecutive physical inspection scores of less than 60. The report shall include: 
(1)The enforcement actions being taken to address such conditions, including imposition of civil money penalties and termination of subsidies, and identify properties that have such conditions multiple times; and  (2)Actions that the Department of Housing and Urban Development is taking to protect tenants of such identified properties. 
225.None of the funds made available by this Act, or any other Act, for purposes authorized under section 8 (only with respect to the tenant-based rental assistance program) and section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), may be used by any public housing agency for any amount of salary, including bonuses, for the chief executive officer of which, or any other official or employee of which, that exceeds the annual rate of basic pay payable for a position at level IV of the Executive Schedule at any time during any public housing agency fiscal year 2016.  226.None of the funds in this Act may be available for the doctoral dissertation research grant program at the Department of Housing and Urban Development. 
227.Section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v) is amended— (1)in subsection (m)(1), by striking fiscal year and all that follows through the period at the end and inserting fiscal year 2016.; and 
(2)in subsection (o), by striking September and all that follows through the period at the end and inserting September 30, 2016..  228.None of the funds in this Act provided to the Department of Housing and Urban Development may be used to make a grant award unless the Secretary notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project, State, locality, housing authority, tribe, nonprofit organization, or other entity selected to receive a grant award is announced by the Department or its offices. 
229.Of the amounts made available for salaries and expenses under all accounts under this title (except for the Office of Inspector General account), a total of up to $5,000,000 may be transferred to and merged with amounts made available in the Information Technology Fund account under this title.  230.None of the funds made available by this Act nor any receipts or amounts collected under any Federal Housing Administration program may be used to implement the Homeowners Armed with Knowledge (HAWK) program. 
231.None of the funds made available in this Act shall be used by the Federal Housing Administration, the Government National Mortgage Administration, or the Department of Housing and Urban Development to insure, securitize, or establish a Federal guarantee of any mortgage or mortgage backed security that refinances or otherwise replaces a mortgage that has been subject to eminent domain condemnation or seizure, by a State, municipality, or any other political subdivision of a State.  232.None of the funds made available by this Act may be used to terminate the status of a unit of general local government as a metropolitan city (as defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) with respect to grants under section 106 of such Act (42 U.S.C. 5306). 
233.Subsection (b) of section 225 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12755) is amended by adding at the end the following new sentence: Such 30-day waiting period is not required if the grounds for the termination or refusal to renew involve a direct threat to the safety of the tenants or employees of the housing, or an imminent and serious threat to the property (and the termination or refusal to renew is in accordance with the requirements of State or local law)..  234.None of the funds under this title may be used for awards, including performance, special act, or spot, for any employee of the Department of Housing and Urban Development who is subject to administrative discipline in fiscal year 2016, including suspension from work. 
235.The language under the heading Rental Assistance Demonstration in the Department of Housing and Urban Development Appropriations Act, 2012 (Public Law 112–55) is amended: (1)in proviso four, by striking 185,000 and inserting 200,000; 
(2)in proviso eighteen, by inserting for fiscal year 2012 and hereafter, after  Provided further, That; and 
(3)In proviso nineteen, by striking , which may extend beyond fiscal year 2016 as necessary to allow processing of all timely applications,.  236.Section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) is amended by— 
(1)inserting at the end of subsection (j)—  (7)Treatment of replacement reserveThe requirements of this subsection shall not apply to funds held in replacement reserves established in subsection (9)(n).; and 
(2)inserting at the end of subsection (m)—  (n)Establishment of replacement reserves (1)In generalPublic Housing authorities shall be permitted to establish a Replacement Reserve to fund any of the capital activities listed in subparagraph (d)(1). 
(2)Source and amount of funds for replacement reserveAt any time, a public housing authority may deposit funds from that agency’s Capital Fund into a replacement reserve subject to the following: (A)At the discretion of the Secretary, public housing agencies may transfer and hold in a Replacement Reserve, funds originating from additional sources. 
(B)No minimum transfer of funds to a replacement reserve shall be required.  (C)At any time, a public housing authority may not hold in a replacement reserve more than the amount the public housing authority has determined necessary to satisfy the anticipated capital needs of properties in its portfolio assisted under 42 U.S.C. 1437g as outlined in its Capital Fund 5 Year Action Plan, or a comparable plan, as determined by the Secretary. 
(D)The Secretary may establish by regulation a maximum replacement reserve level or levels that are below amounts determined under subparagraph (C), which may be based upon the size of the portfolio assisted under 42 U.S.C. 1437g or other factors.  (3)In first establishing a replacement reserve, the Secretary may allow public housing agencies to transfer more than 20 percent of its operating funds into its replacement reserve. 
(4)ExpenditureFunds in a replacement reserve may be used for purposes authorized by subparagraph (d)(1) and contained in its Capital Fund 5 Year Action Plan.  (5)Management and reportThe Secretary shall establish appropriate accounting and reporting requirements to ensure that public housing agencies are spending funds on eligible projects and that funds in the replacement reserve are connected to capital needs.. 
237.Section 9(g)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)) is amended by— (1)inserting (A) immediately after the paragraph designation; 
(2)by striking the period and inserting the following at the end: ; and; and  (3)inserting the following new paragraph: 
 
(B)Flexibility for operating fund amountsOf any amounts appropriated for fiscal year 2016 or any fiscal year thereafter that are allocated for fiscal year 2016 or any fiscal year thereafter from the Operating Fund for any public housing agency, the agency may use not more than 20 percent for activities that are eligible under subsection (d) for assistance with amounts from the Capital Fund, but only if the public housing plan for the agency provides for such use..  238.Section 526 (12 U.S.C. 1735f–4) of the National Housing Act is amended by inserting at the end of subsection (b)— 
 
(c)The Secretary may establish an exception to any minimum property standard established under this section in order to address alternative water systems, including cisterns, which meet requirements of State and local building codes that ensure health and safety standards..  239.The Secretary of Housing and Urban Development shall increase, pursuant to this section, the number of Moving-to-Work agencies authorized under section 204, title II, of the Departments of Veterans Affairs and Housing and Urban Development and Independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321) by adding to the program 300 public housing agencies that are designated as high performing agencies under the Public Housing Assessment System (PHAS). No public housing agency shall be granted this designation through this section that administers in excess of 22,000 aggregate housing vouchers and public housing units. Of the agencies selected under this section, no less than 150 shall administer 600 or fewer aggregate housing voucher and public housing units, no less than 125 shall administer 601–5,000 aggregate housing voucher and public housing units, and no more than 20 shall administer 5,001–22,000 aggregate housing voucher and public housing units. Of the 300 agencies selected under this section, five shall be agencies with portfolio awards under the Rental Assistance Demonstration that meet the other requirements of this section. Selection of agencies under this section shall be based on ensuring the geographic diversity of Moving-to-Work agencies. The Secretary may, at the request of a Moving-to-Work agency and one or more adjacent public housing agencies in the same area, designate that Moving-to-Work agency as a regional agency. A regional Moving-to-Work agency may administer the assistance under sections 8 and 9 of the United States Housing Act of 1937 (42 U.S.C. 1437f and g) for the participating agencies within its region pursuant to the terms of its Moving-to-Work agreement with the Secretary. The Secretary may agree to extend the term of the agreement and to make any necessary changes to accommodate regionalization. A Moving-to-Work agency may be selected as a regional agency if the Secretary determines that unified administration of assistance under sections 8 and 9 by that agency across multiple jurisdictions will lead to efficiencies and to greater housing choice for low-income persons in the region. For purposes of this expansion, in addition to the provisions of the Act retained in section 204, section 8(r)(1) of the Act shall continue to apply unless the Secretary determines that waiver of this section is necessary to implement comprehensive rent reform and occupancy policies subject to evaluation by the Secretary, and the waiver contains, at a minimum, exceptions for requests to port due to employment, education, health and safety. No public housing agency granted this designation through this section shall receive more funding under sections 8 or 9 of the United States Housing Act of 1937 than it otherwise would have received absent this designation. The Secretary shall extend the current Moving-to-Work agreements of previously designated participating agencies until the end of each such agency’s fiscal year 2028 under the same terms and conditions of such current agreements, except for any changes to such terms or conditions otherwise mutually agreed upon by the Secretary and any such agency and such extension agreements shall prohibit any statutory offset of any reserve balances equal to four months of operating expenses. Any such reserve balances that exceed such amount shall remain available to any such agency for all permissible purposes under such agreement unless subject to a statutory offset. In addition to other reporting requirements, all Moving-to-Work agencies shall report financial data to the Department of Housing and Urban Development as specified by the Secretary, so that the effect of Moving-to-Work policy changes can be measured. 
240.Section 3(a) of the United States Housing Act of 1937 (42 U.S.C. 1437a(a)) is amended by adding at the end the following new paragraph:  (6)Reviews of family income (A)FrequencyReviews of family income for purposes of this section shall be made— 
(i)in the case of all families, upon the initial provision of housing assistance for the family; and  (ii)no less than annually thereafter, except as provided in subparagraph (B)(i); 
(B)Fixed-income families 
(i)Self certification and 3-year reviewIn the case of any family described in clause (ii), after the initial review of the family's income pursuant to subparagraph (A)(i), the public housing agency or owner shall not be required to conduct a review of the family's income pursuant to subparagraph (A)(ii) for any year for which such family certifies, in accordance with such requirements as the Secretary shall establish, that the income of the family meets the requirements of clause (ii) of this subparagraph and that the sources of such income have not changed since the previous year, except that the public housing agency or owner shall conduct a review of each such family's income not less than once every 3 years.  (ii)Eligible familiesA family described in this clause is a family who has an income, as of the most recent review pursuant to subparagraph (A) or clause (i) of this subparagraph, of which 90 percent or more consists of fixed income, as such term is defined in clause (iii). 
(iii)Fixed incomeFor purposes of this subparagraph, the term fixed income includes income from— (I)the supplemental security income program under title XVI of the Social Security Act, including supplementary payments pursuant to an agreement for Federal administration under section 1616(a) of the Social Security Act and payments pursuant to an agreement entered into under section 212(b) of Public Law 93–66; 
(II)Social Security payments;  (III)Federal, State, local and private pension plans; and 
(IV)other periodic payments received from annuities, insurance policies, retirement funds, disability or death benefits, and other similar types of periodic receipts that are of substantially the same amounts from year to year.  (C)Inflationary adjustment for fixed income families (i)In generalIn any year in which a public housing agency or owner does not conduct a review of income for any family described in clause (ii) of subparagraph (B) pursuant to the authority under clause (i) of such paragraph to waive such a review, such family's prior year's income determination shall, subject to clauses (ii) and (iii), be adjusted by applying an inflationary factor as the Secretary shall, by regulation or notice, establish. 
(ii)Exemption from adjustmentA public housing agency or owner may exempt from an adjustment pursuant to clause (i) any income source for which income does not increase from year to year..  241.Section 8(x)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), is amended by striking 18 months and inserting 36 months. 
242.
(a)EstablishmentThe Secretary of Housing and Urban Development shall establish a demonstration program during the period beginning on the date of enactment of this Act, and ending on September 30, 2020, entering into budget-neutral, performance-based agreements that result in a reduction in energy or water costs with such entities as the Secretary determines to be appropriate under which the entities shall carry out projects for energy or water conservation improvements at not more than 150,000 residential units in multifamily buildings participating in— (1)the Project-Based Rental Assistance program under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), other than assistance provided under section 8(o) of that Act; 
(2)the supportive Housing for the Elderly program under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q); or  (3)the supportive Housing for Persons with Disabilities program under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)). 
(b)Requirements 
(1)Payments contingent on savings 
(A)In generalThe Secretary shall provide to an entity a payment under an agreement under this section only during applicable years for which an energy or water cost savings is achieved with respect to the applicable multifamily portfolio of properties, as determined by the Secretary, in accordance with subparagraph (B).  (B)Payment methodology (i)In generalEach agreement under this section shall include a pay-for-success provision— 
(I)that will serve as a payment threshold for the term of the agreement; and  (II)pursuant to which the Department of Housing and Urban Development shall share a percentage of the savings at a level determined by the Secretary that is sufficient to cover the administrative costs of carrying out this section. 
(ii)LimitationsA payment made by the Secretary under an agreement under this section shall— (I)be contingent on documented utility savings; and 
(II)not exceed the utility savings achieved by the date of the payment, and not previously paid, as a result of the improvements made under the agreement.  (C)Third party verificationSavings payments made by the Secretary under this section shall be based on a measurement and verification protocol that includes at least— 
(i)establishment of a weather-normalized and occupancy-normalized utility consumption baseline established preretrofit;  (ii)annual third party confirmation of actual utility consumption and cost for owner-paid utilities; 
(iii)annual third party validation of the tenant utility allowances in effect during the applicable year and vacancy rates for each unit type; and  (iv)annual third party determination of savings to the Secretary. 
(2)TermThe term of an agreement under this section shall be not longer than 12 years.  (3)Entity eligibilityThe Secretary shall— 
(A)establish a competitive process for entering into agreements under this section; and  (B)enter into such agreements only with entities that demonstrate significant experience relating to— 
(i)financing and operating properties receiving assistance under a program described in subsection (a);  (ii)oversight of energy and water conservation programs, including oversight of contractors; and 
(iii)raising capital for energy and water conservation improvements from charitable organizations or private investors.  (4)Geographical diversityEach agreement entered into under this section shall provide for the inclusion of properties with the greatest feasible regional and State variance. 
(c)Plan and reports 
(1)PlanNot later than 90 days after the date of enactment of this Act, the Secretary shall submit to the House and Senate Committees on Appropriations a detailed plan for the implementation of this section.  (2)ReportsNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall— 
(A)conduct an evaluation of the program under this section; and  (B)submit to the House and Senate Committees on Appropriations a report describing each evaluation conducted under subparagraph (A). 
(d)FundingFor each fiscal year during which an agreement under this section is in effect, the Secretary may use to carry out this section any funds appropriated for the renewal of contracts under a program described in subsection (a).  243. (a)EstablishmentThe Secretary of Housing and Urban Development may establish, through notice in the Federal Register, a demonstration program to incent public housing agencies, as defined in section 3(b)(6) of the United States Housing Act of 1937 (in this section referred to as the Act), to implement measures to reduce their energy and water consumption. 
(b)EligibilityPublic housing agencies that operate public housing programs that meet the demonstration requirements, as determined by the Secretary, shall be eligible for participation in the demonstration.  (c)IncentiveThe Secretary may provide an incentive to an eligible public housing agency that uses capital funds, operating funds, grants, utility rebates, and other resources to reduce its energy and/or water consumption in accordance with a plan approved by the Secretary. 
(1)Base utility consumption levelThe initial base utility consumption level under the approved plan shall be set at the public housing agency's rolling base consumption level immediately prior to the installation of energy conservation measures.  (2)First year utility cost savingsFor the first year that an approved plan is in effect, the Secretary shall allocate the utility consumption level in the public housing operating fund using the base utility consumption level. 
(3)Subsequent year savingsFor each subsequent year that the plan is in effect, the Secretary shall decrease the utility consumption level by one percent of the initial base utility consumption level per year until the utility consumption level equals the public housing agency's actual consumption level that followed the installation of energy conservation measures, at which time the plan will terminate.  (4)Use of utility cost savingsThe public housing agency may use the funds resulting from the energy conservation measures, in accordance with paragraphs (2) and (3), for either operating expenses, as defined by section 9(e)(1) of the Act, or capital improvements, as defined by section 9(d)(1) of the Act. 
(5)Duration of planThe length in years of the utility conservation plan shall not exceed the number of percentage points in utility consumption reduction a public housing agency achieves through the energy conservation measures implemented under this demonstration, but in no case shall it exceed 20 years.  (6)Other requirementsThe Secretary may establish such other requirements as necessary to further the purposes of this demonstration. 
(7)EvaluationEach public housing agency participating in the demonstration shall submit to the Secretary such performance and evaluation reports concerning the reduction in energy consumption and compliance with the requirements of this section as the Secretary may require.  (d)TerminationPublic housing agencies may enter into this demonstration for 5 years after the date on which the demonstration program is commenced. 
244.
(a)AuthoritySubject to the conditions in subsection (d), the Secretary of Housing and Urban Development may authorize, in response to requests received in fiscal years 2016 through 2020, the transfer of some or all project-based assistance, tenant-based assistance, capital advances, debt, and statutorily required use restrictions from housing assisted under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013) to other new or existing housing, which may include projects, units, and other types of housing, as permitted by the Secretary.  (b)Capital advancesInterest shall not be due and repayment of a capital advance shall not be triggered by a transfer pursuant to this section. 
(c)Phased and proportional transfers 
(1)Transfers under this section may be done in phases to accommodate the financing and other requirements related to rehabilitating or constructing the housing to which the assistance is transferred, to ensure that such housing meets the conditions under subsection (d).  (2)The capital advance repayment requirements, use restrictions, rental assistance, and debt shall transfer proportionally from the transferring housing to the receiving housing. 
(d)ConditionsThe transfers authorized by this section shall be subject to the following conditions: (1)the owner of the transferring housing shall demonstrate that the transfer is in compliance with applicable Federal, State, and local requirements regarding Housing for Persons with Disabilities and shall provide the Secretary with evidence of obtaining any approvals related to housing disabled persons that are necessary under Federal, State, and local government requirements; 
(2)the owner of the transferring housing shall demonstrate to the Secretary that any transfer is in the best interest of the disabled residents by offering opportunities for increased integration or less concentration of individuals with disabilities;  (3)the owner of the transferring housing shall continue to provide the same number of units as approved for rental assistance by the Secretary in the receiving housing; 
(4)the owner of the transferring housing shall consult with the disabled residents in the transferring housing about any proposed transfer under this section and shall notify the residents of the transferring housing who are eligible for assistance to be provided in the receiving housing that they shall not be required to vacate the transferring housing until the receiving housing is available for occupancy;  (5)the receiving housing shall meet or exceed applicable physical standards established or adopted by the Secretary; and 
(6)if the receiving housing has a mortgage insured under title II of the National Housing Act, any lien on the receiving housing resulting from additional financing shall be subordinate to any federally insured mortgage lien transferred to, or placed on, such housing, except that the Secretary may waive this requirement upon determination that such a waiver is necessary to facilitate the financing of acquisition, construction, or rehabilitation of the receiving housing.  (e)Public noticeThe Secretary shall publish a notice in the Federal Register of the terms and conditions, including criteria for the Department's approval of transfers pursuant to this section no later than 30 days before the effective date of such notice. 
245.
(a)Of the unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under the heading General and Special Risk Program Account, and for the cost of guaranteed notes and other obligations under the heading Native American Housing Block Grants, $12,000,000 is hereby rescinded.  (b)All unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under the headings Rural Housing and Economic Development, and Homeownership and Opportunity for People Everywhere Grants are hereby rescinded. 
246.Funds made available in this title under the heading Homeless Assistance Grants may be used to participate in Performance Partnership Pilots authorized under section 526 of division H of Public Law 113–76, section 524 of division G of Public Law 113–235, and such authorities enacted for Performance Partnership Pilots in an appropriations Act for fiscal year 2016. Such participation shall be targeted to improving the housing situation of disconnected youth.  247.Unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development for administrative costs associated with funds appropriated to the Department for specific disaster relief and related purposes and designated by Congress as an emergency requirement pursuant to a Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act, including information technology costs and costs for administering and overseeing such specific disaster related funds, shall be transferred to the Program Office Salaries and Expenses, Community Planning and Development account for the Department, shall remain available until expended, and may be used for such administrative costs for administering any funds appropriated to the Department for any disaster relief and related purposes in any prior or future act, notwithstanding the purposes for which such funds were appropriated: Provided, That amounts transferred pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to a Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be transferred only if the President subsequently so designates the entire transfer and transmits such designation to the Congress. 
248.None of the funds made available under this title shall be used to enforce compliance with the Green Physical Needs Assessment for public housing agencies with 250 housing units or less. This title may be cited as the Department of Housing and Urban Development Appropriations Act, 2016. 
IIIRelated agencies 
Access board Salaries and expensesFor expenses necessary for the Access Board, as authorized by section 502 of the Rehabilitation Act of 1973, as amended, $8,023,000: Provided, That, notwithstanding any other provision of law, there may be credited to this appropriation funds received for publications and training expenses. Federal maritime commission Salaries and expensesFor necessary expenses of the Federal Maritime Commission as authorized by section 201(d) of the Merchant Marine Act, 1936, as amended (46 U.S.C. 307), including services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C. 1343(b); and uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, $25,660,000: Provided, That not to exceed $2,000 shall be available for official reception and representation expenses. National railroad passenger corporation Office of Inspector General salaries and expensesFor necessary expenses of the Office of Inspector General for the National Railroad Passenger Corporation to carry out the provisions of the Inspector General Act of 1978, as amended, $23,999,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the National Railroad Passenger Corporation: Provided further, That the Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, subject to the applicable laws and regulations that govern the obtaining of such services within the National Railroad Passenger Corporation: Provided further, That the Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General, subject to the applicable laws and regulations that govern such selections, appointments, and employment within the Corporation: Provided further, That concurrent with the President's budget request for fiscal year 2017, the Inspector General shall submit to the House and Senate Committees on Appropriations a budget request for fiscal year 2017 in similar format and substance to those submitted by executive agencies of the Federal Government. National transportation safety board Salaries and expensesFor necessary expenses of the National Transportation Safety Board, including hire of passenger motor vehicles and aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for a GS–15; uniforms, or allowances therefor, as authorized by law (5 U.S.C. 5901–5902), $105,170,000, of which not to exceed $2,000 may be used for official reception and representation expenses. The amounts made available to the National Transportation Safety Board in this Act include amounts necessary to make lease payments on an obligation incurred in fiscal year 2001 for a capital lease. Neighborhood reinvestment corporation Payment to the neighborhood reinvestment corporationFor payment to the Neighborhood Reinvestment Corporation for use in neighborhood reinvestment activities, as authorized by the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101–8107), $140,000,000, of which $5,000,000 shall be for a multi-family rental housing program. United states interagency council on homelessness Operating expensesFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms, and the employment of experts and consultants under section 3109 of title 5, United States Code) of the United States Interagency Council on Homelessness in carrying out the functions pursuant to title II of the McKinney-Vento Homeless Assistance Act, as amended, $3,530,000. Title II of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11314) is amended in section 204(a) by striking level V and inserting level IV.  IVGeneral provisions—this act 401.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 
402.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein.  403.The expenditure of any appropriation under this Act for any consulting service through a procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 
404.
(a)None of the funds made available in this Act may be obligated or expended for any employee training that— (1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; 
(2)contains elements likely to induce high levels of emotional response or psychological stress in some participants;  (3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; 
(4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or  (5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. 
(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties.  405.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: 
(1)creates a new program;  (2)eliminates a program, project, or activity; 
(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress;  (4)proposes to use funds directed for a specific activity by either the House or Senate Committees on Appropriations for a different purpose; 
(5)augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less;  (6)reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or 
(7)creates, reorganizes, or restructures a branch, division, office, bureau, board, commission, agency, administration, or department different from the budget justifications submitted to the Committees on Appropriations or the table accompanying the explanatory statement accompanying this Act, whichever is more detailed, unless prior approval is received from the House and Senate Committees on Appropriations: Provided, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the House and Senate Committees on Appropriations to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That the report shall include: 
(A)a table for each appropriation with a separate column to display the prior year enacted level, the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level;  (B)a delineation in the table for each appropriation and its respective prior year enacted level by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and 
(C)an identification of items of special congressional interest: Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the House and Senate Committees on Appropriations. 
406.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2016 from appropriations made available for salaries and expenses for fiscal year 2016 in this Act, shall remain available through September 30, 2017, for each such account for the purposes authorized: Provided, That a request shall be submitted to the House and Senate Committees on Appropriations for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines under section 405 of this Act. 
407.No funds in this Act may be used to support any Federal, State, or local projects that seek to use the power of eminent domain, unless eminent domain is employed only for a public use: Provided, That for purposes of this section, public use shall not be construed to include economic development that primarily benefits private entities: Provided further, That any use of funds for mass transit, railroad, airport, seaport or highway projects, as well as utility projects which benefit or serve the general public (including energy-related, communication-related, water-related and wastewater-related infrastructure), other structures designated for use by the general public or which have other common-carrier or public-utility functions that serve the general public and are subject to regulation and oversight by the government, and projects for the removal of an immediate threat to public health and safety or brownsfields as defined in the Small Business Liability Relief and Brownsfield Revitalization Act (Public Law 107–118) shall be considered a public use for purposes of eminent domain. 
408.All Federal agencies and departments that are funded under this Act shall issue a report to the House and Senate Committees on Appropriations on all sole-source contracts by no later than July 30, 2016. Such report shall include the contractor, the amount of the contract and the rationale for using a sole-source contract.  409.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
410.None of the funds made available in this Act shall be available to pay the salary for any person filling a position, other than a temporary position, formerly held by an employee who has left to enter the Armed Forces of the United States and has satisfactorily completed his or her period of active military or naval service, and has within 90 days after his or her release from such service or from hospitalization continuing after discharge for a period of not more than 1 year, made application for restoration to his or her former position and has been certified by the Office of Personnel Management as still qualified to perform the duties of his or her former position and has not been restored thereto.  411.None of the funds made available in this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with sections 2 through 4 of the Act of March 3, 1933 (41 U.S.C. 10a–10c, popularly known as the Buy American Act). 
412.None of the funds made available in this Act shall be made available to any person or entity that has been convicted of violating the Buy American Act (41 U.S.C. 10a–10c).  413.None of the funds made available in this Act may be used for first-class airline accommodations in contravention of sections 301–10.122 and 301–10.123 of title 41, Code of Federal Regulations. 
414.
(a)None of the funds made available in this Act may be used to approve a new foreign air carrier permit under sections 41301 through 41305 of title 49, United States Code, or exemption application under section 40109 of that title of an air carrier already holding an air operators certificate issued by a country that is party to the U.S.–E.U.–Iceland–Norway Air Transport Agreement where such approval would contravene United States law or Article 17 bis of the U.S.–E.U.–Iceland–Norway Air Transport Agreement.  (b)Nothing in this section shall prohibit, restrict or otherwise preclude the Secretary of Transportation from granting a foreign air carrier permit or an exemption to such an air carrier where such authorization is consistent with the U.S.–E.U.–Iceland–Norway Air Transport Agreement and United States law. 
415.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of a single agency or department of the United States Government, who are stationed in the United States, at any single international conference unless the relevant Secretary reports to the House and Senate Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations. 
This division may be cited as the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2016.   October 6, 2015 Read the second time and placed on the calendar 